 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONALD DUANE DUNHAM,                        Case No.: 18cv0863 GPC (LL)
12                                 Petitioner,
                                                 ORDER DENYING PETITION
13   v.                                          FOR WRIT OF HABEAS
                                                 CORPUS
14   STAN SHIFF, et al.,
15                              Respondents.
16
17   I.    INTRODUCTION
18         Petitioner Ronald Duane Dunham, a state prisoner proceeding pro se with a
19   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (“Petition” or “Pet.”),
20   challenges his conviction for various financial crimes in San Diego Superior Court case
21   no. SCD246838. The Court has read and considered the Petition, [ECF No. 1], the
22   Answer and Memorandum of Points and Authorities in Support of the Answer [ECF No.
23   27-1], the Traverse [ECF No. 39], the lodgments and other documents filed in this case,
24   and the legal arguments presented by both parties.1 For the reasons discussed below, the
25   petition is DENIED.
26
27
     1
      Page numbers for docketed materials cited in this Order refer to those imprinted by the
28
     court’s electronic case filing system.

                                                 1
                                                                                18cv0863 GPC (LL)
 1   II.   FACTUAL BACKGROUND
 2         This Court gives deference to state court findings of fact and presumes them to be
 3   correct; Petitioner may rebut the presumption of correctness, but only by clear and
 4   convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parle v. Fraley,
 5   506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
 6   properly drawn from these facts, are entitled to statutory presumption of correctness).
 7   The state appellate recounted the facts as follows:
 8               Cherokee Village was a small northeastern city in the State of
           Arkansas, with a population of around 4,500 people. The area contained
 9
           approximately 20,000 undeveloped lots, typically purchased and sold by
10         individuals. The suburban improvement district (SID) maintained the
           community’s roads and amenities (golf courses, lakes, and recreation
11
           centers) and provided for its safety needs. Lot owners were required to pay
12         an annual improvement district tax or assessment to the SID; otherwise, the
           SID could initiate enforcement proceedings that would result in the lots’
13
           foreclosures.
14
                  At any given time, thousands of lots were in a state of tax
15
           delinquency, and the SID experienced continuing financial difficulties as a
16         result. In 2002, two longtime inhabitants of Cherokee Village, Eben Daggett
           and Ron Rhodes, formed American Land Company (ALC). ALC wished to
17
           sell tax delinquent lots to new owners who would pay their taxes, thereby
18         generating revenue for the SID. In November 2002, ALC entered a contract
           with the SID in which the SID granted ALC the exclusive right to market
19
           and sell foreclosable tax delinquent lots (delinquent lots). ALC agreed to
20         pay the SID 5 percent of the gross sales price of any delinquent lot that ALC
           sold. The contract automatically renewed for five-year terms.
21
22               ALC began marketing and selling delinquent lots through an online
           auction, eBay. On eBay, “the market priced the lots,” i.e., the highest bidder
23
           would obtain a listed lot. Later, ALC also sold delinquent lots to “dealers,”
24         or people who wished to purchase more than 10 lots at a time. According to
           Rhodes, between 2002 and 2007, the highest price for a general lot, around
25
           one-third of an acre in size, was about $3,000 or $3,500.
26
                In 2004, Dunham became interested in Cherokee Village, and Rhodes
27
           and Daggett met with him to discuss the dealer program. They explained to
28         him ALC’s contract with the SID, including how ALC was able to obtain

                                                  2
                                                                                 18cv0863 GPC (LL)
 1   good title to the delinquent lots and market/sell them. The trio also
     discussed the prices the lots would sell for on the open market. Dunham
 2
     wanted to market lots in California.
 3
             In March 2004, Dunham proposed a purchase agreement to ALC
 4
     (letter of intent), which ALC firmly rejected. Dunham sought to obtain
 5   1,000 delinquent lots from the SID’s inventory of lots on certain specified
     terms, including: (1) ALC would cease “all sales and marketing efforts” of
 6
     lots on the Internet; (2) ALC would agree to a noncompetition agreement;
 7   and (3) ALC would give Dunham the exclusive right to market and sell the
     SID's inventory of delinquent lots for a certain time period. In response,
 8
     ALC refused to cease its Internet sales; would not agree to not compete
 9   under any circumstances; and refused to give Dunham exclusive marketing
     rights. ALC never subsequently altered its marketing practices and
10
     continued selling delinquent lots on eBay. The effect of ALC’s continued
11   sales of delinquent lots on its own terms was to compete on pricing.
     Dunham obtained from ALC two options to purchase a block of 400 lots for
12
     $1,000 each.
13
            At the outset, Dunham focused his efforts on selling lots to the
14
     victims, but before long, he also sold membership interests in Gold Coast
15   Real Estate Fund, LLC (GCREF), a company he managed. Dunham
     convinced some of the victims to contribute their purchased lots to GCREF
16
     in return for an interest in GCREF. The proposed business of GCREF,
17   according to its private placement memorandum (PPM), included the sales
     of lots and development of homes in Cherokee Village. Dunham arbitrarily
18
     valued lots and interests in GCREF, and on four or five occasions directed
19   his administrative assistant to falsify investors’ signatures on required
     documentation.
20
21          Dunham represented to the victims that he controlled in excess of
     5,000 lots and that once he controlled all the lots, he was going to build
22
     environmentally friendly homes, run a big media campaign, and mark up the
23   prices of the lots. Dunham offered the victims more than just a “dirt lot” in
     Cherokee Village; he offered a “package of development,” i.e., the
24
     professional services of Dunham’s company to finance, build homes, and/or
25   sell the lots. Dunham did not, however, inform any of the victims of the
     ALC-SID contractual arrangement described ante. Although the PPM
26
     warned of general investment risks, it did not disclose to investors the ALC-
27   SID contract, ALC’s exclusive marketing rights, and Dunham’s
     unsuccessful attempts to obtain ALC’s rights.
28

                                           3
                                                                          18cv0863 GPC (LL)
 1                Douglas Fisher and Purvey Martin, paid agents of Dunham, induced
           almost all of the victims to invest with Dunham. Fisher and Martin were
 2
           insurance agents by trade with little or no experience in real estate
 3         investments; Dunham persuaded both of them to invest in Cherokee Village
           lots. Dunham told Fisher and other investors: (1) he owned a “broker
 4
           dealer” firm on Wall Street; (2) he had done about 4,000 real estate deals
 5         and was extremely successful in real estate; and (3) he had gained invaluable
           real estate experience while growing up from his family’s business. Fisher
 6
           was highly impressed by Dunham’s apparent success and would relay
 7         Dunham’s background and plans to his insurance clients.
 8
                  Dunham regaled Fisher and Martin with his development plans,
 9         including a national marketing campaign using celebrity Ed McMahon as a
           spokesperson. Dunham assured them that his marketing and development
10
           plans would increase lot values in a short period of time. He held investor
11         events in his office, on a yacht, and in a La Costa hotel. Dunham did not tell
           Fisher and Martin anything about the ALC-SID contract, ALC’s ability to
12
           sell delinquent lots and its practice of doing so on eBay, and ALC’s refusal
13         to agree to a noncompetition agreement or to grant him the exclusive right to
           market delinquent lots. As a result, neither Fisher nor Martin informed their
14
           clients and friends about those facts; had they known, they would not have
15         invested in Cherokee Village or recommended the investment to others.
16
           Beverly D.’s Lots (Grand Theft, Elder Theft, and Securities Fraud, Counts
17         1-3) and Promissory Note (Grand Theft and Elder Theft, Counts 4-5)
18
                  In 2006, Fisher suggested to his client, Beverly D., a widowed
19         homemaker, that she invest in Cherokee Village. Fisher informed her of
           what Dunham had said about the project and Dunham’s considerable success
20
           and experience in real estate. Furthermore, Beverly was told that it would
21         take only one year to achieve a profit, she did not need to do anything but
           hang on to the investment, there would be an Ed McMahon “publicity
22
           program,” and Dunham’s company would sell the lots for her. In March
23         2006, Beverly invested $68,999 for nine lots. Beverly attended Dunham’s
           yacht party, where she was introduced to Ed McMahon and where Dunham
24
           referred to the attendees as his “family.” She continued paying taxes on the
25         lots every year. She did not at any time know the lots’ market value and did
           not know how to sell them. She knew nothing about ALC or its activities;
26
           she trusted Fisher and relied on his investment advice.
27
28   ///

                                                 4
                                                                                18cv0863 GPC (LL)
 1                In October 2006, Beverly was persuaded to invest more money with
           Dunham. Fisher took her to Dunham’s office, where Dunham advised her to
 2
           borrow $350,000 using the equity in her home and give the money to him to
 3         invest. Her home was already paid off, and Beverly was reluctant to invest
           such a large sum of money and incur a new debt. Dunham assured her that
 4
           she needed a mortgage interest tax deduction and he would invest the money
 5         in GCREF and other real estate. She wire-transferred $350,000 to a bank
           account for the benefit of “Ron Dunham/Gold Coast Partners.” In exchange,
 6
           Dunham gave Beverly a promissory note with a two-year maturity and stated
 7         interest rate of 12 percent.
 8
                   In October 2008, Beverly called Dunham to get her money back, but
 9         he claimed not to have the money to repay her. He wanted to renegotiate the
           terms of her note and stretch out its due date for up to five years. Dunham’s
10
           failure to pay Beverly back felt like a “crime to [her],” but she did not think
11         about calling the police. In terms of her specific knowledge of facts, she
           knew only that he had not paid her back when he originally said he would.
12
           Beverly hired a lawyer to communicate with Dunham about repayment, but
13         the lawyer advised her against accepting Dunham’s terms. Subsequently, a
           friend told Beverly about the Gaston & Gaston (Gaston) law firm; she first
14
           spoke to a Gaston lawyer in late May or June 2009. Beverly ultimately
15         joined a civil lawsuit led by Gaston in order to get repaid. As of Dunham’s
           trial, she still owned her lots and had not been repaid.
16
17         Raymond and Caroline M.’s Lots (Grand Theft, Elder Theft, and Securities
           Fraud, Counts 6-8)
18
19                Raymond M. had been retired since 1991 and was formerly a project
           coordinator for a telephone company. In 2006, he and his wife needed
20
           money to take care of their ailing mothers. He talked to Fisher, who
21         suggested they invest in Cherokee Village lots. Fisher was very excited
           about the project, had purchased lots for himself, and informed them of
22
           Dunham’s impressive background. Raymond was further informed that
23         Dunham would advertise the lots as a resort with the assistance of Ed
           McMahon, the lot prices would double as a result, and in a short time period
24
           “Dunham’s group” would sell the lots for investors. In February 2006,
25         Raymond invested $149,941 to purchase 20 lots (at about $7,500 per lot).
           He and his wife had no intention of moving to Cherokee Village, and they
26
           expected to profit from the lots’ sales in about a year. He had no knowledge
27         of the ALC-SID contractual arrangement.
28   ///

                                                  5
                                                                                 18cv0863 GPC (LL)
 1           Between May 2006 and December 2007, Raymond did some Internet
     research on lot prices and questioned Fisher on what seemed like low
 2
     property values. Raymond was assured by Fisher and Dunham that the lot
 3   values were in the range of $11,000 to $14,000 and that Dunham was
     working on the Ed McMahon commercial. Raymond first met with Gaston
 4
     in June 2009 because he realized that “nothing [was] happening” to run an
 5   Ed McMahon television commercial or increase the lot values. Raymond
     still had no information regarding the ALC-SID arrangement. At the time of
 6
     trial, Raymond had paid $21,000 in property taxes on his lots and believed
 7   they were each worth $1,200 based on the listed sales price of a neighboring
     lot.
 8
 9   Jay and Marilyne A.’s Lots (Grand Theft, Elder Theft, and Securities Fraud,
     Counts 9-11)
10
11          Marilyne A. contacted Fisher for investment opportunities, who
     suggested she purchase lots in Cherokee Village. Fisher told her that the
12
     Dunham group would run an Ed McMahon television commercial to
13   advertise lots, and then sell or develop the lots for investors. Fisher told her
     that Dunham was “very well-versed in this type of real estate.” In March
14
     2006, Marilyne purchased six undeveloped lots for $46,084, with the
15   intention of profiting from their sales when the Dunham group sold the lots
     for them. Marilyne considered keeping one of her six lots to build on, but
16
     her primary motive was to realize a profit by the time she retired in 2010.
17
            In 2008, Marilyne did Internet research, read a few blogs, and learned
18
     that Cherokee Village was generally a “bad investment.” She stopped
19   paying taxes on her lots. At some point, she learned from Fisher that a
     group was suing Dunham to try and get their money back. She did not want
20
     to be involved in litigation and thought she had just made a bad investment.
21   She knew nothing about the ALC-SID contractual arrangement and her
     decision to invest would have “absolutely” been impacted had she known of
22
     it.
23
     David and Joyce M.’s Lots (Grand Theft, Elder Theft, and Securities Fraud,
24
     Counts 12-14) and Investment in GCREF (Securities Fraud, Count 15)
25
            David M. was referred to Dunham through Martin. David had
26
     managed a bank’s properties (e.g., branch offices) for many years of his
27   career, but had not sold real estate since the 1960’s. Joyce M. was a former
     actress. They were retired when they turned to Martin for investment
28

                                             6
                                                                             18cv0863 GPC (LL)
 1   advice, and they trusted him because he was a good friend. Martin called
     Dunham a “genius” at real estate and brought him to the couple’s house.
 2
     Dunham described his plans to market the properties, develop them into
 3   homes, and resell them for investors. David and Joyce did not intend to live
     in Cherokee Village or hold on to the properties for long; rather, they needed
 4
     money for retirement.
 5
           In 2005, David invested $50,000 to purchase 13 lots. Subsequently,
 6
     he and his wife visited Cherokee Village and observed the surroundings.
 7   They also attended Dunham’s marketing seminars. In February 2007,
     Dunham persuaded them to contribute their deeded lots to GCREF, and they
 8
     paid an additional $6,400 in recording and transfer fees. In exchange, they
 9   received an interest in GCREF with a stated “paper” value of $98,000.
10
           In 2008 or 2009, David asked whether he could get his money or lots
11   back, but Dunham stated that he could not return anything back yet due to
     the downturn in the real estate market. David was aware that the economy
12
     was in a deep recession and believed that he still held a valuable investment
13   in GCREF. Every year between 2007 and 2012, Dunham sent him a
     schedule K-1 financial statement showing the value of David’s investment
14
     ranging between $80,000 to $100,000.
15
             In February 2011, Joyce called Dunham to ask for the couple’s money
16
     back, to which Dunham responded that he had no money to give her. In or
17   after September 2011, Dunham sent David a letter disclosing a
     confrontational meeting he had had with another victim, James W. In the
18
     letter, Dunham accused James of spreading “misinformation” about the real
19   estate fund, blamed ALC and the SID for keeping property values low, and
     referenced a lawsuit that Dunham had filed against ALC. Subsequently,
20
     David spoke to James.
21
           David was unable to recoup any cash from Dunham. He testified that
22
     his decision to invest would have been impacted had he known in advance
23   about ALC’s contract with the SID.
24
     James and Allison W.’s Investment in GCREF (Grand Theft and Securities
25   Fraud, Counts 16-17)
26
           In 2006, James painted cars for a living. He had recently sold his
27   home and wished to invest the proceeds while he was doing volunteer work.
     Martin, who was a very close friend, suggested that he invest in Cherokee
28

                                           7
                                                                          18cv0863 GPC (LL)
 1   Village, relaying to James everything he knew from Dunham about GCREF.
     Martin told James that Dunham’s company would develop lots it had
 2
     acquired at a “good price” and build efficient “smart homes” on the lots.
 3   Martin also told James that GCREF would likely pay a 10 percent dividend
     within a year of operations. James was not informed, prior to investing, of
 4
     ALC’s contractual arrangements with the SID or any of ALC’s activities. In
 5   December 2006, James invested $250,000 in GCREF. He and his wife then
     lived abroad for over a year.
 6
 7          In March 2008, James had not received a dividend and began asking
     Martin and Dunham questions about the fund’s operations. Dunham
 8
     consistently reassured him that the project was delayed, but ongoing. In
 9   2009, James asked orally, and then in writing, for his investment back.
     Dunham asked him to be patient, told him everything was fine, and told him
10
     that he was working on returning his investment. In August 2009, Dunham
11   stated in an e-mail that he may be able to repay James in the next 60 days.
     In February 2010, Dunham offered to return half of James’s investment in
12
     the form of property rather than cash.
13
            James first met with Gaston in 2010, but was unable to join the civil
14
     lawsuit against Dunham. In September 2011, James confronted Dunham at
15   his home and demanded the return of his money, which prompted Dunham
     to call the police. Dunham continuously sent James his annual K-1 financial
16
     statements through 2013 showing James’s fund “value” of over $232,000.
17
     Herbert T. and Elizabeth G.’s Lots (Grand Theft, Elder Theft, and Securities
18
     Fraud, Counts 18-20)
19
             Herbert T. met Dunham in the late 1970’s and trusted Dunham’s
20
     investment advice over the years. In November 2004, Dunham persuaded
21   Herbert and his wife to invest about $96,200 to purchase lots in Cherokee
     Village. According to Herbert, “[Dunham] said they had exclusive rights to
22
     those properties, those lots. He also said that Ed McMahon was going to be
23   the spokesperson on television commercials to sell these properties. Thirdly,
     they were going to build state of the art eco-friendly houses, large retirement
24
     community on those properties . . . . [T]he value of those lots would go up
25   dramatically, and that’s how we would make money, by selling them.”
     Herbert had no experience selling real estate and did not expect to sell the
26
     lots; rather, “Dunham and company were going to sell them.” Based on
27   what Dunham told him, Herbert expected to realize a profit without needing
     to do anything except provide Dunham money.
28

                                            8
                                                                           18cv0863 GPC (LL)
 1                  In December 2006, Dunham convinced Herbert to transfer his lots to
            GCREF. Herbert did not suspect anything was amiss with his investment
 2
            until he heard that Dunham had filed a lawsuit against ALC and the SID,
 3          which was after October 2009. Dunham had not previously told Herbert
            anything about ALC and, to the contrary, claimed he had “exclusive rights”
 4
            to sell lots in Cherokee Village. Had Herbert known about the ALC-SID
 5          contractual arrangement, he would not have invested in Cherokee Village.
 6   (Lodgment No. 83, ECF No. 28-83 at 4-14.)
 7   III.   PROCEDURAL BACKGROUND
 8          On December 9, 2014, the San Diego County District Attorney’s Office filed a
 9   Sixth Amended Information charging Ronald Duane Dunham with seven counts of grand
10   theft, a violation of California Penal Code § 487(a) (counts one, four, six, nine, twelve,
11   sixteen and eighteen), six counts of theft from an elder, a violation of California Penal
12   Code § 368(d) (counts two, five, seven, ten, thirteen and nineteen), seven counts of
13   making a false in connection with the sale of a security, a violation of California
14   Corporations Code §§ 25401 and 25540 (counts three, eight, eleven, fourteen, fifteen,
15   seventeen and twenty), and one count of perjury by declaration, a violation of California
16   Penal Code § 118(a). (Lodgment No. 88, ECF No. 28-88 at 5-16.) As to counts one
17   through twenty, the information alleged that the prosecution was commenced within the
18   statute of limitations, within the meaning of California Penal Code § 803(c). (Id.) As to
19   counts one through three, six through nine, and eighteen through nineteen, the
20   information also alleged that Dunham stole in excess of $50,000. (Id.) And as to counts
21   four, five, sixteen and seventeen, the information alleged that Dunham stole in excess of
22   $150,000. (Id.) Finally, the information alleged that Dunham had stolen in excess of
23   $500,000 in the course of his criminal conduct, within the meaning of California Penal
24   Code § 186.11 and that Dunham was ineligible for probation if convicted of theft in
25   excess of $100,000. (Id.)
26          Following a jury trial, Dunham was convicted of all counts and the jury found all
27   allegations to be true. (Lodgment No. 9, ECF No. 28-9 at 192-210.) Dunham was
28   sentenced to a prison term of 12 years. (Id. at 212-17.)

                                                   9
                                                                                  18cv0863 GPC (LL)
 1          Dunham appealed his conviction to the California Court of Appeal for the Fourth
 2   Appellate District. (Lodgment Nos. 80-82, ECF Nos. 28-80 – 28-82.) Two of the three
 3   justices upheld Dunham’s convictions in counts 2-3, 5, 7-8., 10-11, 13-17, 19-21, and
 4   reversed his convictions and true findings on the enhancement allegations in counts 1, 4,
 5   6, 9, 12, and 18. (Lodgment No. 83, ECF No. 28-83.) A third justice would have
 6   reversed all the convictions because the verdict forms did not correctly ask the jury
 7   whether the prosecution was timely. (Id. at 66-74.) Dunham filed a petition for rehearing
 8   in the state appellate court, which was denied. (Lodgment Nos. 84-85, ECF Nos. 28-84 –
 9   28-85.) Thereafter he filed a petition for review in the California Supreme Court, which
10   was denied without citation of authority. (Lodgment Nos. 86-87, ECF Nos. 28-86 – 28-
11   87.)
12          Dunham filed a pro se Petition for Writ of Habeas Corpus in this Court on May 4,
13   2018. (ECF No. 1.) Respondent filed an Answer and Memorandum of Points and
14   Authorities in Support of Answer on December 24, 2018. (ECF Nos. 27, 27-1.) Dunham
15   filed a Traverse on March 5, 2019. (ECF No. 39.)
16   IV.    DISCUSSION
17          Dunham’s petition contains eleven grounds for relief. Ground one argues the
18   unanimity instruction given to the jury was incorrect. (Pet., ECF No. 1 at 5-6, 42-48.)
19   Ground two contends there was an error with the verdict forms which resulted in an
20   ambiguous verdict. (Id. at 7-8, 39-42.) Grounds three through six allege there was
21   insufficient evidence presented to establish the prosecution was commenced within the
22   statute of limitations period and to support Dunham’s convictions for theft by false
23   pretenses, embezzlement and securities fraud. (Id. at 8-12, 34-38, 48-51, 56-63.) In
24   ground seven Dunham alleges evidence of uncharged acts was improperly admitted. (Id.
25   at 12-13, 63-67.) Ground eight contends the jury instructions failed to define specific
26   terms. (Id. at 13, 52-56.) Ground nine alleges there was insufficient facts to support an
27   allegation contained in the information. (Id. at 14, 73-74.) Dunham argues in ground ten
28   ///

                                                  10
                                                                                 18cv0863 GPC (LL)
 1   that the prosecutor committed misconduct. (Id. at 14-15, 73-74.) Ground eleven alleges
 2   trial counsel was ineffective. (Id. at 16, 74-75.)
 3         Respondent argues that claims three and nine fail to state a federal constitutional
 4   question, grounds two, seven, eight, nine and ten are procedurally defaulted, and parts of
 5   grounds two, three, seven and nine are unexhausted. (Answer, ECF No. 27-1 at 1-77.)
 6   Respondent also contends the claims fail on the merits. (Id. at 77-241.)
 7         A. Procedural Default
 8         The Ninth Circuit has held that because procedural default is an affirmative
 9   defense, in order to establish a claim is procedurally defaulted, Respondent must first
10   “adequately [plead] the existence of an independent and adequate state procedural
11   ground . . . .” Bennett v. Mueller, 322 F.3d 573, 586 (9th Cir. 2003). In order to place
12   the defense at issue, Dunham must then “assert[] specific factual allegations that
13   demonstrate the inadequacy of the state procedure . . . .” Id. The “ultimate burden” of
14   proving procedural default, however, belongs to the state. Id. If the state meets its
15   burden under Bennett, federal review of the claim is foreclosed unless Dunham can
16   “demonstrate cause for the default and actual prejudice as a result of the alleged violation
17   of federal law, or demonstrate that failure to consider the claims will result in a
18   fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991).
19         A state procedural rule is “independent” if the state law basis for the decision is not
20   interwoven with federal law. Michigan v. Long, 463 U.S. 1032, 1040-41 (1983); Harris
21   v. Reed, 489 U.S. 255, 265 (1989). A ground is “interwoven” with federal law if the state
22   has made application of the procedural bar depend on an antecedent ruling on federal law
23   such as the determination of whether federal constitutional error has been committed.
24   See Ake v. Oklahoma, 470 U.S. 68, 75 (1985). “To qualify as an ‘adequate’ procedural
25   ground, a state rule must be ‘firmly established and regularly followed.’” Walker v.
26   Martin, 562 U.S. 307, 316 (2011) (quoting Beard v. Kindler, 558 U.S. 53, 60 (2009).)
27   All cases cited by a state court must be independent and adequate to bar federal review of
28   the claims. Washington v. Cambra, 208 F.3d 832, 834 (9th Cir. 2000).

                                                   11
                                                                                    18cv0863 GPC (LL)
 1         The “cause” prong is satisfied if Dunham can demonstrate some “objective factor”
 2   that precluded him from raising his claims in state court, such as interference by state
 3   officials or constitutionally ineffective counsel. McClesky v. Zant, 499 U.S. 467, 493-94
 4   (1991). “Prejudice [sufficient to excuse procedurally barred claims] is actual harm
 5   resulting from the alleged error.” Vickers v. Stewart, 144 F.3d 613, 617 (9th Cir. 1998).
 6   The Supreme Court has limited the “miscarriage of justice” exception to petitioners who
 7   can show that “a constitutional violation has probably resulted in one who is actually
 8   innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995). In Wood v. Hall, 130 F.3d 373,
 9   379 (9th Cir. 1997), the Ninth Circuit held that “actual innocence” means factual
10   innocence, not simply legal insufficiency; a mere showing of reasonable doubt is not
11   enough.
12         1. Grounds Two, Seven, Eight and Ten
13         In ground two, Dunham argues that “[t]here was no clear jury determination that
14   Counts 1-20 were timely prosecuted” because the special verdict forms given to the jury
15   erroneously asked the jury to determine whether the victims had or had no actual or
16   constructive knowledge of the crime within four years of the date prosecution
17   commenced. (Pet., ECF No.1 at 7-8, 39-42.) In ground seven, he contends the admission
18   of uncharged acts rendered his trial unfair. (Id. at 12-13, 63-67.) In ground eight, he
19   argues the failure to define specific terms in the jury instructions violated his due process
20   rights. (Id. at 13, 52-56.) And in ground ten, he contends the prosecutor committed
21   misconduct in various ways. (Id. at 14-15, 69-73.) Respondent argues that the claims are
22   procedurally defaulted because the state appellate court found that counsel failed to
23   object in the trial court, and the claims were therefore forfeited. (Answer, ECF No. 27-1
24   at 52-59.)
25         In Melendez v. Pliler, 288 F.3d 1120 (9th Cir. 2002), the Ninth Circuit concluded
26   that California’s contemporaneous objection rule has been consistently applied “when a
27   party has failed to make any objection to the admission of evidence.” Id. at 1125, citing
28   Garrison v. McCarthy, 653 F.2d 374, 377 (9th Cir. 1981). In addition, as Respondent

                                                   12
                                                                                   18cv0863 GPC (LL)
 1   notes, the Ninth Circuit has found California’s contemporaneous objection rule functions
 2   as a bar to both evidentiary and non-evidentiary issues. See Drayton v. Castro, 2009 WL
 3   689713 at *2 (9th Cir. 2009)2 (concluding petitioner’s claim regarding an ambiguous
 4   verdict that was resubmitted to the jury was procedurally defaulted because petitioner did
 5   not object to it at the time and therefore waived the claim); see, e.g., Reno v. Davis, 2017
 6   WL 4863071 at *10 (C.D. Cal. 2017); Schmitz v. Lizarraga, 2016 WL 2855066 at *9
 7   (E.D. Cal. 2016). Accordingly, Respondent has “adequately [plead] the existence of an
 8   independent and adequate state procedural ground . . . .” Bennett, 322 F.3d at 586.
 9   Dunham has not asserted any “specific factual allegations that demonstrate the
10   inadequacy of the state procedure . . . .” and federal review of the claim is therefore
11   foreclosed unless Dunham can “demonstrate cause for the default and actual prejudice as
12   a result of the alleged violation of federal law, or demonstrate that failure to consider the
13   claims will result in a fundamental miscarriage of justice.” Coleman, 501 U.S. at 750.
14   Dunham claims counsel’s ineffectiveness is cause for the default, but ineffective
15   assistance of counsel can constitute cause only if it is in itself a constitutional violation.
16   Edwards v. Carpenter, 529 U.S. 446, 452 (2000). As discussed below in sections
17   IV(C)(9), Dunham has not established that counsel was ineffective. Nor has he
18   established either actual prejudice or a fundamental miscarriage of justice because as
19   discussed in section IV(C)(3), (5), (6), and (8), below, the claims are meritless.
20         2. Ground Nine
21         Ground nine concerns California Penal Code § 186.11. Under that section, a
22   defendant is subject to an enhanced sentence based upon the amount of money stolen
23   from the victims. Cal. Penal Code § 186.11(a)(2) (West 2018). The statute also permits
24   the district attorney to freeze a defendant’s funds and preserve them for restitution to
25
26
27   2
        Pursuant to Ninth Circuit Rule 36-3(c), “Unpublished decisions and orders of [the
     Ninth Circuit] issued on or after January 1, 2007 may be cited to the courts of this circuit
28
     in accordance with FRAP 32.1.”

                                                    13
                                                                                     18cv0863 GPC (LL)
 1   victims. (Id.) Dunham claims the allegation was not properly pled in the information
 2   and that the sentence enhancement he received was therefore unlawful. He also contends
 3   the court improperly awarded restitution to third party claimants. (Pet., ECF No. 1 at 14,
 4   73-74.)
 5         Respondent contends this claim is procedurally defaulted because the state
 6   appellate court determined that he could have, but did not, raise the claim in the trial
 7   court or on appeal, citing In re Seaton, 34 Cal. 4th 193, 200 (2004). (Answer, ECF No.
 8   27-1 at 59-61.) Seaton cites In re Dixon, 41 Cal.2d 756, 759 (1953). As Respondent
 9   notes, the Supreme Court concluded in Johnson v. Lee, 578 U.S. __, 136 S. Ct. 1802,
10   1804 (2016) that the Dixon rule is independent and adequate. Accordingly, Respondent
11   has “adequately [plead] the existence of an independent and adequate state procedural
12   ground . . . .” Bennett, 322 F.3d at 586. Dunham has not asserted any “specific factual
13   allegations that demonstrate the inadequacy of the state procedure . . . ” and federal
14   review of the claim is therefore foreclosed unless Dunham can “demonstrate cause for the
15   default and actual prejudice as a result of the alleged violation of federal law, or
16   demonstrate that failure to consider the claims will result in a fundamental miscarriage of
17   justice.” Coleman, 501 U.S. at 750. Dunham claims counsel’s ineffectiveness is cause
18   for the default, but ineffective assistance of counsel can constitute cause only if it is in
19   itself a constitutional violation. Edwards, 529 U.S. at 452. As discussed below in section
20   IV(C)(9), Dunham has not established that counsel was ineffective. Nor has he
21   established either actual prejudice or a fundamental miscarriage of justice because as
22   discussed in section IV(C)(7) below, the claim is meritless.
23         B. Exhaustion
24         Respondent argues that some of Dunham’s claims are unexhausted because they
25   were not “fairly presented” to the California Supreme Court. Respondent states as
26   follows:
27               Here, Dunham did not “fairly present” to the California Supreme
           Court his contention in Ground Two that CALCRIM No. 3410 erroneously
28

                                                    14
                                                                                     18cv0863 GPC (LL)
 1         conflates a finding of guilty [sic] with timeliness (Doc. 1 at 8 of 341, 42 of
           341); the federal constitutional basis for Ground Three (Doc. 1 at 8 of 341 –
 2
           9 of 341, 34 of 341 – 38 of 341, 173 of 341, 257 of 241 – 273 of 341); his
 3         contention in Ground three that the trial court erred in denying his pre-trial
           California Penal Code section 995 motion to dismiss counts 1 through 20
 4
           (Doc. 1 at 8 of 341 – 9 of 341, 259 of 341 – 260 of 341); the federal
 5         constitutional basis for his instructional error claim in Ground Seven (Doc. 1
           at 13 of 341, 65 of 341 – 67 of 341); or the federal constitutional basis for
 6
           the restitution-related claims in Ground Nine (Doc. 1 at 14 of 341, 311 of
 7         341 – 318 of 341.)
 8
     (Answer, ECF No. 27-1 at 63-75.)
 9
           As to Dunham’s claim regarding CALCRIM No. 3410, Respondent contends
10
     Dunham raised this claim for the first time in the petition for review he filed in the
11
     California Supreme Court. (Id.) As Respondent notes, a petitioner does not properly
12
     exhaust a claim when he presents that claim for the first time to the state’s highest court
13
     on discretionary review. Casey v. Moore, 386 F.3d 896, 918 (9th Cir. 2004). Respondent
14
     also argues that although Dunham raised the federal constitutional grounds for grounds
15
     two, three, seven and nine in the petition for review he filed in the California Supreme
16
     Court, he did not raise the federal constitutional grounds for those claims in the briefs he
17
     filed in the California Court of Appeal on direct review. (Id. at 66-72.) Respondent
18
     correctly points out that under the California Rules of Court, the California Supreme
19
     Court “will not normally consider any issue on petition for review that could have been
20
     but was not timely raised in the briefs filed in the Court of Appeal. (Id. at 63-72.)
21
           Accordingly, the above identified claims that are asserted in grounds two, three,
22
     seven, and nine are unexhausted. Because no state remedies are still available to
23
     Dunham, however, the claims are technically exhausted but procedurally defaulted unless
24
     Dunham can show cause and prejudice. Cooper v. Neven, 641 F.3d 322, 327 (9th Cir.
25
     2011). Dunham has not offered any cause for the default and, as discussed below in
26
     sections IV(C)(3), (5) and (7), he has not established prejudice because the claims are
27
     meritless. See Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005) (stating that a Court
28

                                                   15
                                                                                   18cv0863 GPC (LL)
 1   may deny a petition which contains unexhausted claims if it is “perfectly clear that the
 2   applicant does not raise even a colorable federal claim”).
 3         C. Merits
 4         Dunham contends in ground one that the jury was improperly instructed that they
 5   need not unanimously agree on the theory of theft nor on the particular acts or omissions
 6   that constituted the securities fraud counts. (Pet., ECF No. 1 at 5-6.) In ground two, he
 7   argues the verdict forms were erroneous and therefore the verdict was invalid. (Id. at 7-
 8   8.) Ground three argues that insufficient evidence was presented that the crimes were
 9   prosecuted within the statute of limitations. (Id. at 8-9.) In ground four, Dunham
10   contends insufficient evidence was presented to establish he was guilty of theft by false
11   pretenses. (Id. at 9-10.) Dunham argues in ground five that there was insufficient
12   evidence presented that he was guilty of embezzlement. (Id. at 10-11.) In ground six he
13   claims there was insufficient evidence presented that he was guilty of securities fraud.
14   (Id. at 11-12.) Ground seven contends that admission of uncharged acts violated his right
15   to a fair trial. (Id. at 12-13.) In ground eight, Dunham argues that the jury instructions
16   improperly failed to define specific terms. (Id. at 13.) Ground nine contends that his
17   sentence pursuant to California Penal Code § 186.11 was unauthorized due to an error in
18   the charging document, and that the restitution orders made pursuant to that section were
19   also unauthorized. (Id. at 14.) Dunham argues in ground ten that the prosecutor
20   committed misconduct, and in ground eleven that his trial counsel was ineffective. (Id. at
21   14-16.) In addition to the procedural default and exhaustion arguments, Respondent
22   contends the state court’s denial of the claims was neither contrary to, nor an
23   unreasonable application of, clearly established Supreme Court law. (Answer, ECF No.
24   27-1 at 77-241.)
25         1. Standard of Review
26         This Petition is governed by the provisions of the Antiterrorism and Effective
27   Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997).
28   Under AEDPA, a habeas petition will not be granted with respect to any claim

                                                  16
                                                                                  18cv0863 GPC (LL)
 1   adjudicated on the merits by the state court unless that adjudication: (1) resulted in a
 2   decision that was contrary to, or involved an unreasonable application of clearly
 3   established federal law; or (2) resulted in a decision that was based on an unreasonable
 4   determination of the facts in light of the evidence presented at the state court proceeding.
 5   28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002). In deciding a state prisoner’s
 6   habeas petition, a federal court is not called upon to decide whether it agrees with the
 7   state court’s determination; rather, the court applies an extraordinarily deferential review,
 8   inquiring only whether the state court’s decision was objectively unreasonable. See
 9   Yarborough v. Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th
10   Cir. 2004).
11         A federal habeas court may grant relief under the “contrary to” clause if the state
12   court applied a rule different from the governing law set forth in Supreme Court cases, or
13   if it decided a case differently than the Supreme Court on a set of materially
14   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
15   relief under the “unreasonable application” clause if the state court correctly identified
16   the governing legal principle from Supreme Court decisions but unreasonably applied
17   those decisions to the facts of a particular case. Id. Additionally, the “unreasonable
18   application” clause requires that the state court decision be more than incorrect or
19   erroneous; to warrant habeas relief, the state court’s application of clearly established
20   federal law must be “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75
21   (2003). The Court may also grant relief if the state court’s decision was based on an
22   unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).
23         Where there is no reasoned decision from the state’s highest court, the Court
24   “looks through” to the last reasoned state court decision and presumes it provides the
25   basis for the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S.
26   797, 805-06 (1991). If the dispositive state court order does not “furnish a basis for its
27   reasoning,” federal habeas courts must conduct an independent review of the record to
28   determine whether the state court’s decision is contrary to, or an unreasonable application

                                                   17
                                                                                   18cv0863 GPC (LL)
 1   of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
 2   Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v.
 3   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). Clearly established federal law, for
 4   purposes of § 2254(d), means “the governing principle or principles set forth by the
 5   Supreme Court at the time the state court renders its decision.” Andrade, 538 U.S. at 72.
 6         2. Unanimity Instructions (Ground One)
 7         Dunham contends in ground one that the jury was given two improper non-
 8   unanimity instructions. (Pet., ECF No. 1 at 5-6, 42-48.) The first instruction told the jury
 9   that they did not need to unanimously agree on the theory of guilt for the theft counts,
10   counts 1, 4, 6, 9, 12, 16 and 18. (Lodgment No. 7, ECF No. 28-7 at 136.) The second
11   instruction told the jury that for the counts charging misrepresentation or omission of a
12   material fact in the sale of a security they did not need to unanimously agree on the acts
13   or omissions Dunham engaged in so long as they all agreed beyond a reasonable doubt
14   that Dunham had committed some material act or omission in the sale of a security.
15   Dunham contends these instructions violated his federal due process right to a fair trial.
16   (Pet., ECF No. 1 at 5-6, 42-48.)
17         Dunham raised this claim in the petition for review he filed in the California
18   Supreme Court. (Lodgment No. 86, ECF No. 28-86.) Because the California Supreme
19   Court denied the petition without citation of authority, (Lodgment No. 87, ECF No. 28-
20   87), this Court must “look through” to the state appellate court’s opinion denying the
21   claim to determine whether the denial was contrary to, or an unreasonable application of,
22   clearly established Supreme Court law. Ylst, 501 U.S. at 805-06. That court wrote:
23                 Dunham contends the jurors received two improper nonunanimity
           instructions. First, they were instructed they did not need to agree on the
24
           form of theft, as follows: “You may not find the defendant guilty of theft
25         unless all of you agree that the People have proved that the defendant
           committed theft under at least one theory. But all of you do not have to
26
           agree on the same theory.” (CALCRIM No. 1861.) Dunham argues that
27         under the evidence presented, the jury may not have unanimously agreed on
           all of the elements of either false pretenses or embezzlement. (People v.
28

                                                  18
                                                                                  18cv0863 GPC (LL)
 1   Williams (2013) 57 Cal.4th 776, 785-786; People v. Davis (2005) 36 Cal.4th
     510, 561; see CALCRIM No. 3500 [standard unanimity instruction].)
 2
     Second, Dunham argues that the jury was erroneously instructed that
 3   unanimity was not required as to particular misrepresentations or omissions
     in the context of securities fraud. We conclude there was no reversible error.
 4
 5                                        ....
 6
            During closing argument, the prosecutor told the jury that Dunham
 7   was being prosecuted under a theory of theft by false pretenses, except for
     Beverly’s promissory note, where the People’s theory was theft by
 8
     embezzlement. The court instructed the jury that Dunham was charged in
 9   counts 1, 6, 9, 12,16, and 18 with grand theft by false pretenses and in
     counts 4 and 5 with grand theft by embezzlement, and specified the elements
10
     of those offenses accordingly. [FN 4: The written instruction for grand theft
11   by false pretenses initially included count 4, but in response to a jury note
     pointing out the duplication, the court instructed the jurors to disregard count
12
     4 in the grand theft by false pretenses instruction. In any event, because we
13   are reversing Dunham’s conviction for count 4, any error in instruction as to
     count 4 is moot.] The jury also received predeliberation instructions,
14
     including a requirement that the verdict on each count must be unanimous.
15   (See CALCRIM No. 3550.)
16
            We conclude there was no reasonable likelihood the jury did not agree
17   on a “particular crime” because the prosecution elected to prosecute each
     theft count under a particular theory of theft. (Russo, supra, 25 Cal.4th at p.
18
     1134; Davis, supra, 36 Cal.4th at p. 561 [potential error when prosecution
19   does not elect which of two distinct acts of robbery it was relying on to
     prove robbery].) The jury was instructed to determine whether Dunham was
20
     guilty of theft by false pretenses except as to Beverly’s promissory note,
21   where the jury was instructed to determine whether Dunham was guilty of
     theft by embezzlement. Any error in giving CALCRIM No. 1861 was
22
     harmless.
23
24          The jury was also instructed, in connection with Dunham’s securities
     fraud charges, that Dunham “is accused of having knowingly made multiple
25
     misrepresentations or material omissions,” and the People “must prove
26   beyond a reasonable doubt that the defendant engaged in this course of
     conduct.” The court instructed the jury that unanimity was not required as to
27
     particular misrepresentations or omissions so long as each juror was
28   convinced beyond a reasonable doubt Dunham committed some

                                            19
                                                                            18cv0863 GPC (LL)
 1         misrepresentations and material omissions that proved his course of conduct.
 2
                  The court did not err. (Butler, supra, 212 Cal.App.4th at p. 426
 3         [“jurors were not required to agree on the particular misrepresentations or
           omissions they relied on for the convictions [for securities fraud] because
 4
           that finding merely relates to the manner of committing the crime.”].) Each
 5         count of securities fraud alleged that Dunham sold one security on a specific
           date. The court instructed the jury on the elements of securities fraud, which
 6
           required the People to prove Dunham knowingly made a material
 7         misrepresentation or omission in connection with the offer or sale of a
           security. The evidence showed, however, that Dunham made compounding
 8
           and interrelated false and misleading statements, to deceive his agents Fisher
 9         and Martin and, through them, most of the victims. The jurors were not
           required to agree on the same material misrepresentation or omission to
10
           unanimously agree that he was guilty of one crime of securities fraud.
11         (Accord, Russo, supra, 25 Cal.4th at p. 1135.) Thus, there was no
           instructional error.
12
13
     (Lodgment No. 83, ECF No. 28-83 at 48-52.)
14
           Criminal defendants in California have a right to a unanimous verdict of guilt. Cal.
15
     Const., art. 1, § 16; People v. Engelman, 28 Cal. 4th 436, 442 (2002). The Supreme
16
     Court has held, however, that there is no federal constitutional right to a unanimous
17
     verdict. Apodaca v. Oregon, 406 U.S. 404, 406 (1972). Nor is there a “general
18
     requirement that the jury reach agreement on the preliminary factual issues which underly
19
     the verdict.” Schad v. Arizona, 501 U.S. 624, 631-32, 645 (1991). In the absence of
20
     clearly established Supreme Court law supporting Dunham’s claim, therefore, the state
21
     court’s denial of the claim cannot be contrary to, or an unreasonable application of,
22
     clearly established Supreme Court law. 28 U.S.C. § 2254(d)(1); Carey v. Musladin, 549
23
     U.S. 70, 77 (2006).
24
           Moreover, to the extent Dunham claims the state court’s denial of this claim was a
25
     violation of state law, he is not entitled to relief because federal habeas relief is not
26
     available for a state court’s interpretation of state law. Estelle v. McGuire, 502 U.S. 62,
27
     67 (1991). Even if Dunham could challenge the unanimity instructions on state law
28

                                                    20
                                                                                     18cv0863 GPC (LL)
 1   grounds, the state appellate court’s denial of Dunham’s claim is consistent with
 2   California law. A unanimity instruction must be given in California “if the prosecution
 3   presents evidence of multiple acts to prove a single count.” CALCRIM No. 3500 (2006),
 4   Bench Notes, citing People v. Russo, 25 Cal. 4th 1124, 1132 (2001). However, “when a
 5   charge is prosecuted under different legal theories, the jury need not agree unanimously
 6   on which theory applies.” People v. Grimes, 1 Cal. 5th 698, 727 (2016):
 7          A unanimity instruction is required if there is evidence that more than one
           crime occurred, each of which could provide the basis for conviction under a
 8
           single count. (People v. Diedrich (1982) 31 Cal.3d 263, 281, 182 Cal.Rptr.
 9         354, 643 P.2d 971 [when evidence suggested more than one act of bribery,
           jury must agree unanimously which act was the basis for conviction]; see
10
           People v. Beardslee (1991) 53 Cal.3d 68, 92, 279 Cal.Rptr. 276, 806 P.2d
11         1311 [“A requirement of jury unanimity typically applies to acts that could
           have been charged as separate offenses”].) But the unanimity instruction is
12
           not required “ ‘where multiple theories or acts may form the basis of a guilty
13         verdict on one discrete criminal event.’ ”
14   Id.; see also Russo, 25 Cal. 4th at 1134-35 (stating that “the jury must agree on a
15   ‘particular crime’ . . . [b]ut unanimity as to exactly how the crime was committed
16   is not required.”)
17         Dunham was charged with a specific crime in each count. The jury was instructed
18   on the theories for each count, theft by false pretenses for counts 1, 4, 6, 9, 12, and 18,
19   theft by embezzlement for counts 4 and 5, theft from an elder adult for counts 2, 5, 7, 10.
20   13, and 19, and misrepresentation or omission of a material fact in the sale of a security
21   for counts 3, 8, 11, 14, 15, 17 and 20. (Lodgment No. 7, ECF No. 28-7 at 132-36.)3
22   They were correctly told that they need not unanimously agree on the “form of theft” (the
23
24
     3
25    As the state court noted, the jury instructions erroneously listed count 4 in both the theft
     by false pretenses instruction and in the theft by embezzlement instruction. (Lodgment
26
     No. 7, ECF No. 28-7 at 132-34.) When the jury pointed this out, they were instructed to
27   disregard count 4 in the false pretenses instruction. (Lodgment No. 83, ECF No. 28-83 at
     50, n. 9.) In any event, the theft by false pretenses counts, counts 1, 4, 6, 9, 12, and 18,
28
     were reversed by the appellate court.

                                                   21
                                                                                    18cv0863 GPC (LL)
 1   legal theory) for the theft counts and need not unanimously agree on the acts omissions
 2   committed by Dunham for the securities fraud counts. Thus, the instructions were
 3   consistent with California law. (Lodgment No. 83, ECF No. 28-83 at 53.)
 4          Even if the unanimity instructions were erroneous, instructional error can form the
 5   basis for federal habeas corpus relief only if it is shown that “‘the ailing instruction by
 6   itself so infected the entire trial that the resulting conviction violates due process.’
 7   [citation omitted].” Clark v. Brown, 450 F.3d 898, 904 (9th Cir. 2006) (citing Cupp v.
 8   Naugh’ten, 414 U.S. 141, 146 (1973); Henderson v. Kibbe, 431 U.S. 145, 154 (1977).
 9   The allegedly erroneous jury instructions cannot be judged in isolation, however. Estelle,
10   502 U.S. at 72. Rather, they must be considered in the context of the entire trial record
11   and the instructions as a whole. Id. Dunham’s claim of error in the unanimity instruction
12   as to counts 1, 4, 6, 9, 12, and 18 (instructing the jury they need not agree on the theory
13   of theft) is moot as the state appellate court reversed Dunham’s convictions on those
14   counts. (Lodgment No. 83, ECF No. 28-83 at 65.) As to the other theft and securities
15   fraud counts, the jury was instructed that in order to convict Dunham of those crimes,
16   they were required to find the elements of those crimes beyond a reasonable doubt, that
17   each count was a separate crime that required them to consider and separately and for
18   which they were required to return a separate verdict, and their verdicts must be
19   unanimous. (Lodgment No. 7, ECF No. 28 -7 at 104, 148, 156.) Given the totality of the
20   instructions, “the ailing instruction by itself [did not] so infect[] the entire trial that the
21   resulting conviction violates due process.’ [citation omitted].” Clark, 450 F.3d at 904.
22          The state court’s denial of this claim was neither contrary to, nor an unreasonable
23   application of, clearly established Supreme Court law. Bell, 535 U.S. at 694. Nor was it
24   based on an unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).
25   Accordingly, Dunham is not entitled to relief as to this claim.
26          3. Verdicts on Timely Prosecution (Ground Two)
27          In ground two, Dunham argues his federal constitutional rights were violated when
28   the court resubmitted an ambiguous verdict on the timeliness of the prosecution to the

                                                     22
                                                                                       18cv0863 GPC (LL)
 1   jury. (Pet., ECF No. 1 at 7-8, 39-42.) Respondent contends there is no clearly
 2   established Supreme Court law which prohibits a judge from resubmitting an ambiguous
 3   jury verdict to the jury for clarification, and, in the alternative, the state court reasonably
 4   rejected the claim. (Answer, ECF No. 27-1 at 92-102.)
 5         Dunham raised this claim in the petition for review he filed in the California
 6   Supreme Court. (Lodgment No. 86, ECF No. 28-86.) That court denied the petition
 7   without citation of authority. (Lodgment No. 87, ECF No. 28-87.) Accordingly, this
 8   Court must “look through” to the state appellate court’s denial of the claim to determine
 9   whether it was contrary to, or an unreasonable application of, clearly established Supreme
10   Court law, or was based on an unreasonable determination of the facts. Bell, 535 U.S. at
11   694; 28 U.S.C. § 2254(d). That court addressed the claim as follows:
12                 Prior to trial, Dunham filed a motion to dismiss the case as time
           barred, contending that the named victims constructively discovered the
13
           crimes by February 2009, when a group of plaintiffs represented by Gaston
14         initiated their civil lawsuit against Dunham. The trial court heard evidence
           on the constructive knowledge issue with regard to Beverly, Raymond, and
15
           Marilyne, and ruled that the counts involving them as victims were not time
16         barred as a matter of law (counts 1–11). Subsequently, the People added
           counts involving the remaining victims. The court heard all of the victims’
17
           testimony at the preliminary hearing and denied Dunham’s section 995
18         motion to set aside the operative information.
19
                  During trial, the People called the victims as witnesses to testify
20         regarding the extent of their knowledge of Dunham’s actions and their
           Cherokee Village investments. The People also called Gaston attorneys and
21
           Investigator Brown to testify about how they came to suspect Dunham’s
22         criminal conduct. After closing arguments, the jury was instructed regarding
           the statute of limitations. The parties agreed on the instruction, based on
23
           CALCRIM No. 3410, as follows:
24
                  “A defendant may not be convicted of Counts 1 to 20 unless the
25
                  prosecution began within 4 years of the date the crimes were
26                discovered or should have been discovered.
27
                  “In regards to Counts 1-12, the prosecution began on March 18,
28                2013.

                                                    23
                                                                                     18cv0863 GPC (LL)
 1
           “In regards to Counts 13 to 20, the prosecution began on June
 2
           21, 2013.
 3
           “A crime should have been discovered when the victim was
 4
           aware of facts that would have alerted a reasonably diligent
 5         person in the same circumstances to the fact that a crime may
           have been committed.
 6
 7         “The People have the burden of proving by a preponderance of
           the evidence that prosecution of this case began within the
 8
           required time. This is a different standard of proof than proof
 9         beyond a reasonable doubt. To meet the burden of proof by a
           preponderance of the evidence, the People must prove that it is
10
           more likely than not that prosecution of this case began within
11         the required time. If the People have not met this burden, you
           must find the defendant not guilty of the crimes alleged in
12
           Counts 1-19.”
13
            In addition, the parties agreed on the verdict forms, which required the
14
     jury to write whether Dunham was “guilty” or “not guilty” of the charged
15   offenses. For counts 1-20, the forms called for the jury to write in the
     word(s) “had” or “had no” to complete the following sentence in pertinent
16
     part: “And we further find that the above offense victim of said offense or a
17   law enforcement agency chargeable with the investigation and prosecution
     of said offense [Had] [Had No] actual or constructive knowledge of said
18
     offense within 4 years of the date the prosecution began . . . .” (special
19   finding).
20
           After deliberating, the jury found Dunham guilty and wrote in the
21   word “had” to complete the special finding sentences for counts 1-20.
22
            Outside of the jury’s presence, the prosecutor expressed his concerns
23   regarding the verdict forms. The prosecutor believed the jury intended to
     return a finding of timely prosecutions, but the wording on the verdict forms
24
     was confusing because a victim’s actual or constructive knowledge of the
25   offense within four years of the date the prosecution began could mean a
     timely or untimely prosecution. Defense counsel agreed there was a
26
     problem and suggested that having the jury write “had no” actual or
27   constructive knowledge would be an unambiguous way for the jury to return
     a special finding of timely prosecutions if that was the jury’s intention.
28

                                           24
                                                                           18cv0863 GPC (LL)
 1   Defense counsel did not object to the court’s proposed resolution of
     speaking to the jury and sending the jury back to further deliberate and/or
 2
     clarify its special finding if necessary.
 3
             In the jury’s presence, the court stated that it was “unclear to the court
 4
     if the jury was finding that the prosecution was timely . . . or whether it was
 5   untimely . . . .” The prosecutor indicated that the jury needed to find that the
     victims “had no” actual or constructive knowledge in order to find Dunham
 6
     guilty. The court clarified the prosecutor’s statement by informing the jury
 7   that Dunham could be found “guilty but be outside the statute of limitations,
     or he can be found guilty and it’s within the statute of limitations.” The
 8
     court’s final comment to the jury was, “The way I read this [(the forms)] is
 9   that you found him guilty on all 21 counts, but you found it was outside the
     statute of limitations . . . [¶] . . . if that’s your verdict, that’s your verdict, or
10
     [clarify] if it needs to be clarified.”
11
             After further deliberations, the jury changed the verdict forms to say
12
     that the victims or law enforcement “‘had no’ actual or constructive
13   knowledge of [the] said offense within 4 years of the date the prosecution
     began . . . .” The court then proceeded to poll each juror regarding his or her
14
     special finding. The court stated as follows: “I’m going to ask a further
15   clarification since we had that confusion. As to the statute of limitations,
     was it your finding that the . . . action was filed within the statute of
16
     limitations, and that they [(the victims)] had no prior knowledge prior to
17   that . . . .” (Italics added.) Each juror responded, “yes.”
18
     B. Instructions and Verdict Forms
19
                                             ....
20
21          Dunham next argues that the verdict forms asked an irrelevant
     question because neither of the special finding options properly resolved the
22
     pertinent issue of whether the prosecutions began within four years of the
23   date the crimes were discovered or should have been discovered.
24
            We preliminarily conclude that Dunham forfeited this argument.
25   “‘Failure to object to a verdict before the discharge of a jury and to request
     clarification or further deliberation precludes a party from later questioning
26
     the validity of that verdict if the alleged defect was apparent at the time the
27   verdict was rendered and could have been corrected.’” (Keener v. Jeld-Wen,
     Inc. (2009) 46 Cal.4th 247, 263–264, quoting Henrioulle v. Marin Ventures,
28

                                               25
                                                                                  18cv0863 GPC (LL)
 1   Inc. (1978) 20 Cal.3d 512, 521; see People v. Cleveland (2004) 32 Cal.4th
     704, 754 [failure to object to court’s actions regarding verdict forms forfeits
 2
     issue on appeal].) Here, defense counsel did not object to any of the
 3   proceedings related to the jury’s findings on the statute of limitations,
     including the court’s instructions and questions, prosecutor’s arguments, and
 4
     verdict forms. The alleged defect in the special finding options was readily
 5   apparent and discussed at length by the court and counsel. Dunham’s
     counsel agreed with the court’s suggested method of addressing the jury
 6
     regarding the verdict forms and then polling the jury regarding its special
 7   finding. Dunham's claim is forfeited.
 8
            Nevertheless, we conclude the error was harmless because the jury
 9   unmistakably found the prosecutions were timely. (See Taylor v. Nabors
     Drilling USA, LP (2014) 222 Cal.App.4th 1228, 1244 [defective special
10
     verdict form is subject to harmless error analysis].) A verdict is to be given
11   a reasonable intendment and construed in light of the issues submitted to the
     jury and the instructions of the court. The form of a verdict is immaterial
12
     provided the intention to convict of the crime charged is unmistakably
13   expressed. (People v. Camacho (2009) 171 Cal.App.4th 1269, 1272.)
     “‘[T]echnical defects in a verdict may be disregarded if the jury’s intent to
14
     convict of a specified offense within the charges is unmistakably clear, and
15   the accused’s substantial rights suffered no prejudice.’” (People v. Jones
     (1997) 58 Cal.App.4th 693, 710-711.) A general verdict of guilty as charged
16
     necessarily includes a finding that the prosecution was timely. (People v.
17   Allen (1941) 47 Cal.App.2d 735, 748 (Allen).)
18
            In this case, the jury was properly instructed on the statute of
19   limitations based on CALCRIM No. 3410, which informed the jury that if
     the People did not meet its burden of proving timely prosecutions, the jury
20
     must find Dunham “not guilty.” Had the jury written nothing on the special
21   finding portion of the verdict form, its general guilty verdict was a sufficient
     finding that the prosecutions began within four years of the date the crimes
22
     were discovered or should have been discovered. No special verdict or
23   finding was required. (Allen, supra, 47 Cal.App.2d at p. 748.)
24
           However, since the jury was asked to make a special finding, we
25   construe the jury’s intention in light of the proceedings. The jury initially
     wrote that the victims or law enforcement “had” actual or constructive
26
     knowledge of the offenses within four years of when the prosecutions began,
27   which could mean a timely prosecution if, for instance, the victim first
     acquired knowledge of the offense in 2011, or could mean an untimely
28

                                            26
                                                                             18cv0863 GPC (LL)
 1         prosecution if a victim had knowledge of the offense by 2009. We are
           convinced the jury found the prosecutions timely, since it was informed that
 2
           leaving the forms unchanged meant a finding that the prosecutions began
 3         “outside the statute of limitations,” which the court stated was a permissible
           outcome, but the jury chose instead to change the verdict forms to the “had
 4
           no” option, which the jury had been told would indicate a timely
 5         prosecution. When polled, the jury confirmed its special finding that the
           action was filed within the statute of limitations. Under the circumstances,
 6
           the jury unmistakably found Dunham guilty and that the prosecutions began
 7         within the statute of limitations.
 8   (Lodgment No. 83, ECF No. 28-83 at 28-36.)
 9         As Respondent correctly notes, there is no clearly established Supreme Court law
10   which holding that resubmitting an ambiguous verdict to a jury violates a defendant’s due
11   process rights. See Drayton v. Castro, 319 Fed. Appx. 632, 634-35 (9th Cir. 2009). The
12   Ninth Circuit has stated that a trial judge may ask a jury to clarify its verdict when the
13   verdict is ambiguous or inconsistent. Skains v. California, 386 Fed. Appx. 620, 622-23
14   (9th Cir. 2010). But there is also no federal constitutional right to a consistent verdict.
15   Ferriz v. Giurbino, 432 F.3d 990, 992 (9th Cir. 2005); United States v. Powell, 469 U.S.
16   57, 65 (1984) (holding that the Constitution tolerates inconsistent verdicts). In the
17   absence of clearly established Supreme Court law supporting Dunham’s claim, the state
18   court’s denial of the claim is not contrary to, or an unreasonable application of, clearly
19   established Supreme Court law. 28 U.S.C. § 2254(d)(1); Musladin, 549 U.S. at 77.
20         A trial judge may not, however, coerce a verdict from a jury. “Coercion can occur
21   when, for example, a . . . court tells a jury that it must reach a decision, [citation omitted]
22   a . . . court polls a jury before it reaches a verdict, [citation omitted omitted], or a special
23   verdict form ‘reformulate[s] the elements of the crime,’ United States v. Reed, 147 F.3d
24   1178, 1181 (9th Cir.1998).” United States v. McCaleb, 552 F.3d 1053, 1057-58 (9th Cir.
25   2009). Whether a trial judge’s inquiry amounts to coercion is to be reviewed “in its
26   context and under the circumstances.” Lowenfield v. Phelps, 484 U.S. 231, 237 (1988);
27   Parker v. Small, 665 F.3d 1143, 1147 (9th Cir. 2011).
28         In Dunham’s case, the record supports a conclusion that the trial judge did not

                                                    27
                                                                                      18cv0863 GPC (LL)
 1   coerce the jury into a decision. When the verdicts were read, they found Dunham guilty
 2   of the charges and that the victims and/or law enforcement had actual or constructive
 3   knowledge of the offense within four years of the prosecution; the prosecutor then sought
 4   a chambers conference. (Lodgment No. 29, ECF No. 28-29 at 130-34.) It was at this
 5   point that it became clear to the court and counsel that the language in the verdict form
 6   was ambiguous and confusing because it did not determine whether the prosecution had
 7   begun within the statute of limitations. (Id.) At the conclusion of the discussion, the trial
 8   judge decided she would ask the jury to clarify their verdicts:
 9                [THE COURT]: Before we finish, the court has a question for the
           jury. I’ve had a reported sidebar with counsel. I note for the record that
10
           there is out of the 20 counts, there is a statute of limitations issue, and the
11         way the form reads, it’s unclear to the court if the jury was finding that the
           prosecution was timely, meaning there was not actual or constructive
12
           knowledge prior to the filing or the discovery, or whether it was untimely.
13         Meaning that it was outside the statute of limitations. So what I’m going to
           do is send the jury back to the deliberation room to clarify that on the verdict
14
           form.
15
                  Is that satisfactory, Mr. Jimenez?
16
17               [PROSECUTOR] MR. JIMENEZ: I think the jury needs to know that
           they cannot find the defendant guilty of any charge if –
18
19                THE COURT: If it’s outside the statute of limitations.
20
                  MR. JIMENEZ: If the victims had knowledge. The only way they
21         can find the defendant guilty is if the victims had no actual or constructive
           knowledge.
22
                  [DEFENSE COUNSEL] MR. CARLOS: You’re saying the only way
23         he can be prosecuted.
24
                  THE COURT: Right. He can be found guilty but be outside the
25         statute of limitations, or he can be found guilty and it’s within the statute of
           limitations.
26
27                MR. JIMENEZ: I think we have no jurisdiction if it’s outside the
           statute of limitations is my understanding of the law.
28

                                                  28
                                                                                   18cv0863 GPC (LL)
 1
                  THE COURT: That’s not the way –
 2
 3                MR. JIMENEZ: I apologize for the confusion.
 4
                  THE COURT: That’s all we’re going to say to the jury to allow them
 5         to go in and correct or leave their verdicts as they are, and that would be to
           everything except the perjury charge.
 6
 7                MR. JIMENEZ: Before we send the jury back, can the court inquire
           at least from the foreperson if they understand what the court just said. I’m
 8
           not so sure.
 9
                  THE COURT: Do you understand, foreperson?
10
11                JURY FOREPERSON: Further explanation would be beneficial for
           all jurors.
12
13               THE COURT: The way I read this is that you found him guilty on all
           21 counts, but you found it was outside the statute of limitations.
14
15                JURY FOREPERSON: That’s clear instructions.
16
                  THE COURT: If that’s your verdict, that’s your verdict, or if it needs
17         to be clarified. (Recess taken.)
18   (Lodgment No. 29, ECF No. 28-29 at 135-36.)
19         The judge did not tell the jury they had to change their verdicts. Rather, she
20   advised them that the verdicts indicated the jury had concluded the prosecution was
21   outside the statute of limitations and that if they needed to clarify their verdicts they
22   should do so. (Id.) Considering the judge’s comments in their “context and under the
23   circumstances,” the state court’s conclusion that the resubmission of the verdicts to the
24   jury and the judge’s comments were appropriate was neither contrary to, nor an
25   unreasonable application of, clearly established Supreme Court law. Bell, 535 U.S. at
26   694. Nor was it based on an unreasonable determination of the facts. 28 U.S.C.
27   § 2254(d)(2).
28         Even if federal constitutional error did occur, Dunham has not established the error

                                                   29
                                                                                    18cv0863 GPC (LL)
 1   had a substantial an injurious effect on the outcome. Brecht v. Abrahamson, 507 U.S.
 2   619, 622 (1993). After the jury came back with their clarified verdicts, the judge polled
 3   the jurors specifically on the question of whether the prosecution was timely. (Lodgment
 4   No. 29, ECF No. 28-29 at 139-40.) Each juror confirmed that they found the prosecution
 5   was timely. (Id.) There is no evidence to support a conclusion that the outcome would
 6   have been different absent the alleged error. Brecht, 507 U.S. at 622.
 7         Dunham also complains about a specific error in the jury instruction associated
 8   with count 15. (Pet., ECF No. 1 at 8, 41-42.) The instruction incorrectly listed the date
 9   of prosecution for that count as June 21, 2013. The correct date was December 2, 2014.
10   (Pet., ECF No. 8, 39-42.) On this question, the appellate court found as follows:
11                Dunham identifies a particular error in the jury instruction and verdict
           form for count 15, securities fraud relating to David and Joyce’s investment
12
           in GCREF. The instructions and form for count 15 listed the date
13         prosecution began as June 21, 2013, even though count 15 was added on
           December 2, 2014. We conclude that Dunham’s claim has been forfeited
14
           since defense counsel agreed to the date that prosecution began. (People v.
15         Simmons (2012) 210 Cal.App.4th 778, 794 [defendant’s failure to request a
           specific instruction regarding the date that crimes had to have been
16
           committed in order for prosecution to be timely was forfeited when
17         information was facially sufficient]; People v. Smith (2002) 98 Cal.App.4th
           1182, 1193 [trial court has no sua sponte duty to instruct on statute of
18
           limitations].)
19
                  Furthermore, we conclude the error was harmless beyond a reasonable
20
           doubt. (People v. Bell (1996) 45 Cal.App.4th 1030, 1065-1066.) The jury
21         implicitly found that David and Joyce had no actual or constructive
           knowledge of the offense as of June 21, 2009, four years before June 21,
22
           2013. Based on our review of the record and as discussed in further detail
23         post, neither David nor Joyce learned of any new or additional facts between
           June 2009 and December 2010 that would have alerted a reasonably diligent
24
           person in the same circumstances to the fact that fraud had occurred.
25         Instead, the couple continued to expect that they would eventually receive a
           return on their investment. Thus, there was no prejudice from the alleged
26
           instructional error.
27
     (Lodgment No. 83, ECF No. 28-83 at 35-36.)
28

                                                 30
                                                                                  18cv0863 GPC (LL)
 1         Errors of federal constitutional dimension are reviewed in state court under the
 2   standard of Chapman v. California, 386 U.S. 18 (1967), which requires a court to
 3   determine whether the error was harmless beyond a reasonable doubt. Chapman, 386
 4   U.S. at 24. When a petitioner challenges a state court’s determination under Chapman on
 5   federal habeas corpus review, a federal court must review the state court’s harmlessness
 6   determination under AEDPA’s standard:
 7         When a Chapman decision is reviewed under AEDPA, “a federal court may
           not award habeas relief under § 2254 unless the harmlessness determination
 8
           itself was unreasonable.” Fry [v. Pliler], supra, [551 U.S.] at 119 [citation
 9         omitted] (emphasis in original). And a state-court decision is not
           unreasonable if “‘fairminded jurists could disagree’ on [its] correctness.”
10
           [Harrington v.] Richter, supra, [562 U.S.] at 101 [citations omitted]. [A
11         petitioner] therefore must show that the state court’s decision to reject his
           claim “was so lacking in justification that there was an error well understood
12
           and comprehended in existing law beyond any possibility of fairminded
13         disagreement.” [Richter,] 562 U.S., at 103 [citation omitted].
14   Davis v. Ayala, 576 U.S. __, 135 S. Ct. 2187, 2199 (2015).
15         As the state court noted, by finding count 15 was timely prosecuted on the
16   incorrect date of June 21, 2013, the jury necessarily concluded that David and Joyce did
17   not have actual or constructive knowledge of the offense as of June 21, 2013, four years
18   before June 21, 2009. From June 21, 2009 until February 2, 2013, David received tax
19   documents from Dunham that showed his GCREF shares were worth around $90,000.
20   (Lodgment No. 22, ECF No. 28-22 at 20-22.) David told Detective Brown that he began
21   to think there was a problem with his investment in February of 2011. (Id. at 24.) He
22   testified that in February of 2013, he still believed he had about $86,000 in his GCREF
23   investment. (Id. at 25.) Based on the facts adduced at trial, the state appellate court
24   reasonably concluded that the error in the date on the jury instructions was harmless
25   beyond a reasonable doubt. There was sufficient evidence in the record for the jury to
26   have concluded that David and Joyce did not have actual or constructive notice of the
27   fraud until February of 2011. Four years from February 1, 2011 is February 1, 2015,
28   placing the correct December 2, 2014 filing date for count 15 well within the four-year

                                                  31
                                                                                   18cv0863 GPC (LL)
 1   statute of limitations.
 2         For the forgoing reasons, the state court’s denial of this claim was neither contrary
 3   to, nor an unreasonable application of, clearly established Supreme Court law. Bell, 535
 4   U.S. at 694. Nor was it based on an unreasonable determination of the facts. 28 U.S.C.
 5   § 2254(d)(2). Federal habeas corpus relief is unavailable for this claim.
 6         4. Sufficiency of the Evidence (Grounds Three Through Six)
 7         Dunham contends in grounds three through six that the evidence supporting his
 8   convictions was insufficient for several reasons. In ground three he claims there was
 9   insufficient evidence that all twenty counts were prosecuted within the statute of
10   limitations. In ground four he argues there was insufficient evidence presented to support
11   his convictions for grand theft and elder theft because there was insufficient evidence of
12   theft by false pretenses (counts 1, 2, 6, 7, 9, 10, 12, 13, 16, 18, and 19). In ground five he
13   contends there was insufficient evidence to support his conviction for embezzlement.
14   And in ground six he claims there was insufficient evidence supporting his conviction for
15   securities fraud. (Pet., ECF No. 1 at 8-12, 48-63.) Respondent argues the state court’s
16   resolution of these claims was neither contrary to, nor an unreasonable application of,
17   clearly established Supreme Court law. (Answer, ECF No. 27-1 at 131-86.)
18         The Due Process Clause of the Constitution guarantees defendants the right to be
19   convicted only upon proof of every element of a crime beyond a reasonable doubt. Juan
20   H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005) (citing In re Winship, 397 U.S. 358, 364
21   (1970)). On federal habeas corpus review of a conviction on sufficiency of evidence
22   grounds, however, a petitioner “faces a heavy burden” to establish a due process
23   violation. Id. The Ninth Circuit has described a petitioner’s burden as follows:
24                First, he must meet the burden under Jackson v. Virginia of showing
           that “whether, after viewing the evidence in the light most favorable to the
25
           prosecution, any rational trier of fact could have found the essential elements
26         of the crime beyond a reasonable doubt.” 443 U.S. 307, 319 [citations
           omitted] (1979) (Stevens, J., concurring) (emphasis in original). Second,
27
           after the passage of the Antiterrorism and Effective Death Penalty Act of
28         1996, Pub. L. No. 104-132, 110 Stat. 1214 (“AEDPA”), the standards of

                                                   32
                                                                                   18cv0863 GPC (LL)
 1           Jackson are applied “with an additional layer of deference,” requiring the
             federal court to determine “whether the decision of the [state court] reflected
 2
             an ‘unreasonable application of’ Jackson . . . to the facts of this case.” Juan
 3           H., 408 F.3d at 1274–75; see also Bruce v. Terhune, 376 F.3d 950, 960 (9th
             Cir. 2004) (O’Scannlain, J., concurring).
 4
     Maquiz v. Hedgpeth, 907 F.3d 1212, 1217 (9th Cir. 2018).
 5
             While circumstantial evidence can be sufficient to support a conviction,
 6
     “[s]peculation and conjecture cannot take the place of reasonable inferences and
 7
     evidence . . . .” Id. at 1218; Juan H., 408 F.3d at 1279; United States v. Lewis, 787 F.2d
 8
     1318, 1323 (9th Cir. 2000) (“mere suspicion or speculation cannot be the basis for logical
 9
     inferences”). A federal habeas court must “mindful of ‘the deference owed to the trier of
10
     fact and, correspondingly, the sharply limited nature of constitutional sufficiency
11
     review.’” Juan H., 408 F.3d at 1274 (quoting Wright v. West, 505 U.S. 277, 296-97
12
     (1992)). Deference under AEDPA, however, “does not imply abandonment or abdication
13
     of judicial review.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). In determining
14
     whether sufficient evidence has been presented, the Court refers to the elements of the
15
     crime as defined by state law. See Jackson, 443 U.S. at 324, n.16; Juan H., 408 F.3d at
16
     1276.
17
             Dunham raised his sufficiency of the evidence claims in the petition for review he
18
     filed in the California Supreme Court. (Lodgment No. 86, ECF No. 27-42.) The
19
     California Supreme Court denied the petition without citation of authority. (Lodgment
20
     No. 87, ECF No. 28-87.) Accordingly, this Court must “look through” to the state
21
     appellate court’s opinion denying the claim to determine whether the denial was contrary
22
     to, or an unreasonable application of, clearly established Supreme Court law. Ylst, 501
23
     U.S. at 805-06.
24
             a. Sufficiency of the Evidence – Statute of Limitations (Ground Three)
25
             Dunham contends there was insufficient evidence presented to establish the
26
     charges against him were brought within the four-year statute of limitations. (Pet., ECF
27
     No. 1 at 8-9, 39-42.) He claims the state appellate court made unreasonable factual
28

                                                   33
                                                                                   18cv0863 GPC (LL)
 1   determinations regarding whether the victims had constructive notice of Dunham’s
 2   crimes prior to the four-year statute of limitations. The state appellate court addressed
 3   this claim as follows:
 4                1. Legal Principles
 5
                  “The statute of limitations for defendant’s crimes was four years ‘after
 6         discovery of the commission of the offense . . . .’ (Pen. Code, § 801.5, see
           § 803, subd. (c).) In applying the discovery requirement, ‘[L]ack of actual
 7
           knowledge is not required to bring the ‘discovery’ provision . . . into play.
 8         The crucial determination is whether law enforcement authorities or the
           victim had actual notice of circumstances sufficient to make them suspicious
 9
           of fraud thereby leading them to make inquiries which might have revealed
10         the fraud.’ [(Zamora, supra, 18 Cal.3d at pp. 571–572.)] ‘However,
           discovery of a loss by the victim alone is insufficient to trigger the running
11
           of the limitations period: “Literally, . . . discovery of a loss, without
12         discovery of a criminal agency, is not enough.” [Citation.]’ (People v. Soni,
           supra, 134 Cal.App.4th at p. 1518; see People v. Lopez (1997) 52
13
           Cal.App.4th 233, 246, fn. 4.) ‘The question is whether there is sufficient
14         knowledge that a crime has been committed.’ (People v. Crossman (1989)
           210 Cal.App.3d 476, 481.)” (People v. Petronella (2013) 218 Cal.App.4th
15
           945, 956 (Petronella).)
16
                  Moreover, even when facts are sufficient to arouse suspicion in a
17
           reasonable victim, subsequent reassurances by the defendant may operate to
18         reasonably allay concerns and delay the discovery of the fraud. (See Garrett
           v. Perry (1959) 53 Cal.2d 178, 181–182 [trial court could reasonably find
19
           that plaintiff’s suspicions “were allayed by defendant’s subsequent
20         reassurances”]; Hartong v. Partake, Inc. (1968) 266 Cal.App.2d 942, 966
           [“Even if the plaintiff discovers some suspicious circumstances, his reliance
21
           is reasonable if the defendant allays his doubts with further assurances.”];
22         Brownlee v. Vang (1965) 235 Cal.App.2d 465, 476 [defendant’s “[f]urther
           representations . . . , designed to allay the suspicions of the plaintiff, were
23
           themselves misrepresentations calculated to deceive. That they
24         accomplished their purpose should not now redound to the benefit of the
           defendant.”]; Blackman v. Howes (1947) 82 Cal.App.2d 275, 279, [“A buyer
25
           is not chargeable with knowledge of conditions which he fails to discover
26         because of some deception of the seller. [Citations.] When . . . the buyer has
           only a suspicion of fraud and the seller lulls the buyer into inaction by a false
27
           representation, the seller will not be permitted to assert that the buyer lost his
28         rights by accepting the assurance of the seller that there was no fraud.

                                                   34
                                                                                    18cv0863 GPC (LL)
 1   [Citation.]”].)
 2
                                       ....
 3
            2. The Record and Analysis
 4
 5          In our view, a victim’s retention of Gaston’s attorneys, who alleged in
     a civil suit that Dunham committed fraud in promoting Cherokee Village,
 6
     constituted circumstances sufficient to make the victim suspicious of fraud;
 7   a victim did not need to know specific misrepresentations that Dunham
     made or exactly how he committed fraud in order to trigger the running of
 8
     the limitations period. Nevertheless, in this case the victims’ first contacts
 9   with Gaston occurred within the limitations period, or, the victims did not
     contact Gaston or have notice of the lawsuit’s allegations. Whether the
10
     victims could have earlier interacted with Gaston was an issue for the jury to
11   decide.
12
             Regarding Beverly, she knew in October 2008 that Dunham failed to
13   pay her back on her promissory note, but at the same time, he made various
     offers to renegotiate the loan, including to extend the note’s maturity date
14
     out for five years. Dunham blamed the real estate market for his need to
15   repay Beverly at a later date, and the real estate market had, in fact,
     “crashed.” Under the circumstances, a reasonable victim would not have
16
     been on notice of fraud or a crime. “[D]iscovery of a loss by the victim
17   alone is insufficient to trigger the running of the limitations period[.]”
     (People v. Soni (2005) 134 Cal.App.4th 1510, 1518.) Although Beverly
18
     stated at trial that Dunham’s failure to repay felt like a “crime to [her],” the
19   jury could reasonably infer that she was speaking in a colloquial sense since
     the only fact she knew was that he was seeking to pay her later than he had
20
     initially promised. The first meeting Beverly had with Gaston was in May
21   or June 2009, and she testified that she hired Gaston in order to get repaid.
     Accordingly, the initiation of Dunham’s prosecution in March 2013 was
22
     timely.
23
            Regarding Raymond, he observed seemingly low lot prices in 2006
24
     and 2007, but was reassured by Dunham and his agents that the lot prices
25   were actually much higher. A jury could reasonably find that Raymond was
     not on notice of fraud since Dunham purported to be an expert in real estate,
26
     claimed to possess special knowledge regarding the Cherokee Village real
27   estate market, and promised to increase prices after running a marketing
     campaign. Based on Dunham’s and Fisher’s assurances, Raymond believed
28

                                              35
                                                                             18cv0863 GPC (LL)
 1   that Dunham was still working on an Ed McMahon commercial. It was only
     through the passage of time that Raymond came to suspect Dunham had lied
 2
     about the project. Raymond’s first contact with Gaston was in June 2009.
 3   The initiation of Dunham’s prosecution in March 2013 was timely.
 4
            Regarding Marilyne, in 2008 she had to decide whether to continue
 5   paying real estate taxes on her lots. She went online and read a few blogs,
     including comments by “disgruntled people,” which generally indicated that
 6
     Cherokee Village was a “bad investment” and that Dunham was not being
 7   truthful about the project’s prospects. Given the downturn in the real estate
     market, Marilyne decided she had simply made a bad investment and would
 8
     not keep paying taxes on her lots, effectively accepting an investment loss.
 9   She learned at some point that a group was suing Dunham, but did not want
     to get involved in litigation. The question before us is whether, on this
10
     record, Marilyne could be charged with knowledge of Dunham’s fraud by
11   March 2009. We think not. The jury could reasonably find that unattributed
     blog comments were not sufficient to put Marilyne on notice of fraud and
12
     that she reasonably declined to retain an attorney for what she believed was
13   merely an unsuccessful investment.
14
            Regarding James, Dunham informed him that the project was delayed
15   by the economy and Dunham’s illness. Throughout 2009, Dunham
     reassured James that it was only a matter of time before Dunham could
16
     return his money. For instance, in August 2009, Dunham said he might be
17   able to repay James in 60 days. In February 2010, Dunham offered to
     partially repay James with lots. Meanwhile, James received annual K-1
18
     financial statements showing the value of his investment in GCREF. Under
19   the circumstances, the jury could find that Dunham’s promises to return
     James's investment delayed his discovery of fraud. Likewise, contrary to
20
     Dunham’s assertion on appeal, the jury could find that the PPM for GCREF
21   would not have caused a reasonable investor to suspect fraud, since the
     document contained fairly boilerplate language of investment risks. James
22
     did not contact Gaston until 2010.
23
           Herbert did not suspect anything was wrong with his investment until
24
     he heard about Dunham’s Arkansas lawsuit against ALC, which did not
25   begin until at least October 2009. Herbert viewed Dunham as his financial
     advisor and trusted him like a family member.
26
27         Finally, regarding David and Joyce, our review of the record
     persuades us that they were not on notice of fraud prior to 2011. Knowing
28

                                          36
                                                                         18cv0863 GPC (LL)
 1         that the real estate market had “plummeted” in 2008, they accepted
           Dunham’s explanations for delays and why he could not yet return the
 2
           couples money in 2008 or 2009. They had no reason to suspect that their
 3         investment in GCREF was gone. Dunham told them that the market had
           gone down, he had been ill, he needed more time to increase property
 4
           values, and things were still moving forward. David continued believing he
 5         held a substantial investment in GCREF as shown on his K-1 financial
           statements that Dunham sent him every year through 2012. Substantial
 6
           evidence supports a finding that the couple had no reason to suspect fraud
 7         before June 2009.
 8
                   However, at some point after September 2011, Dunham sent David a
 9         letter disclosing the Arkansas lawsuit against ALC and the ALC–SID
           contractual arrangement. At that point, with the exercise of reasonable
10
           diligence, Dunham’s fraud could have been discovered. David and Joyce’s
11         constructive knowledge of fraud in 2011 would mean that Dunham was
           timely prosecuted in 2013 (as to counts 13-14) and 2014 (as to count 15).
12
13                In summary, substantial evidence supports the jury’s implied finding
           that a reasonably prudent person in each of the victim’s positions would not,
14
           with the exercise of reasonable diligence, have discovered that he or she was
15         the victim of fraud by March or June 2009. Counts 1-20 were not barred by
           the statute of limitations.
16
     (Lodgment No. 83, ECF No. 28-83 at 36-41.)
17
           “The Constitution gives a criminal defendant the right to demand that a jury find
18
     him guilty of all the elements of the crime with which he is charged.” United States v.
19
     Gaudin, 515 U.S. 506, 511 (1995). The standard of proof the prosecution must meet and
20
     a jury must apply is proof beyond a reasonable doubt. Sullivan v. Louisiana, 508 U.S.
21
     275, 277 (1993). In California, however, the statute of limitations is not an element of
22
     the offense and it need only be proven by a preponderance of the evidence. People v.
23
     Meza, 198 Cal. App. 4th 468, 476 (2011). “Although the right to maintain the action is
24
     an essential part of the final power to pronounce judgment, that right ‘constitutes no part
25
     of the crime itself.’” Id., quoting People v. Linder, 139 Cal. App. 4th 75, 84-85 (2006).
26
     This Court must defer to California’s definition of the elements of the crime. Jackson,
27
     443 U.S. at 324, n. 16; Juan H., 408 F.3d at 1276. Because the statute of limitations is
28

                                                  37
                                                                                  18cv0863 GPC (LL)
 1   not an element of the crimes of which Dunham was convicted, Dunham’s claim does not
 2   warrant federal habeas relief unless the state court’s construction of the law is “untenable
 3   or amounts to a subterfuge to avoid federal review of a constitutional violation,”
 4   Oxborrow v. Eikenberry, 877 F.2d 1395, 1399 (9th Cir. 1989), or is “so arbitrary and
 5   capricious as to constitute an independent due process . . . violation.” Richmond v. Lewis,
 6   506 U.S. 40, 50 (1992) quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). There is no
 7   evidence in the record to support such a conclusion. Accordingly, the state court’s denial
 8   of this claim was neither contrary to, nor an unreasonable application of, clearly
 9   established Supreme Court law. Bell, 535 U.S. at 694. It was also not based on an
10   unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2). Dunham is not entitled
11   to relief as to this claim.
12          b. Sufficiency of the Evidence – Grand Theft, Elder Theft, Embezzlement
13          and Securities Fraud (Grounds Four, Five and Six)
14          In ground four, Dunham argues there was insufficient evidence presented to
15   support his convictions for grand theft in counts 1, 6, 9, 12, 16 and 18, and elder theft in
16   counts 2, 7, 10, 13 and 19, embezzlement in count 5, and securities fraud in counts 3, 8,
17   11, 14, 15, 17, and 20. (Pet., ECF No. 1 at 8-12, 48-63.) On direct appeal, the state
18   appellate court reversed the grand theft counts 1, 6, 9, 12, and 18, and thus this Court
19   need not address those counts. (See Lodgment No. 83, ECF No. 28-83 at 65.) As to the
20   elder theft, embezzlement and securities fraud counts, the state appellate court addressed
21   the claims as follows:
22                 Dunham’s convictions for elder theft, grand theft as to James and
            Allison, and securities fraud are supported by sufficient evidence. The jury
23
            could have found that Dunham made a number or false promises or
24          misleading statements in light of the information he knew. Numerous
            witnesses testified regarding essentially the same story, mutually
25
            corroborating each other’s testimony. Dunham, either explicitly or
26          implicitly and directly or through his agents, represented to the Fisher-
            referred victims that he was inordinately experienced and qualified to
27
            manage the proposed real estate investment project. In reality, he had spent
28          90 percent of his adult career selling insurance, had never owned a Wall

                                                   38
                                                                                   18cv0863 GPC (LL)
 1   Street brokerage firm, had not been involved in thousands of real estate
     transactions, and did not have a family background in real estate.
 2
     Substantial evidence supports that Dunham misrepresented his
 3   qualifications.
 4
            Further, Dunham, either explicitly or implicitly and directly through
 5   his agents, represented to the victims that he was able to increase property
     values after running a marketing campaign, based on controlling a
 6
     sufficiently large number of Cherokee Village lots. The jury could find that
 7   such a representation was false and/or misleading in light of Dunham’s
     knowledge that he did not control SID’s inventory of lots. Dunham knew he
 8
     did not possess the ability to increase Cherokee Village lot values in the
 9   manner that he led the victims to believe he did. He had an obligation to
     disclose ALC’s exclusive right to market delinquent lots in order to make
10
     other representations he made to the victims not misleading. (E.g., Rogers v.
11   Warden (1942) 20 Cal.2d 286, 289 [“the rule has long been settled in this
     state that although one may be under no duty to speak as to a matter, ‘if he
12
     undertakes to do so, either voluntarily or in response to inquiries, he is
13   bound not only to state truly was he tells, but also not to suppress or conceal
     any facts within his knowledge which materially qualify those stated. If he
14
     speaks at all, he must make a full and fair disclosure’”].)
15
            This case is comparable to that of People v. Gordon (1945) 71
16
     Cal.App.2d 606, 612, 613, in which the defendants engaged in a fraudulent
17   scheme reselling desert lands to unsophisticated and elderly investors based
     on representing that the land could be drilled for oil and sold/leased to major
18
     oil companies at great profit. (Id. at p. 612.) In reality, oil companies rarely
19   drilled for oil on any lands they acquired in the area and had only ever
     acquired land at nominal prices. (Id. at pp. 621-622.) Defendants failed to
20
     disclose the true nature and value of the subdivided land. (Id. at pp. 613-
21   618.) Similarly, Dunham promised the victims that he would be able to sell
     their lots for a significant profit, while failing to disclose that ALC held the
22
     right to sell thousands of lots for much lower prices. Also like in People v.
23   Gordon, the victims were under the false impression that Dunham was
     exceptionally qualified in valuing real estate. (See id. at p. 623 [defendants
24
     “asserted a superior knowledge of the lands and rare opportunities to acquire
25   them not available to others”].)
26
           Dunham’s specific intent to defraud could be inferred from his own
27   statements and a number of surrounding circumstances, including his
     knowledge of and failure to disclose the ALC-SID arrangement and
28

                                            39
                                                                            18cv0863 GPC (LL)
 1   availability of lots on eBay; his failure to return some portion of investors’
     money when he had the opportunity to do so; his failure to inform investors
 2
     when Ed McMahon disassociated from the project; Dunham’s instructing his
 3   administrative assistant to falsify signatures on documentation; his arbitrary
     setting of the lots’ value; his diversion of victims’ assets for personal use;
 4
     the elaborate manner in which he concealed assets; and, as we will discuss,
 5   Dunham’s conduct in other investment schemes.
 6
            Moreover, the People established the elements of reliance (false
 7   pretenses) and materiality (securities fraud). All the victims referred to
     Dunham by Fisher and Martin relied to a great extent on their referrers’
 8
     advice, who in turn relied on Dunham’s representations. Dunham interacted
 9   directly with victim Herbert. Based on Fisher’s, Martin’s, Herbert’s, and
     other victims’ testimony, the jury could reasonably find that Dunham’s false
10
     and misleading representations “materially influenced” the victims to invest
11   their money with him. (Miller, supra, 81 Cal.App.4th at p. 1440.) The
     victims were not in a position to assess the project’s viability on their own,
12
     and none of them decided to invest based solely on their own assessments.
13   Additionally, various witnesses testified that (1) a manager’s qualifications
     and experience are important to the success of any real estate development
14
     project; and (2) control over a significant portion of Cherokee Village lots
15   was critical to the success of Dunham’s venture. On this record, the jury
     could find that Dunham’s qualifications and the ALC-SID contractual
16
     arrangement (including ALC’s exclusive right to sell thousands of
17   delinquent lots) were important facts to a reasonable investor in considering
     whether to invest.
18
19
            As to Beverly’s promissory note, sufficient evidence supports
20   Dunham’s conviction for grand theft by embezzlement. Beverly’s age,
     inexperience, and circumstances made her vulnerable. Dunham effectively
21
     became her financial advisor, likening her to “family.” Beverly trusted him
22   because Fisher trusted him. She took out a home equity loan and gave
     $350,000 to Dunham because he reassured her that she would obtain a tax
23
     benefit, he would invest it in GCREF, and she would profit in two years’
24   time. Instead, Dunham used the money to pay for his personal expenses. He
     took elaborate measures to conceal his assets and appear insolvent. The
25
     jury’s verdict was supported by substantial evidence. (See Fenderson,
26   supra, 188 Cal.App.4th at p. 641 [elderly victim’s caregiver who exceeded
     her authority and withdrew $300,000 from victim’s bank accounts for
27
     caregiver’s own use was guilty of embezzlement].)
28

                                           40
                                                                           18cv0863 GPC (LL)
 1          For the same reasons we have already discussed, sufficient evidence
     also supports Dunham’s convictions for securities fraud. On appeal,
 2
     Dunham principally contends the Cherokee Village “lots” did not qualify as
 3   securities under the Corporations Code. As to interests in GCREF, Dunham
     acknowledges that they were securities and mainly argues that statements to
 4
     GCREF investors were not misleading when considered with the PPM’s
 5   disclosures.
 6
            A transaction is an investment contract, and therefore a security, if it
 7   satisfies the “federal test” described in SEC v. W.J. Howey Co. (1946) 328
     U.S. 293, 298-299 (Howey). (Consolidated Management Group, LLC v.
 8
     Department of Corporations (2008) 162 Cal.App.4th 598, 610.) “Under the
 9   federal test, an investment contract consists of an investment of money in a
     common enterprise with the expectation of profits produced by the efforts of
10
     others.” (Reiswig v. Department of Corporations for State of California
11   (2006) 144 Cal.App.4th 327, 335.) The test disregards form for substance
     and focuses on economic reality. (Ibid.)
12
13          In Howey, the Supreme Court analyzed certain land transactions and
     discussed that they were investment contracts. (Howey, supra, 328 U.S. at
14
     pp. 299-300.) The court noted that the investors, who resided in distant
15   localities and lacked proper experience or the desire to develop the land
     themselves, were offered “an opportunity to contribute money and to share
16
     in the profits of a large citrus fruit enterprise managed and partly owned by
17   respondents.” (Ibid.) The court further discussed the unfeasibility of
     individual development and the investors’ reliance on “respondents or third
18
     parties with adequate personnel and equipment . . . to achieve their
19   paramount aim of a return on their investment.” (Id. at p. 300.) The land
     sales contracts and warranty deeds served as a convenient way to determine
20
     the investors’ “respective shares in this enterprise.” (Ibid.)
21
            Here, like in Howey, Dunham offered investors an opportunity to
22
     contribute money and to share in the profits of a Cherokee Village
23   retirement community, which would be managed, sold, and partly owned by
     Dunham. The lots represented the victims’ “shares in [the] enterprise.”
24
     (Howey, supra, 328 U.S. at p. 300.) None of the California victims had any
25   ability to develop homes in Arkansas, and they expected “Dunham and
     company” to sell their lots for them. The victims were relying on Dunham
26
     to bring professional management, homebuilding, and financing experience
27   to the project. They had no desire to live in Arkansas themselves, except
     possibly Marilyne who would consider it after first realizing a profit. The
28

                                           41
                                                                            18cv0863 GPC (LL)
 1         victims sought a return on their investment, and a profitable retirement
           community required a certain volume of lots to succeed. On a [sic] whole,
 2
           and considering the purpose of our securities laws to protect the public from
 3         fraudulent investment schemes, the Cherokee Village lot transactions
           qualified as investment contracts.
 4
 5               Regarding Dunham’s sales of interests in GCREF, the jury necessarily
           found that the PPM and related documentation did not adequately negate
 6
           misleading oral statements made to David and James. Substantial evidence
 7         supports the jury’s finding. Assuming the victims read the PPM in full,
           many of the disclosures were boilerplate and did not inform investors that
 8
           ALC possessed the exclusive right to market delinquent lots or any
 9         implications from the ALC-SID contractual arrangement. The jury
           reasonably found that Dunham made materially misleading statements to the
10
           investors in GCREF, which were not corrected or clarified by the PPM.
11
                   Dunham points out that David and Joyce visited Cherokee Village and
12
           attended Dunham’s seminars before converting their lots into GCREF shares
13         and that James and Allison represented themselves as accredited investors,
           i.e., possessing a net worth of over $1 million. Regardless, none of the
14
           victims learned of ALC’s contractual arrangement with the SID by visiting
15         Cherokee Village or by attending Dunham’s seminars. Those events did not
           contradict what victims had been told. In addition, an offeror/seller of
16
           securities may not make false statements in connection with the offer of a
17         security regardless of whether an investor is accredited. (Corp. Code
           § 25401; 17 C.F.R. § 230.500 [transactions exempt from registration
18
           requirements but not antifraud or state securities laws].)
19                 In summary, substantial evidence supports Dunham’s convictions for
           elder theft, one count of grand theft as to James and Allison, and securities
20
           fraud (counts 2, 3, 5, 7, 8, 10, 11, 13, 14, 15, 16, 17, 19, & 20.)
21
     (Lodgment No. 83, ECF No. 28-83 at 22-28.)
22
           i.     Elder Theft and Grand Theft by False Pretenses (Ground Four)
23
           In California, theft by false pretenses requires the prosecution to establish: “(1) the
24
     defendant made a false pretense or representation to the owner of property; (2) with the
25
     intent to defraud the owner of that property; and (3) the owner transferred the property to
26
     the defendant in reliance on the representation.” People v. Williams, 57 Cal. 4th 776, 787
27
     (2013) (quoting People v. Wooten, 44 Cal. App. 4th 1834, 1842 (1996) (internal
28

                                                  42
                                                                                   18cv0863 GPC (LL)
 1   quotation marks omitted)). Dunham claims there was insufficient evidence presented to
 2   support his convictions for elder theft and grand theft by false pretenses because his
 3   statements about his real estate expertise, his connections to Wall St., his claim that he
 4   learned real estate from his family’s business, and the value of the Cherokee Village lots
 5   were not “intentional, relied-upon misrepresentations,” nor was his failure to disclose
 6   ALC’s involvement in Cherokee Village a material misrepresentation. (Pet., ECF No. 1
 7   at 9-10, 52-60.)
 8          Background Facts
 9          Dunham became interested in Cherokee Village in about 2004. (Lodgment No. 13,
10   ECF No. 28-13 at 84.) He traveled to Arkansas and met with Ron Rhodes of American
11   Land Company (ALC), the entity selling lots in Cherokee Village. (Id. at 50.) ALC was
12   marketing lots that had been repossessed for failing to pay property taxes and splitting the
13   proceeds with the Suburban Improvement District (SID) for Cherokee Village. (Id. at 50-
14   51.) The SID was the entity responsible for maintaining the amenities at Cherokee
15   Village. (Id. at 45.) ALC would get 95% of the lot proceeds and the SID would get 5%.
16   (Id. at 51.) ALC sold Cherokee Village lots on eBay and on its website. (Id. at 63-64.)
17          Dunham became a dealer for ALC in 2004 and sought to purchase 1,000 lots; there
18   were 8,500 lots available at the time. (Id. at 89-90, 98.) Dunham wanted ALC to agree
19   to give him the exclusive rights to sell SID lots, to stop marketing lots on eBay and to
20   enter into to a non-compete agreement. (Id. at 106-09.) He also wanted ALC to agree on
21   a minimum price for lots. (Lodgment No. 16, ECF No. 28-16 at 21.) ALC refused to
22   agree to any of Dunham’s requests. (Id.) Dunham’s plan was to control all of the
23   available lots in Cherokee Village and then build a real estate development of homes
24   which would increase the value of the lots. (Id. at 122-23.) Despite his failure to obtain
25   ALC’s agreement to the conditions that would make his plan possible, Dunham began
26   marketing his plan for Cherokee Village. (Id. at 22-23, 123-24.) ALC continued to sell
27   Cherokee Village lots on eBay for substantially less than Dunham was selling his lots.
28   (Id. at 127.)

                                                  43
                                                                                   18cv0863 GPC (LL)
 1         Doug Fisher and Purvey Martin were paid agents of Dunham. (Lodgment No. 17,
 2   ECF No. 28-17 at 59-60; Lodgment No. 18, ECF No. 28-28 at 201-02.) Doug Fisher met
 3   Dunham in 2005 at a presentation Dunham was giving to a group of insurance agents.
 4   (Lodgment No. 17, ECF No. 28-17 at 7.) Fisher learned from others at the presentation
 5   that Dunham had “invested his entire life in real estate,” and Dunham told Fisher he
 6   learned the real estate business from his father beginning when he was a child. (Id. at 10,
 7   19.) Dunham impressed Fisher with his Newport Beach office and beachfront home in
 8   Laguna Beach that Dunham said was worth $14 million. (Id. at 14, 21.) Dunham also
 9   told Fisher that he owned a brokerage firm on Wall St. and that he had done 4,000 real
10   estate deals. (Id. at 22-23.)
11         Dunham told Fisher about the Cherokee Village lots, explaining that they were a
12   good investment and would go up in price significantly over time. Fisher believed
13   Dunham because of the successful real estate and brokerage background he thought
14   Dunham had. (Id. at 10-11.) Fisher bought 10 lots for $4,000 each in January of 2005.
15   (Id. at 14.) At some point, Dunham told Fisher his investment had grown by 90% and
16   that the lots were now worth $7,500. (Id. at 26.) Later in 2005, Dunham told Fisher that
17   he and his “crew” planned to build 650 homes on the lots and, after a marketing
18   campaign featuring Ed McMahon ran, the lots would be sold for $15,000 each. (Id. at
19   39.) Fisher then bought an additional 44 lots for $7,500 each. (Id. at 37.) Fisher did not
20   know about ALC or Dunham’s attempts to get ALC to agree to set a price for the lots, to
21   stop selling lots on eBay or a non-competition agreement. (Id. at 47-56.)
22         Martin was also an insurance agent who met Dunham at an investment seminar.
23   (Lodgment No. 18, ECF No. 28-18 at 193.) At some point, Dunham told Martin about
24   Cherokee Village and that there was “a lot of promise from investing [Cherokee Village]
25   lots” because he “could get the lots at such a low price and that he was going to put
26   together a plan whereby we would be able to get the land to appreciate in a good amount
27   of time.” (Id. at 195.) Martin attended a seminar put on by Dunham which was designed
28   to sell Cherokee Village lots. (Id. at 195-96). Martin also heard Dunham’s plan to have

                                                  44
                                                                                 18cv0863 GPC (LL)
 1   Ed McMahon shoot a commercial promoting Cherokee Village as a retirement
 2   destination which Dunham said would drive the property values up. (Id. at 195-98.)
 3   Martin bought four lots for $3,000 each. (Id. at 199.) Martin did not know about ALC or
 4   Dunham’s attempts to get ALC to agree to set a price for the lots, to stop selling lots on
 5   eBay or a non-competition agreement, and he would not have bought the lots or
 6   recommended them to his friends had he known. (Id. at 211-15.)
 7         False Pretense or Representation to the Owner of the Property
 8         “[A] false pretense may consist in any act, word, symbol, or token calculated and
 9   intended to deceive. It may be either express or implied from words or conduct.” People
10   v. Randono, 32 Cal. App. 3d 164, 174 (1973) (citing People v. Brady, 275 Cal. App. 2d
11   984, 996 (1969)). “The circumstances connected with the transaction, the entire conduct
12   of the defendant, and his declarations to other persons may be looked to . . . for the
13   requisite, corroborative evidence that the false pretense was made, if the conviction rests
14   primarily on the testimony of a single witness. People v. Hartley, 248 Cal. App. 4th 620,
15   627 (2016) (quoting People v. Miller, 81 Cal.App.4th 1427, 1441 (2000) (internal
16   quotation marks omitted). “A single false material representation is sufficient to
17   constitute the offense of obtaining property by false pretenses.” People v. Schmitt, 155
18   Cal. App. 2d 87, 108 (1957) (citing 12 Cal. Jur. 469-470 and People v. Cravens, 79 Cal.
19   App. 2d 658, 664 (1947)).
20         Fisher began giving financial advice to Beverly D. in 2005. He told her he knew
21   Dunham well and that Dunham was a “big investor [who] bought and sold lots of
22   properties” and that Dunham had been “very successful.” (Lodgment No. 20, ECF No.
23   28-20 at 152, 154.) Fisher also told Beverly D. that Dunham “was building this big area
24   of homes, beautiful lots,” and that Beverly D. could “get in on the ground floor at a
25   reasonable price for these lots, and I would only have to keep them for a year.” (Id. at
26   153.) Beverly D. was told she would make “several thousand dollars more than [she]
27   paid.” (Id. at 164.)
28         Raymond M. met Fisher in 2006 at a “financial meeting.” (Lodgment No. 21, ECF

                                                  45
                                                                                   18cv0863 GPC (LL)
 1   No. 28-21 at 73.) Fisher told Raymond M. about the Cherokee Village project at the end
 2   of 2005 or beginning of 2006. (Id. at 75.) Fisher told Raymond M. that Dunham was in
 3   charge of the project and Dunham was “very smart, made a lot of money, and had a
 4   beautiful house worth [$12 million].” (Id. at 76.) Fisher was very excited about the
 5   project and told Raymond M. that he had bought lots in the project as well. (Id.) The
 6   project was going to be “like a resort area” and that “it would double in price in one
 7   year.” (Id.) The lots were priced at $7,500 each and could be sold in a year for $15,000.
 8   (Id. at 77.) The lots would be sold by Dunham as part of the project. (Id. at 77-78.)
 9   Because he did not know, Fisher did not tell Raymond and Caroline M. that ALC was
10   selling lots on eBay for whatever price they could get, that ALC had refused to agree to a
11   non-compete agreement with Dunham, or that ALC had refused to agree to a sales price
12   for the lots. (Id. at 106-07.)
13         Jay and Marilyne A. met Fisher when he sold them an annuity. (Lodgment No. 21,
14   ECF No. 28-21 at 7.) In 2005 or 2006, Fisher suggested they invest in Cherokee Village.
15   (Id. at 7-8.) Fisher told them it was a good investment and that he would sell them for a
16   profit for them in the next five to ten years. (Id. at 9-10.) Fisher described the
17   development that would be built on the lots as a retirement destination. (Id. at 12-13.)
18   Fisher told them Ed McMahon was going to star in a commercial for the project and that
19   McMahon had already built a home there. (Id. at 13.) Fisher also told them Dunham was
20   in charge of the project and that Dunham was “very well-versed in this type of real
21   estate” and the he had done these types of projects before. (Id. at 18-19.) Jay and
22   Marilyne A. were never told about ALC, their relationship to the SID, that the ALC was
23   selling Cherokee Village lots on eBay, and that Dunham had tried and failed to secure an
24   agreement with ALC to set a minimum price for the lots, stop selling lots on eBay and
25   not compete with Dunham. (Id. at 36-37.)
26         David and Joyce M. and Martin were friends. (Lodgment No. 21, ECF No. 28-21
27   at 169.) Sometime in 2005, Martin told David and Joyce M. about Cherokee Village and
28   that the man in charge, Dunham, was a “genius in real estate,” that he “always had made

                                                   46
                                                                                   18cv0863 GPC (LL)
 1   money” and had “lived in the east and sold and made money there.” (Id. at 170.) Martin
 2   suggested they invest in Cherokee Village and David and Joyce M. met with Dunham to
 3   discuss the purchase. (Id. at 171.) Dunham told them they were buying the lots at or
 4   below market price and that he would be able to market the properties and “bring some
 5   money back.” (Id. at 196.) Dunham told David and Joyce M. that the market for the lots
 6   was going to increase and eventually [they] could sell them for a profit.” (Id. at 197.) No
 7   one told David and Joyce M. about ALC, their relationship to the SID, that the ALC was
 8   selling Cherokee Village lots on eBay, and that Dunham had tried and failed to secure an
 9   agreement with ALC to set a minimum price for the lots, stop selling lots on eBay and
10   not compete with Dunham. (Lodgment No. 22, ECF No. 28-22 at 32-22.)
11         James W. knew Martin from church and had profitably invested with him once.
12   (Lodgment No. 23, ECF No. 28-23 at 148-50.) Martin told James W. about Cherokee
13   Village sometime in 2006. (Id. at 153.) Martin suggested James W. invest in Cherokee
14   Village through Gold Coast Real Estate Fund (GCREF). Martin told James W. GCREF
15   had purchased 1,000 lots at under value prices and that they were going to develop the
16   property and increase the lots’ value. (Id. at 158.) They planned to build homes on 100
17   lots which would make adjoining lots more valuable. (Id. at 159.) Martin also told
18   James W. GCREF had raised $10 million dollars. (Id. at 158.) James W. was told he
19   would get a 10% return on his investment. (Id. at 161.) Martin told James W. that he
20   would be working with Dunham on GCREF, that Dunham had been in real estate his
21   whole life and had “done very well for himself” and his clients and that he and Dunham
22   had done multiple real estate deals together. (Id. at 163.) Webb understood that he did
23   not own Cherokee Village lots but rather an interest in GCREF which owned the lots.
24   (Id. at 164.) James W. invested in GCREF because he believed it would provide enough
25   income to support him and his wife while they built churches in New Zealand. (Id. at
26   161.) Because he did not know himself, Martin did not tell James W. about ALC, their
27   relationship to the SID, that the ALC was selling Cherokee Village lots on eBay, and that
28   Dunham had tried and failed to secure an agreement with ALC to set a minimum price

                                                 47
                                                                                 18cv0863 GPC (LL)
 1   for the lots, stop selling lots on eBay and not compete with Dunham. (Lodgment No. 24,
 2   ECF No. 28-24 at 64-66.)
 3         Herbert T. met Dunham in the late 70’s or early 80’s. (Lodgment No. 20, ECF No.
 4   28-20 at 9.) He invested with Dunham several times. In 2004, Dunham told Herbert T.
 5   about Cherokee Village. (Id. at 23, 29.) Dunham told Herbert T. he had exclusive rights
 6   to the lots in Cherokee Village, that Ed McMahon was going to be a spokesperson for the
 7   project, that he was going to build “state of the art eco-friendly houses [and] a large
 8   retirement community,” and the value of the property would therefore increase
 9   significantly. (Id. at 23-24.) Herbert T. was never told about ALC, that ALC had access
10   to continuous supply of foreclosed lots they could sell, that ALC was selling Cherokee
11   Village lots on eBay, and that Dunham had tried and failed to secure an exclusive
12   marketing agreement, a non-competition agreement, and an agreement with ALC to set a
13   minimum price for the lots. (Id. at 52-56.)
14         Viewing the evidence in the light most favorable to the prosecution, as required
15   under Jackson, a rational jury could conclude from this evidence that Dunham, personally
16   and through his agents Fisher and Martin, made false pretenses and representations to
17   Beverly D., Ray and Caroline M., Jay and Marilyne A., David and Joyce M., the James
18   and Allison W. and Herbert T. Maquiz, 907 F.3d at 1217. Contrary to what Dunham told
19   Fisher, Martin and the victims, he was not a wildly successful real estate investor. At the
20   civil deposition he sat for as part of the civil case against him, which was introduced at
21   trial, Dunham testified that he had previously invested only twice before in the purchase
22   of blocks of real estate, and that he had spent 90% of his time in the preceding 30 years
23   working in insurance. (Lodgment No. 13, ECF No. 28-13 [CD of Dunham’s civil
24   deposition]. In addition, Fisher and Martin falsely told Beverly D., Raymond M. and
25   David and Joyce M. that they were purchasing the lots at or below market price. Beverly
26   D. purchased her lots for $7,600. (Lodgment No. 20, ECF No. 28-20 at 163-64.)
27   Raymond M. purchased his lots for $7,500. (Lodgment No. 21, ECF No. 28-21 at 77-
28   78.) David and Joyce M. bought 13 lots for $50,000 for an average of $3,800 per lot.

                                                   48
                                                                                   18cv0863 GPC (LL)
 1   (Lodgment No. 21, ECF No. 28-21 at 196.) According to Cherokee Village real estate
 2   agent Ron Rhodes, from 2002 until 2008 Cherokee Village lots were selling for between
 3   $3,000 and $3,500. (Lodgment No. 13, ECF No. 28-13 at 68.) Moreover, Dunham knew
 4   that he could not generate a return on his victims’ investments within a year, as he told
 5   Duncan, Moore, and Webb and that he could not make his plan to increase the value of
 6   the lots by developing Cherokee Village into a retirement home destination, as he told
 7   Beverly D., Raymond and Caroline M., Jay and Marilyne A., David and Joyce M., James
 8   and Allison W. and Herbert T., if he could not control the price of the lots. And he knew
 9   he could not control the price because ALC could undercut him at any time. ALC had a
10   continuous supply of lots they were selling on eBay and he had tried and failed to secure
11   a price guarantee, a non-competition agreement and an exclusive marketing agreement
12   for the lots with ALC. (Lodgment No. 18, ECF No. 28-18 at 209, 212-13.)
13         Intent to Defraud
14         “The intent to defraud is a question of fact, to be determined from all the facts and
15   circumstances of the case.” People v. Frankfort, 114 Cal. App. 2d 680, 697 (1954). A
16   defendant’s intent to defraud the owner may be established by circumstantial evidence
17   but must be more than simple non-performance of a promise. Hartley, 248 Cal. App. 4th
18   at 627 (2016) (citing People v. Ashley, 42 Cal. 2d 246, 264 (1954)).
19         Dunham falsely told his agents Fisher and Martin he had a brokerage on Wall St.
20   and was a successful real estate developer who had done over 4,000 real estate deals.
21   This induced Fisher and Martin to buy Cherokee Village lots themselves, and then market
22   them to the victims. A rational jury could conclude Dunham wanted Fisher and Martin to
23   pass the false information he had told them on to the victims in order to entice them to
24   invest in Cherokee Village. Through Fisher and Martin, Dunham told the victims he
25   could increase the value of their lots by successfully developing a retirement destination
26   while knowing ALC continued to sell Cherokee Village lots on eBay and that he did not
27   have a non-competition agreement, minimum price agreement, or exclusive marketing
28   deal with ALC. Dunham specifically told Herbert T. that he had exclusive rights to

                                                  49
                                                                                  18cv0863 GPC (LL)
 1   market Cherokee Village lots. A rational jury could conclude Dunham did so because he
 2   intended to defraud the victims of their money.
 3         In addition, testimony at trial established that Fisher, Martin and Dunham told the
 4   victims that Ed McMahon was going to star in a nationwide commercial to market the
 5   project. (Lodgment No. 18, ECF No. 28-18 at 207.) Testimony from Ed McMahon’s
 6   son, however, established that Dunham resisted paying the $800,000 required for the
 7   nationwide marketing campaign that would go along with the McMahon commercial.
 8   (Lodgment No. 23, ECF No. 28-23 at 85-88.) A rational jury could conclude from this
 9   evidence that Dunham never intended to spend the money necessary for a nationwide
10   marketing campaign and falsely represented McMahon’s involvement in the Cherokee
11   Village project in order to induce investors to invest in the Cherokee Village project and
12   defraud them of their money. Moreover, an auditor from the California Department of
13   Business Oversight, Lisa Medina, testified about Dunham’s use of shell corporations to
14   shuttle money to his personal accounts and hide it from the victims. Medina testified that
15   the money from Duncan, the Moores and the Ayers was deposited into an account titled
16   “The Ronald D. Dunham Trust,” and Dunham paid personal expenses from that account.
17   (Lodgment No. 26, ECF No. 28-26 at 10-13.) Dunham claimed at trial the reason
18   Cherokee Village failed was because of the 2008 recession. On October 24, 2008,
19   however, the Dunham trust account held $1,924,602.38, and none of that money was
20   returned to investors. (Id. at 12.) This is additional evidence of Dunham’s intent to
21   defraud.
22         Reliance
23         While “the false pretense or representation must have materially influenced the
24   owner to part with his property, . . . [it] need not be the sole inducing cause.” People v.
25   Ashley, 42 Cal. 2d 246, 259 (1954). Moreover, “the express testimony of a victim of
26   false pretense that he was induced to part with his money by the fraudulent statements of
27   the accused is not essential. It is sufficient if the inference of his reliance could have
28   been drawn from all the evidence.” Frankfort, 114 Cal. App. 2d at 699 (quoting People

                                                   50
                                                                                    18cv0863 GPC (LL)
 1   v. Gordon, 71 Cal. App. 2d 606, 624 (1945)).
 2         When asked whether she would have still purchased the Cherokee Village lots had
 3   she known these facts, Beverly D. testified that she could not answer the question.
 4   (Lodgment No. 20, ECF No. 28-20 at 168.) However, Beverly D. also testified that she
 5   invested in Cherokee Village because she trusted Fisher and because she was impressed
 6   by the wealth and experience Fisher told her Dunham had. (Id. at 156, 158-59, 168.)
 7   Viewing the evidence in a light most favorable to the prosecution, a rational jury could
 8   conclude that Beverly D. “transferred the property in reliance on [Dunham’s false]
 9   representation.” Williams, 57 Cal. 4th at 787; see also Ashley, 42 Cal. 2d at 264.
10         A rational jury could also conclude that Raymond and Caroline M. transferred their
11   property to Dunham in reliance on his misrepresentations. Raymond M. testified that
12   “[n]ormally I did not do anything like this, never took chances, never went out of my
13   comfort zone, because we never really had very much, so money was very important to
14   us.” (Lodgment No. 21, ECF No. 28-21 at 74.) He was looking for an investment that
15   made money because he and his wife were supporting their mothers who were in senior
16   citizen facilities. (Id.) Specifically, Raymond M. testified that Fisher had offered them a
17   different investment prior to Cherokee Village and they had turned it down because they
18   needed a quicker turnaround on their investment. (Id. at 75.) Thus, a rational jury could
19   conclude that Dunham’s false promise that Cherokee Village lots would double in value
20   in a year was one of the main reasons Raymond and Caroline M. invested.
21         Marilyne A. testified that if she had known about ALC’s activities at Cherokee
22   Village, she would not have invested in the project. (Lodgment No. 21, ECF No. 28-21
23   at 36-38.) There was also sufficient evidence for a rational jury to conclude that David
24   and Joyce M. and James and Allison W. relied on Dunham’s and Martin’s representations
25   of the viability of Cherokee Village as a successful investment. David M. testified that
26   he probably would not have invested in Cherokee Village had he known about ALC.
27   (Lodgment No. 22, ECF NO. 28-22 at 35.) Joyce M. testified they were investing the
28   money in Cherokee Village as a means to generate income for their “old age,” and the

                                                  51
                                                                                 18cv0863 GPC (LL)
 1   jury could have found that David and Joyce M. would not have invested in Cherokee
 2   Village if it had been portrayed as the risky investment it was. (Lodgment No. 21, ECF
 3   No. 28-21 at 170.) James W. testified he invested in GCREF in order to generate enough
 4   income to live on while he and his wife built churches for charity and that he would
 5   likely not have invested in GCREF if he had known about ALC. (Lodgment No. 23, ECF
 6   No. 28-23 at 61; Lodgment No. 24, ECF No. 28-24 at 65-66.) Finally, Herbert T.
 7   testified he would not have invested in Cherokee Village had he known ALC was selling
 8   lots on eBay and had access to thousands of foreclosed lots. (Lodgment No. 18, ECF No.
 9   28-28 at 213.)
10         In sum, the California appellate court’s conclusion that there was sufficient
11   evidence to support Dunham’s elder theft convictions was neither contrary to, nor an
12   unreasonable application of, clearly established Supreme Court law. Bell, 535 U.S. at
13   694. Nor was it based on an unreasonable determination of the facts. 28 U.S.C.
14   § 2254(d)(2). Dunham is not entitled to relief as to this claim.
15         ii.    Embezzlement (Ground Five)
16         “The elements of embezzlement are ‘1. An owner entrusted his/her property to the
17   defendant; 2. The owner did so because he/she trusted the defendant; 3. The defendant
18   fraudulently converted that property for his/her own benefit; [and] 4. When the defendant
19   converted the property, he/she intended to deprive the owner of its use.’” People v.
20   Fenderson, 188 Cal. App. 4th 625, 636-37 (2010). “The offense of embezzlement
21   contemplates a principal’s entrustment of property to an agent for certain purposes and
22   the agent’s breach of that trust by acting outside his authority in his use of the property.”
23   People v. Sisuphan, 181 Cal. App. 4th 800, 813-14 (2010). “If the relation is that of
24   creditor and debtor merely, an appropriation by the latter does not constitute
25   embezzlement.” People v. Wooten, 44 Cal. App. 4th 1834, 1845 (1996) (quoting People
26   v. Petrin, 122 Cal. App. 2d 578, 581 (1954) (internal quotation marks omitted)). Dunham
27   contends there was insufficient evidence establishing a relationship of trust between he
28   and Duncan and that because Duncan did not explicitly limit his use of the funds, he

                                                   52
                                                                                    18cv0863 GPC (LL)
 1   could not have misused them by using them for personal expenses. (Pet., ECF No. 1 at
 2   10-11, 60-63.)
 3         Dunham had convinced Fisher he was an extremely successful real estate
 4   businessman and Fisher trusted Dunham enough to invest in Cherokee Village lots.
 5   (Lodgment No. 17, ECF No. 28-17 at 10-37.) Fisher in turn convinced Duncan to trust
 6   Dunham by telling her that he “was very impressed with what Mr. Dunham was doing,”
 7   and that Dunham was “a big investor and he bought and sold lots of properties.”
 8   (Lodgment No. 20, ECF No. 28-20 at 154-56.) According to Fisher, Dunham had made
 9   “investments . . . with big properties and that he had been very successful in real estate.
10   (Id.) After Fisher had convinced Duncan to purchase Cherokee Village lots, Fisher took
11   Duncan to meet with Dunham at his impressive Newport Beach office. (Id. at 169.) At
12   the meeting, Dunham convinced Duncan to trust him by appearing to be looking out for
13   her interests. He told her she needed more tax deductions and that she could get some by
14   taking money out of her house. (Id. at 170.) Dunham suggested she take out a $350,000
15   mortgage on her home, but Duncan was “a little overwhelmed” by Dunham’s suggestion
16   and “hemmed and hawed a while.” (Id.) Dunham further encouraged Duncan’s trust by
17   writing down the value of all her assets, including her home, car, furnishings, household
18   goods, and by telling her she was worth “a million dollars” and could afford the $350,000
19   mortgage. (Id. at 170, 172.) Duncan eventually agreed, obtained the $350,000 mortgage,
20   gave the money to Dunham to invest, and signed a 2-year promissory note for the money
21   that listed a 12% interest rate. (Id. at 173-75.) Viewing the evidence in a light most
22   favorable to the prosecution, as this Court is required to do under Jackson, a rational jury
23   could conclude that Duncan took out a $350,000 mortgage on her home and gave the
24   money to Dunham to invest because she trusted him with her money.
25         Dunham also argues there was insufficient evidence he fraudulently converted
26   Duncan’s property to his own use because Duncan did not explicitly limit his use of the
27   funds. (Pet., ECF No. 1 at 60-63.) Duncan testified she gave the money to Dunham to
28   invest in Gold Coast Real Estate and other investments which would generate a profit

                                                  53
                                                                                   18cv0863 GPC (LL)
 1   within two years. (Lodgment No. 20, ECF No. 28-20 at 176, 182.) The evidence
 2   established, however, that Dunham used Duncan’s money for his own personal expenses.
 3   Lisa Medina, the auditor from the California Department of Business Oversight, testified
 4   that on October 24, 2006, $350,000 from Duncan was deposited into the Ronald D.
 5   Dunham Trust account. (Lodgment No. 26, ECF No. 28-26 at 11.) Dunham used that
 6   account to pay mortgage payments, alimony, child support and taxes. (Id. at 10.) In
 7   2008, Medina testified Dunham had access to bank accounts worth over $1.9 million
 8   dollars. (Id. at 12.) When Duncan asked Dunham to repay the note in 2008, however, he
 9   said he did not have the money. (Id. at 178.) A rational jury could conclude from this
10   evidence that Dunham fraudulently converted Duncan’s investment money to his own
11   personal use.
12         iii.   Securities Fraud (Ground Six)
13         Dunham also contends the evidence was insufficient to support his convictions on
14   the securities fraud counts that involved the Cherokee Village lots because the lots were
15   not “securities” and because there was insufficient evidence to establish he made material
16   misrepresentations or omissions. (Pet., ECF No. 1 at 11-12, 48-52.) Respondent
17   contends the state court’s denial of this claim was neither contrary to, nor an
18   unreasonable application of, clearly established Supreme Court law. (Answer, ECF No.
19   27-1 at 172-86.)
20         Dunham raised this claim in the petition for review he filed in the California
21   Supreme Court. (Lodgment No. 86, ECF No. 27-42.) The California Supreme Court
22   denied the petition without citation of authority. (Lodgment No. 87, ECF No. 28-87.)
23   Accordingly, this Court must “look through” to the state appellate court’s opinion
24   denying the claim to determine whether the denial was contrary to, or an unreasonable
25   application of, clearly established Supreme Court law. Ylst, 501 U.S. at 805-06. That
26   court analyzed the claim as follows:
27                Corporations Code sections 25401 and 25540 criminalize the sale of
           securities by means of oral or written communications that either contain
28

                                                  54
                                                                                  18cv0863 GPC (LL)
 1   false or misleading statements or omit material facts. (People v. Simon
     (1995) 9 Cal.4th 493, 496.) Securities fraud can be committed, not only by
 2
     making “an untrue statement of a material fact,” but also by “omit[ting] to
 3   state a material fact necessary to make the statements made, in light of the
     circumstances under which the statements were made, not misleading.”
 4
     (Corp. Code, § 25401.) A fact is material if there is a substantial likelihood
 5   that a reasonable investor would consider it important in reaching an
     investment decision, under all the circumstances. (People v. Butler (2012)
 6
     212 Cal.App.4th 404, 421 (Butler).)
 7
            A “‘[s]ecurity’” includes an investment contract and interest in a
 8
     limited liability company. (Corp. Code, § 25019.) “‘Whether a particular
 9   instrument is to be considered a security within the meaning of the statute is
     a question to be determined in each case. In arriving at a determination the
10
     courts have been mindful that the general purpose of the law is to protect the
11   public against the imposition of unsubstantial, unlawful and fraudulent stock
     and investment schemes and the securities based thereon.’” (People v.
12
     Figueroa (1986) 41 Cal.3d 714, 736, 740 [determination of facts relevant to
13   whether instrument is a security “was for the jury in the first instance, not for
     the trial court”].)
14
15                                     ....
16
            For the same reasons we have already discussed, sufficient evidence
17   also supports Dunham’s convictions for securities fraud. On appeal,
     Dunham principally contends the Cherokee Village “lots” did not qualify as
18
     securities under the Corporations Code. As to interests in GCREF, Dunham
19   acknowledges that they were securities and mainly argues that statements to
     GCREF investors were not misleading when considered with the PPM’s
20
     disclosures.
21
            A transaction is an investment contract, and therefore a security, if it
22
     satisfies the “federal test” described in SEC v. W.J. Howey Co. (1946) 328
23   U.S. 293, 298–299 (Howey). (Consolidated Management Group, LLC v.
     Department of Corporations (2008) 162 Cal.App.4th 598, 610.) “Under the
24
     federal test, an investment contract consists of an investment of money in a
25   common enterprise with the expectation of profits produced by the efforts of
     others.” (Reiswig v. Department of Corporations for State of California
26
     (2006) 144 Cal.App.4th 327, 335.) The test disregards form for substance
27   and focuses on economic reality. (Ibid.)
28

                                              55
                                                                             18cv0863 GPC (LL)
 1          In Howey, the Supreme Court analyzed certain land transactions and
     discussed that they were investment contracts. (Howey, supra, 328 U.S. at
 2
     pp. 299-300.) The court noted that the investors, who resided in distant
 3   localities and lacked proper experience or the desire to develop the land
     themselves, were offered “an opportunity to contribute money and to share
 4
     in the profits of a large citrus fruit enterprise managed and partly owned by
 5   respondents.” (Ibid.) The court further discussed the unfeasibility of
     individual development and the investors’ reliance on “respondents or third
 6
     parties with adequate personnel and equipment . . . to achieve their
 7   paramount aim of a return on their investments.” (Id. at p. 300.) The land
     sales contracts and warranty deeds served as a convenient way to determine
 8
     the investors’ “respective shares in this enterprise.” (Ibid.)
 9
            Here, like in Howey, Dunham offered investors an opportunity to
10
     contribute money and to share in the profits of a Cherokee Village
11   retirement community, which would be managed, sold, and partly owned by
     Dunham. The lots represented the victims’ “shares in [the] enterprise.”
12
     (Howey, supra, 328 U.S. at p. 300.) None of the California victims had any
13   ability to develop homes in Arkansas, and they expected “Dunham and
     company” to sell their lots for them. The victims were relying on Dunham
14
     to bring professional management, homebuilding, and financing experience
15   to the project. They had no desire to live in Arkansas themselves, except
     possibly Marilyne who would consider it after first realizing a profit. The
16
     victims sought a return on their investment, and a profitable retirement
17   community required a certain volume of lots to succeed. On a whole, and
     considering the purpose of our securities laws to protect the public from
18
     fraudulent investment schemes, the Cherokee Village lot transactions
19   qualified as investment contracts.
20
           Regarding Dunham’s sales of interests in GCREF, the jury necessarily
21   found that the PPM and related documentation did not adequately negate
     misleading oral statements made to David and James. Substantial evidence
22
     supports the jury’s finding. Assuming the victims read the PPM in full,
23   many of the disclosures were boilerplate and did not inform investors that
     ALC possessed the exclusive right to market delinquent lots or any
24
     implications from the ALC-SID contractual arrangement. The jury
25   reasonably found that Dunham made materially misleading statements to the
     investors in GCREF, which were not corrected or clarified by the PPM.
26
27         Dunham points out that David and Joyce visited Cherokee Village and
     attended Dunham’s seminars before converting their lots into GCREF shares
28

                                           56
                                                                          18cv0863 GPC (LL)
 1         and that James and Allison represented themselves as accredited investors,
           i.e., possessing a net worth of over $1 million. Regardless, none of the
 2
           victims learned of ALC’s contractual arrangement with the SID by visiting
 3         Cherokee Village or by attending Dunham's seminars. Those events did not
           contradict what victims had been told. In addition, an offeror/seller of
 4
           securities may not make false statements in connection with the offer of a
 5         security regardless of whether an investor is accredited. (Corp. Code,
           § 25401; 17 C.F.R. § 230.500 [transactions exempt from registration
 6
           requirements but not antifraud or state securities laws] ).
 7
                  In summary, substantial evidence supports Dunham's convictions for
 8
           elder theft, one count of grand theft as to James and Allison, and securities
 9         fraud (counts 2, 3, 5, 7, 8, 10, 11, 13, 14, 15, 16, 17, 19 & 20).
10   (Lodgment No. 83, ECF No. 28-83 at 20, 25-28.)
11         “[California] Corporations Code sections 25401 and 25540 ‘criminalize the sale or
12   purchase of securities by means of oral or written communications which either contain
13   false or misleading statements or omit material facts . . . .” People v. Black, 8 Cal. App.
14   5th 889, 899 (2017), quoting People v. Simon, 9 Cal. 4th 493, 496 (1995). California
15   courts have defined the inquiry into whether something is a security under California law
16   as follows:
17                “[T]he corporate securities laws do not contain an ‘all-inclusive
           formula by which to test the facts in every case. And the courts have
18
           refrained from attempting to formulate such a test. Whether a particular
19         instrument is to be considered a security within the meaning of the statute is
           a question to be determined in each case. In arriving at a determination the
20
           courts have been mindful that the general purpose of the law is to protect the
21         public against the imposition of unsubstantial, unlawful and fraudulent stock
           and investment schemes and the securities based thereon.’ ” (Figueroa,
22
           supra, 41 Cal.3d at p. 736, 224 Cal.Rptr. 719, 715 P.2d 680, quoting People
23         v. Syde (1951) 37 Cal.2d 765, 768, 235 P.2d 601.)
24
                  Corporations Code section 25019 defines “security” by listing
25         transactions and instruments deemed to be securities, including “any note;
           stock; . . . bond; . . . evidence of indebtedness; certificate of interest or
26
           participation in any profit-sharing agreement; . . . investment contract; . . .
27         or, in general, any interest or instrument commonly known as a
           ‘security . . . .’” This list is “expansive,” but is not applied literally.
28

                                                   57
                                                                                    18cv0863 GPC (LL)
 1         (Figueroa, supra, 41 Cal.3d at p. 734, 224 Cal.Rptr. 719, 715 P.2d 680;
           Reiswig v. Department of Corporations (2006) 144 Cal.App.4th 327, 334,
 2
           50 Cal.Rptr.3d 386 (Reiswig).) Rather, “the ‘critical question’ . . . is
 3         whether a transaction falls within the regulatory purpose of the law
           regardless of whether it involves an instrument which comes within the
 4
           literal language of the definition.” (Figueroa, supra, at p. 735, 224 Cal.Rptr.
 5         719, 715 P.2d 680.)
 6
                  California courts have relied on two distinct tests in evaluating an
 7         alleged security: the risk capital test and the federal or Howey test. The risk
           capital test, articulated by the California Supreme Court in Silver Hills
 8
           Country Club v. Sobieski (1961) 55 Cal.2d 811, 815, 13 Cal.Rptr. 186, 361
 9         P.2d 906 (Silver Hills), describes “‘[1] an attempt by an issuer to raise funds
           for a business venture or enterprise; [2] an indiscriminate offering to the
10
           public at large where the persons solicited are selected at random; [3] a
11         passive position on the part of the investor; and [4] the conduct of the
           enterprise by the issuer with other people's money.’” This test reflects the
12
           court’s assessment that the term “security” is defined broadly in order “to
13         protect the public against spurious schemes, however ingeniously devised, to
           attract risk capital.” (Id. at p. 814, 13 Cal.Rptr. 186, 361 P.2d 906.)
14
15                The federal or Howey test, formulated by the United States Supreme
           Court in Howey, supra, 328 U.S. at page 301, 66 S.Ct. 1100, asks “whether
16
           the scheme involves an investment of money in a common enterprise with
17         profits to come solely from the efforts of others.” A common enterprise
           “may be established by showing ‘that the fortunes of the investors are linked
18
           with those of the promoters,’” such as by a profit sharing arrangement.
19         (S.Ei.iC. v. R.G. Reynolds Enterprises, Inc. (9th Cir. 1991) 952 F.2d 1125,
           1130.) An expectation of profits produced by the efforts of others exists
20
           “when ‘“the efforts made by those other than the investor are the undeniably
21         significant ones, those essential managerial efforts which affect the failure or
           success of the enterprise.”’” (Id. at p. 1131.)
22
23                It is generally accepted that both the risk capital and federal tests may
           be applied, either separately or together; a transaction is a security if it
24
           satisfies either test. (Consolidated Management Group, LLC v. Department
25         of Corporations (2008) 162 Cal.App.4th 598, 610, 75 Cal.Rptr.3d 795;
           Reiswig, supra, 144 Cal.App.4th at p. 334, 50 Cal.Rptr.3d 386; but see
26
           People v. Graham (1985) 163 Cal.App.3d 1159, 1166-1167, 210 Cal.Rptr.
27         318.)
28   Id. at 899-900.

                                                  58
                                                                                   18cv0863 GPC (LL)
 1         In order for the jury to have convicted Dunham of securities fraud, they had to
 2   find: (1) Dunham made “an untrue statement of material fact or omitted to state a
 3   material fact necessary in order to make the statement made . . . not misleading”; and (2)
 4   he “did so by written or oral communications in connections with the offer or sale of a
 5   security”; and (3) at the time he offered the security, Dunham either knew his statements
 6   or omissions were false, was “criminally negligent in failing to know or discover that a
 7   representation or omission” was false, or knew or was criminally negligent “in failing to
 8   discover that an omitted fact was material. (Lodgment No. 7, ECF No. 28-7 at 137.)
 9   Dunham contends there was insufficient evidence presented to permit the jury to
10   conclude that the Cherokee Village lots were “securities” within the meaning of the
11   statute because the promises he made regarding development of Cherokee Village were
12   too vague to qualify as “managerial efforts.” (Pet., ECF No. 1 at 11-12, 48-52, 170-71,
13   253-57.) Further, he claims he did not make any material untrue facts or omissions. (Id.)
14         Untrue Statement or Omission of a Material Fact
15         As discussed in section IV(C)(4)(b)(i) of this Order, there was sufficient evidence
16   to support the jury’s conclusion that Dunham’s statements, which were made either
17   directly by Dunham or through his agents Fisher and Martin, regarding his real estate
18   development experience, the potential for profits from the development and his failure to
19   disclose ALC’s role – including ALC’s sales of Cherokee Village lots on eBay, their
20   refusal to enter into a non-compete agreement or agree on a sales price with Dunham, and
21   their virtually inexhaustible supply of Cherokee Village lots ensured by their contract
22   with the SID – constituted misrepresentations and omissions. Dunham did not have the
23   real estate experience he claimed he had and each of the victims testified they did not
24   know about ALC or its role in the Cherokee Village lot sales. (Lodgment No. 20, ECF
25   No. 28-20 at 23-24, 52-56, 152-154, 164; Lodgment No. 21, ECF No. 28-21 at 9-10, 13,
26   18-19, 36-37, 76-78, 106-07, 170-71, 196, 197; Lodgment No. 22, ECF No. 28-22 at 32-
27   34; Lodgment No. 23, ECF No. 28-23 at 158-59, 161, 163-64, 166.)
28         In addition, there was sufficient evidence presented to support the jury’s

                                                 59
                                                                                 18cv0863 GPC (LL)
 1   conclusion that the untrue statements and omissions were material. The jury was
 2   instructed that “[a] fact is ‘material’ if there is a substantial likelihood that, under all the
 3   circumstances, a reasonable investor would consider it important in reaching a decision.”
 4   (Lodgment No. 7, ECF No. 28-7 at 138.) Fisher and Martin told the victims that the
 5   Cherokee Village project would be successful in large part because Dunham was a
 6   successful real estate developer with a lot of experience. (Lodgment No. 20, ECF No.
 7   28-20 at 20-25, 152-54; Lodgment No. 21, ECF No. 28-21 at 76, 18-19, 170.) Jurors
 8   could conclude from this testimony that a reasonable person would consider Dunham’s
 9   purported real estate development acumen as a vital fact to their decision whether to
10   invest. In addition, a rational jury could conclude from the evidence that Dunham’s
11   failure to tell the victims about ALC’s role in the Cherokee Village lots was a material
12   omission because ALC’s access to an unlimited supply of lots, their resultant ability to
13   undercut any sale price of the Village lots, and their continued sale of lots on eBay would
14   have been important to anyone purchasing Cherokee Village lots at the time.
15           Dunham contends the Private Placement Memorandum (PPM) given to the
16   GCREF investors (counts 15 and 17) disclosed the risk factors involved in the purchase
17   of shares in the fund. (Pet., ECF No. 1 at 11-12, 48-52, 170-71.) But as Respondent
18   notes, none of the information about ALC or its role in Cherokee Village lots was
19   disclosed in the “risk factors” section of the PPM. (Lodgment No. 61, ECF No. 28-61.)
20   A rational jury could conclude that the lack of information about ALC, either oral though
21   Fisher and Martin or written through the PPM, was a material omission.
22           Whether the Lots Were “Securities”4
23           The jury in Dunham’s case was instructed with the Howey test. (Lodgment No. 7,
24   ECF No. 28-7 at 143.) The instruction read, in pertinent part, as follows:
25           The term “security, includes any note, stock, treasury stock, bond,
             debenture, evidence of indebtedness, certificate of interest or participation in
26
             any profit-sharing agreement, membership in an incorporated or
27
28   4
         Dunham does not dispute the shares in GCREF were securities under California law.

                                                     60
                                                                                       18cv0863 GPC (LL)
 1         unincorporated association, transferrable share, investment contract,
           certificate of deposit for a security, or, in general, any interest or instrument
 2
           commonly known as a “security.”
 3
           “Security” also includes an investment contract. An investment contract is a
 4
           transaction in which a person entrusts money or other capital to another,
 5         with the expectation of deriving a profit, income or some financial benefit
           from a common enterprise, the failure or success of which is dependent upon
 6
           the managerial efforts of other persons.
 7
           In order to prove the existence of a security in the form of an investment
 8
           contract, each of the following elements must be proved:
 9
           1.     An investment was made;
10
           2.     In a common enterprise;
11         3.     With the expectation of profit, income or some financial benefit.
           4.     Derived from the managerial efforts of others.
12
13   (Lodgment No. 7, ECF No. 28-7 at 143.)
14         Dunham argues there was insufficient evidence for the jury to conclude the
15   Cherokee Village lot purchases were securities because the expected profits from the
16   investment were not “derived from the managerial efforts of others.” (Pet., ECF No. 1 at
17   11-12, 48-52.) He contends they were simply purchases of individual lots by individual
18   investors. As discussed in section IV(C)(4)(b)(i) above, all of the victims testified they
19   were told they were purchasing lots or interests in GCREF in order to be part of and
20   profit from a future retirement development, that Dunham would oversee the
21   development, and that Dunham had the experience to make the development a success
22   and that the lots would increase in value over time as the project took shape. (Lodgment
23   No. 20, ECF NO. 28-20 at 152-53, 23-24; Lodgment No. 21, ECF No. 28-21 at 9-19, 75-
24   77, 170-97; Lodgment No. 23, ECF No. 28-23 at 153-59.) None of the victims, with the
25   possible exception of Jay and Marilyne A. who testified they considered using one of the
26   lots they owned for a retirement home, planned to develop their lots themselves.
27   (Lodgment No. 20, ECF No. 28-20 at 24, 153; Lodgment No. 21, ECF No. 28-21 at 9-10,
28   79, 173; Lodgment No. 23, ECF No. 28-23 at 158-59.) The evidence also established

                                                   61
                                                                                    18cv0863 GPC (LL)
 1   Dunham himself thought of the lot purchases as “common enterprise” that he was
 2   managing. After the victims purchased the lots, Dunham held events at which plans for
 3   the development and a marketing campaign were described. (Lodgment No. 20, ECF
 4   NO. 28-20 at 25-26, 161-63; Lodgment No. 21, ECF No. 28-21 at 26-29, 88-89, 74-75,
 5   174.) Taken together, a rational jury could conclude from the evidence presented that the
 6   Cherokee Village lots were not simply independent real estate transactions but rather a
 7   security within the meaning of the statute. See e.g., SEC v. Schooler, 905 F.3d 1107,
 8   1113 (9th Cir. 2018) (general partnership interest in real estate constituted a security).
 9          Knowledge of Falsity
10          As discussed in section IV(C)(4)(b)(i) of this Order, Dunham knew the statements
11   and omissions he made were false. Despite his representations, Dunham knew he was
12   not a wildly successful real estate investor who had been involved in thousands of real
13   estate deals. He also knew about ALC’s role in Cherokee Village and that his
14   development ideas would not be successful given ALC’s continued sale of lots on eBay,
15   its access to an unlimited supply of lots that could be sold for less than Dunham’s, and
16   ALC’s refusal to agree to a non-compete agreement or a set price for lots.
17          The state court’s application of Jackson was not objectively unreasonable because
18   “any rational trier of fact could have found the essential elements of the crime beyond a
19   reasonable doubt.” Jackson, 443 U.S. at 319; Bell, 535 U.S. at 694. Nor was it based on
20   an unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2). Dunham is not
21   entitled to relief as to this claim.
22          5. Admission of Evidence (Ground Seven)
23          Dunham argues in ground seven that his federal constitutional rights to a fair trial
24   were violated when the trial court admitted uncharged acts evidence. (Pet., ECF No. 1 at
25   12-13, 63-67.) Specifically, Dunham contends the trial court should not have admitted
26   testimony from Giles Sensenbrenner, Steven Dickson, John Nicholson and Charles
27   Shipp. (Id.) He also contends the jury was improperly instructed with regard to this
28   evidence. (Id.)

                                                   62
                                                                                   18cv0863 GPC (LL)
 1         Dunham raised this claim in the petition for review he filed in the California
 2   Supreme Court. (Lodgment No. 86, ECF No. 27-42.) The California Supreme Court
 3   denied the petition without citation of authority. (Lodgment No. 87, ECF No. 28-87.)
 4   Accordingly, this Court must “look through” to the state appellate court’s opinion
 5   denying the claim to determine whether the denial was contrary to, or an unreasonable
 6   application of, clearly established Supreme Court law. Ylst, 501 U.S. at 805-06. That
 7   court wrote:
 8                  1. Admitted Testimony
 9
                  During trial, the jury heard testimony from G.S., Steven D., John N.,
10         and Charles. The jury was instructed at the start of G.S.’s testimony that it
           could only consider his testimony as evidence of the intent to defraud. At
11
           the behest of Dunham in 2005, G.S. exchanged his Laguna Beach property
12         worth over $2 million for Cherokee Village lots of supposedly equal value.
           Dunham guaranteed G.S. would recoup a large amount of cash in a year. In
13
           2006, instead of paying him back, Dunham convinced G.S. to transfer the
14         lots to a company called “Vision,” which would sell the lots “through an
           infomercial.” G.S. complied, but never got any money out of the deal.
15
           Dunham later told him that someone else in Cherokee Village was selling
16         lots for less than Dunham could, causing the investment to fail.
17
                  The jury was similarly instructed that Steven’s testimony was being
18         introduced for the limited purpose of showing intent to defraud. Steven and
           his wife gave Dunham $200,000 to invest in an energy company (Stirling),
19
           which Dunham said “would go public” in six or 12 months. The company
20         did not go public or “go anywhere,” and eventually went bankrupt. Steven
           and his wife also invested $280,000 in GCREF. In 2008, Steven discovered
21
           problems with the finances of GCREF and organized a meeting with
22         Dunham to get some answers. According to Steven, Dunham misspent the
           funds of GCREF, e.g., overpaid himself management fees, did not have
23
           supporting paperwork for over a half million dollars in Cherokee Village
24         properties, spent $652,000 to purchase a Laguna Beach property unrelated to
           Cherokee Village, purchased art for his office, spent excessively on attorney
25
           fees, and funded his own health insurance. Steven believed that Dunham
26         “use[d] assets from the Gold Coast Real Estate Fund for his personal needs.”
27
                 John was also advised by Dunham to invest in Stirling before it went
28         public. John contributed over $200,000 to Rodan. Dunham told him that

                                                 63
                                                                                 18cv0863 GPC (LL)
 1   Rodan was holding shares in a company called JRM Ventures, which in turn
     held shares in Stirling. Dunham further told John that he would not lose
 2
     money because he was part owner of Rodan, but later refused to recognize
 3   John’s ownership interest. John lost his entire investment.
 4
            Charles had been a lobbyist for Stirling and testified Stirling “never
 5   had any generic plans or real plans to go public.” Because Charles was
     heavily invested in GCREF, he worked with Dunham to try and alleviate or
 6
     undo the ALC-SID contractual arrangement. During their legal proceedings
 7   against ALC, Charles found out that all of the lots held by GCREF had been
     or were being foreclosed for failure to pay taxes. In Charles’s opinion,
 8
     Dunham’s telling GCREF investors that lots were worth $7,200 “was a
 9   scam” because Dunham knew he could buy a lot for $700. Further, Charles
     believed that “there was never a market in Cherokee Village. Mr. Dunham
10
     fabricated the market in Cherokee Village.”
11          2. Analysis
12
             Under Evidence Code section 1101, subdivision (a), evidence of prior
13   misconduct is generally not admissible to prove an individual has a
     propensity to commit crimes in general or the crimes charged. However,
14
     such evidence is admissible to prove some other fact such as motive,
15   opportunity, intent, preparation, knowledge, identity, or absence of accident
     or mistake. (Evid. Code, § 1101, subd. (b); People v. Balcom (1994) 7
16
     Cal.4th 414, 422 (Balcom); People v. Kipp (1998) 18 Cal.4th 349, 369.)
17   Evidence of other acts or uncharged crimes is admissible to prove that a
     defendant possesses the requisite specific intent in the charged crime.
18
     (People v. Gallego (1990) 52 Cal.3d 115, 171 [where defendant admitted act
19   of killing but denied intent to kill, evidence that defendant had killed others
     was admissible to prove intent and motive].)
20
21           “The probative value of this evidence stems from the similarity
     between the uncharged offenses and the charged offenses . . . .” (Balcom,
22
     supra, 7 Cal.4th at p. 427.) “The least degree of similarity (between the
23   uncharged act and the charged offense) is required in order to prove intent.
     [Citation.] ‘[T]he recurrence of a similar result . . . tends (increasingly with
24
     each instance) to negative accident or inadvertence or self-defense or good
25   faith or other innocent mental state, and tends to establish (provisionally, at
     least, though not certainly) the presence of the normal, i.e., criminal, intent
26
     accompanying such an act . . . .’ [Citation.] In order to be admissible to
27   prove intent, the uncharged misconduct must be sufficiently similar to
     support the inference that the defendant ‘“probably harbor[ed] the same
28

                                            64
                                                                             18cv0863 GPC (LL)
 1   intent in each instance.” [Citations.]’” (People v. Ewoldt (1994) 7 Cal.4th
     380, 402 (Ewoldt).) A greater degree of similarity is required to prove the
 2
     existence of a common design or plan. (Ibid.)
 3
             The court must further determine whether the probative value of
 4
     defendant's prior misconduct is “substantially outweighed by the probability
 5   that its admission [would] . . . create substantial danger of undue prejudice,
     of confusing the issues, or of misleading the jury.” (Evid. Code, § 352;
 6
     Ewoldt, supra, 7 Cal.4th at p. 404.) We review a trial court’s evidentiary
 7   rulings for abuse of discretion. (People v. Gray (2005) 37 Cal.4th 168, 202
     (Gray).)
 8
 9         We conclude the trial court did not abuse its discretion in admitting
     evidence of Dunham’s prior misconduct for the purpose of showing intent to
10
     defraud the Cherokee Village victims and an absence of mistake. His
11   defense was primarily that he had made a mistake and did not intend to
     defraud investors. Yet in Dunham's current and past investment schemes,
12
     innocent investors would fund his companies and suffer the brunt of losses,
13   while he seemed only to benefit from the use of investors’ funds. Dunham’s
     dealings with the witnesses was sufficiently similar to his dealings with the
14
     victims to negate mistake. Most of the witnesses described the same
15   investment opportunity in Cherokee Village as the one presented to the
     victims. Regarding investments in Stirling, Dunham told investors the
16
     company was soon “going public,” which caused them to give him or his
17   companies large sums of money. However, Stirling did not ever have “real
     plans” to go public, and it eventually went bankrupt. The similar results
18
     supported an inference that Dunham probably harbored an intent to defraud.
19
            Although these witnesses’ testimony was lengthy, we cannot say the
20
     court abused its discretion in implicitly finding that the probative value was
21   not substantially outweighed by the danger of undue prejudice or confusion.
     The prior act witnesses had more direct interactions with Dunham than the
22
     victims. For example, Charles was a coplaintiff with Dunham to sue ALC,
23   and Hall was a real estate agent who visited Cherokee Village with Dunham.
     They had greater insight into Dunham’s plans and state of mind. The
24
     witnesses’ testimony was no more inflammatory or emotional than the
25   elderly victims’ testimony.
26
           Dunham argues the jury was incorrectly instructed that it could
27   consider prior misconduct evidence to determine whether he had a plan or
     scheme to commit the charged offenses. The People argue the error was
28

                                           65
                                                                           18cv0863 GPC (LL)
 1         harmless in light of the instruction that the evidence could be considered to
           infer Dunham’s intent to defraud, the strong evidence of his guilt, and
 2
           admonitions to the jury during the witnesses’ testimony that the evidence
 3         was being introduced on the issue of intent.
 4
                  Assuming that Dunham’s prior misconduct could not be considered as
 5         evidence of a common plan, we conclude any error was harmless. (People
           v. Watson (1956) 46 Cal.2d 818, 836; People v. Malone (1988) 47 Cal.3d 1,
 6
           22 [error in admitting other-crimes evidence is reviewed under Watson
 7         standard].) It is not reasonably likely Dunham would have obtained a more
           favorable result because evidence of his prior misconduct was properly
 8
           admitted for the purpose of showing his intent to defraud, and the jury was
 9         instructed to consider it for that purpose. (See Gray, supra, 37 Cal.4th at p.
           204 [assuming error to admit evidence on the issue of intent to commit rape
10
           and sodomy, admission could not have been prejudicial because evidence
11         was properly admitted on the issues of identity and intent to kill].) The jury
           was specifically so instructed during a few of the witnesses’ testimony, and
12
           the prosecutor repeatedly argued the jury should consider Dunham’s prior
13         misconduct on the issue of intent to defraud, as pertained to the theft by false
           pretense counts. It is unlikely the evidence was improperly used, and ample
14
           evidence irrespective of Dunham’s prior misconduct established the
15         elements of each charged offense. There was no reversible error.
16
     (Lodgment No. 83, ECF No. 28-83 at 43-48.)
17
           A state court’s erroneous evidentiary ruling cannot form the basis for federal
18
     habeas relief unless federal constitutional rights are affected. Whelchel v. Washington,
19
     232 F.3d 1197, 1211 (9th Cir. 2000) (citing Lincoln v. Sunn, 807 F.2d 805, 816 (9th Cir.
20
     1987)). “While a petitioner for federal habeas relief may not challenge the application of
21
     state evidentiary rules, he is entitled to relief if the evidentiary decision created an
22
     absence of fundamental fairness that ‘fatally infected the trial.’” Ortiz-Sandoval v.
23
     Gomez, 81 F.3d 891, 897 (9th Cir. 1996) quoting Kealohapauole v. Shimoda, 800 F.2d
24
     1463, 1465 (9th Cir. 1986). “[A] trial court’s ruling does not violate due process unless
25
     the evidence is ‘of such quality as necessarily prevents a fair trial.’” Windham v. Merkle,
26
     163 F.3d 1092, 1103 (9th Cir. 1998) (internal quotation marks omitted). Admission of
27
     evidence violates due process “[o]nly if there are no permissible inferences the jury may
28

                                                    66
                                                                                     18cv0863 GPC (LL)
 1   draw from the evidence.” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). If
 2   a due process error is found, the Court must then determine if it had a “substantial and
 3   injurious effect in determining the jury’s verdict.” Brecht, 507 U.S. at 622.
 4         As Respondent notes, there is no clearly established Supreme Court law which
 5   holds that prejudicial evidence is inadmissible or violates due process. Indeed, the
 6   Supreme Court expressly reserved deciding that issue in Estelle, 502 U.S. at 75, n.5; see
 7   Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008); Alberni v. McDaniel, 458 F.3d
 8   860, 864 (9th Cir. 2006). The Ninth Circuit has noted:
 9                The Supreme Court has made very few rulings regarding the
           admission of evidence as a violation of due process. Although the Court has
10
           been clear that a writ should be issued when constitutional errors have
11         rendered the trial fundamentally unfair, [citation omitted], it has not yet
           made a clear ruling that admission of irrelevant or overtly prejudicial
12
           evidence constitutes a due process violation sufficient to warrant issuance of
13         the writ. Absent such “clearly established Federal law,” we cannot conclude
           that the state court’s ruling was an “unreasonable application.
14
15   Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (citing Williams v.
16   Taylor, 529 U.S. 362, 375 (2000) and Carey, 549 U.S. at 77).
17         In any event, even if the uncharged acts evidence was improperly admitted it did
18   not have a substantial and injurious effect on the verdict. Brecht, 507 U.S. at 638. As
19   discussed above in section IV(C)(4), there was sufficient, if not overwhelming, evidence
20   supporting the elder theft and securities theft counts independent of the uncharged acts
21   evidence. Accordingly, the state court’s denial of this claim was neither contrary to, nor
22   an unreasonable application of, clearly established Supreme Court law. Bell, 535 U.S.
23   685, 694. Nor was it based on an unreasonable determination of the facts. 28 U.S.C. §
24   2254(d)(2). Dunham is not entitled to relief as to this claim.
25         6. Jury Instructions (Ground Eight)
26         In grounds eight and nine, Dunham contends the jury was improperly instructed in
27   two different ways. He claims the jury instructions should have contained definitions for
28   the term “obligation” in the theft by false pretense instructions and the word “trust” in the

                                                  67
                                                                                   18cv0863 GPC (LL)
 1   embezzlement instructions. (Pet., ECF No. 1 at 13, 52-56.) Respondent contends
 2   Dunham is not entitled to federal habeas corpus relief because jury instructions are
 3   generally a matter of state law. (Answer, ECF No. 27-1 at 199-200.) In the alternative,
 4   Respondent argues the state court’s denial of this claim was neither contrary to, nor an
 5   unreasonable application of, clearly established Supreme Court law. (Id. at 200-04.)
 6         Dunham raised this claim in the petition for review he filed in the California
 7   Supreme Court. (Lodgment No. 86, ECF No. 31-35.) The California Supreme Court
 8   denied the petition without citation of authority. (Lodgment No. 87, ECF No. 28-87.)
 9   Accordingly, this Court must “look through” to the state appellate court’s opinion
10   denying the claim to determine whether the denial was contrary to, or an unreasonable
11   application of, clearly established Supreme Court law. Ylst, 501 U.S. at 805-06. That
12   court wrote:
13                 Here, the trial court gave approved jury instructions regarding the
           offenses of theft by false pretenses and embezzlement. Defense counsel did
14
           not request clarification or amplification of the terms “obligation” or
15         “trusted,” and we are not convinced the trial court had a sua sponte to do so.
           The terms are commonly understood, and Dunham has not demonstrated
16
           they have different nonlegal and legal meanings. He incorrectly argues the
17         “trust” element in embezzlement requires a fiduciary relationship. In People
           v. Wooten (1996) 44 Cal. App. 4th 1834, the court stated: “The crime of
18
           embezzlement requires the existence of a ‘relation of trust and confidence,’
19         similar to a fiduciary relationship, between the victim and the perpetrator.
           (Id. at p. 1845.) Wooten does not suggest that a “relation of trust and
20
           confidence” may only be achieved through a fiduciary relationship. (Ibid.)
21         The court had not duty to expand upon the meanings of the terms
           “obligation” and “trust” in the absence of a specific request.
22
23   (Lodgment No. 83, ECF No. 28-83 at 53.)
24         Instructional error can form the basis for federal habeas corpus relief only if it is
25   shown that “‘the ailing instruction by itself so infected the entire trial that the resulting
26   conviction violates due process.’ [citation omitted].” Clark v. Brown, 450 F.3d 898, 904
27   (9th Cir. 2006) (citing Cupp v. Naugh’ten, 414 U.S. 141, 146 (1973)); Henderson v.
28   Kibbe, 431 U.S. 145, 154 (1977). To establish a due process violation, “the defendant

                                                    68
                                                                                     18cv0863 GPC (LL)
 1   must show both that the instruction was ambiguous and that there was “‘a reasonable
 2   likelihood’” that the jury applied the instruction in a way that relieved the State of its
 3   burden of proving every element of the crime beyond a reasonable doubt.” Waddington
 4   v. Sarausad, 555 U.S. 179, 190 (2009) (quoting Estelle v. McGuire, 502 U.S. 62, 72
 5   (1991)). A petitioner who seeks to establish a due process violation as a result of an
 6   instruction that accurately states the elements of the crime carries an “especially heavy
 7   burden.” Waddington, 555 U.S. at 190 (quoting Henderson v. Kibbe, 431 U.S. 145, 155
 8   (1977) (internal quotation marks omitted)).
 9         “A defendant . . . is not entitled to an instruction with wording of his own
10   choosing.” United States v. Hofus, 598 F.3d 1171, 1174 (9th Cir. 2010) (citing United
11   States v. Ferris, 719 F.2d 1405, 1408 (9th Cir.1983)). Thus, “the question before us is
12   not whether the instruction [the defendant] posed was correct, but whether the instruction
13   actually given was misleading or inadequate to guide the jury’s decision.” Id. (citing
14   United States v. Tatoyan, 474 F.3d 1174, 1179 (9th Cir. 2007)). As the state court noted,
15   the instructions given for the theft by false pretense and embezzlement counts were
16   standard CALCRIM jury instructions. (See Lodgment No. 7, ECF No. 28-7 at 132-34
17   [CALCRIM Nos. 1804 and 1806].) They accurately described the elements of the
18   offenses and the jury was instructed that in order to find Dunham guilty they were
19   required to find those elements were proven beyond a reasonable doubt. See Fenderson,
20   188 Cal. App. 4th at 636; Hartley, 248 Cal. App. 4th at 627; Cal. Penal Code § 484, 503;
21   Lodgment No. 7, ECF No. 28-7 at 104 [CALCRIM No. 220]. The words “obligation”
22   and “trust” are common terms the jury was fully capable of understanding and applying
23   without further guidance. Accordingly, the state court denial of this claim was neither
24   contrary to, nor an unreasonable application of, clearly established Supreme Court law.
25   Yarborough, 540 U.S. at 4. Nor was it based on an unreasonable determination of the
26   facts. 28 U.S.C. § 2254(d)(2). Dunham is not entitled to relief as to this claim.
27         7. Notice of the California Penal Code § 186.11 Allegation (Ground Nine)
28         In ground nine, Dunham contends he did not receive sufficient notice of the

                                                   69
                                                                                    18cv0863 GPC (LL)
 1   California Penal Code § 186.11 allegation because it was not contained in the sixth
 2   amended information, the final information filed against him. (Pet., ECF No. 1 at 14, 73-
 3   75, 181-82, 311-18.) He contends his federal constitutional right to have adequate notice
 4   of the charges against him was violated. (Id.) He also contends any restitution order that
 5   resulted from the § 186.11 charge was improper as a result. (Id.)
 6         Dunham raised this claim in the petition for review he filed in the California
 7   Supreme Court. (Lodgment No. 86, ECF No. 31-35.) The California Supreme Court
 8   denied the petition without citation of authority. (Lodgment No. 87, ECF No. 28-87.)
 9   Accordingly, this Court must “look through” to the state appellate court’s opinion
10   denying the claim to determine whether the denial was contrary to, or an unreasonable
11   application of, clearly established Supreme Court law. Ylst, 501 U.S. at 805-06. As to
12   the restitution portion of the claim, the Court has determined it is technically exhausted
13   but procedurally defaulted, and, in any event, meritless. (See Section IV(B) of this
14   Order.) The state appellate court analyzed the claims as follows:
15                We conclude the People complied with the pleading requirements of
           sections 186.11 and 1203.045. In the sixth amended information, under the
16
           grand theft, elder theft, and securities fraud counts, the People alleged (1) the
17         transaction date; (2) the victim’s name; and (3) the fact that a victim’s loss
           exceeded a certain amount, such as $50,000 or $150,000. Thus, the
18
           underlying facts supporting the taking of more than $500,000 in fraud-
19         related counts and the theft of an amount exceeding $100,000 were alleged.
           The specific statutory provisions under count 20 in the “charge summary”
20
           put Dunham on notice that the People sought to establish the aggravated
21         white collar crime enhancement and the probation-exclusion provision based
           on counts 1-20. The statutes do not strictly require the Penal Code section
22
           be placed in the same sentence or under the same heading as the underlying
23         facts. (See People v. Riva, (2003) 112 Cal.App.4th 981, 1001 [analogous
           enhancement statute “only requires the facts necessary to sustain the
24
           enhancement be alleged in the information; it does not say where in the
25         information those facts must be alleged or that they must be alleged in
           connection with a particular count in order to apply to that count.”].)
26
27              Moreover, we are satisfied based on our review of the record that
           Dunham had adequate notice of the People’s intention to seek the
28

                                                  70
                                                                                   18cv0863 GPC (LL)
 1         enhancements for counts 1 through 20 and considered those counts as related
           felonies involving fraud and embezzlement. The original complaint alleged,
 2
           “as to all counts,” that Dunham committed a theft exceeding the value of
 3         $100,000 within the meaning of section 1203.045, subdivision (a), and that
           the aggravated white collar crime enhancement applied because “[h]e
 4
           committed two or more related felonies, a material element of which is fraud
 5         and embezzlement . . . [and] involved the taking of more than five hundred
           thousand dollars . . . .” This language was carried through, more or less, to
 6
           the fourth amended information, on which Dunham was arraigned.
 7         Although the wording was inadvertently dropped from the sixth amended
           information, the underlying factual allegations supporting the white collar
 8
           crime enhancement and probation exclusion provision, coupled with the
 9         statutory provisions in the charge summary, remained. Finally, instruction
           No.’s 42 and 43 instructed the jury to determine whether the People had
10
           proven the aggravated white collar crime enhancement and probation
11         exclusion provision based on counts 1 through 20. There was no deprivation
           of due process.
12
13   (Lodgment No. 83, ECF No. 28-83 at 60-62.)
14         “The Sixth Amendment guarantees a criminal defendant the fundamental right to
15   be informed of the nature and cause of the charges made against him so as to permit
16   adequate preparation of a defense.” Gautt v. Lewis, 489 F.3d 993, 1002 (9th Cir. 2007)
17   (citing U.S. Const. amend. VI and Cole v. Arkansas, 333 U.S. 196, 201 (1948)).
18   Although the information need not need cite to a specific statute, “the substance of the
19   information . . . must in some appreciable way apprise the defendant of the charges
20   against him so that he may prepare a defense accordingly.” Id. at 1004; see also Givens
21   v. Housewright, 786 F.3d 1378, 1380 (9th Cir. 1986). “An information is not
22   constitutionally defective if it states ‘the elements of an offense charged with sufficient
23   clarity to apprise a defendant of what to defend against.’” James v. Borg, 24 F.3d 20, 24-
24   25 (9th Cir. 1994). Miller v. Stagner, 757 F.2d 988, 994 (9th Cir. 1985) (quoting Russell
25   v. United States, 369 U.S. 749, 763-64 (1962) [citations omitted]).
26         Every charging document filed in Dunham’s case contained the § 186.11 allegation
27   in the charge summary section of the information. (Lodgment No. 3, ECF No. 28-3 at
28   21-47, Lodgment No. 4, ECF No. 28-4 at 613-38; Lodgment No. 5, ECF No. 28-5 at 63-

                                                   71
                                                                                   18cv0863 GPC (LL)
 1   74; Lodgment No. 7, ECF No. 28-7 at 21-32, 77-99.) In addition, the facts underlying the
 2   § 186.11 charge – the victims’ names, the date of the offenses, the minimum dollar
 3   amount stolen – was also contained in the sixth amended information. (Id.) Moreover,
 4   counsel did not express surprise at or object to the § 186.11 jury instruction, indicating he
 5   was well aware that the allegation was part of the charges against Dunham. (Lodgment
 6   No. 9, ECF No. 28-9 at 175.) The state appellate court’s denial of this claim, therefore,
 7   was neither contrary to, nor an unreasonable application of, clearly established Supreme
 8   Court law. Bell, 535 U.S. 694. Nor was it based on an unreasonable determination of the
 9   facts. 28 U.S.C. § 2254. Dunham is not entitled to relief as to this claim.
10         As to Dunham’s claims regarding restitution, Respondent is correct that challenges
11   to restitution orders are not cognizable in federal habeas corpus proceedings. Bailey v.
12   Hill, 599 F.3d 976, 979-84 (9th Cir. 2010). Accordingly he is not entitled to relief as to
13   his restitution claim.
14         8. Prosecutorial Misconduct (Ground Ten)
15         Dunham claims the prosecutor committed “pervasive misconduct,” and cites four
16   kinds of misconduct he alleges the prosecutor committed during closing argument:
17   misstatements of law, improper comments about the jury’s deliberations, denigration of
18   defense counsel, and improper hypotheticals. (Pet., ECF No. 1 at 14-15, 69-73.) He also
19   contends that the cumulative effect of the misconduct rendered his trial fundamentally
20   unfair. (Id.) Respondent argues the state court’s denial of this claim was neither contrary
21   to, nor an unreasonable application of, clearly established Supreme Court law. (Answer,
22   ECF No. 27-1 at 215-33.)
23         In order to find a prosecutor’s actions amount to misconduct, “[i]t is not enough
24   that the prosecutor’s remarks [or actions] were undesirable or even universally
25   condemned.” Darden v. Wainwright, 477 U.S. 168, 181 (1986). Rather, a prosecutor
26   commits misconduct when his or her actions “‘so infect . . . the trial with unfairness as to
27   make the resulting conviction a denial of due process.’” Id. (quoting Donnelly v.
28   DeChristoforo, 416 U.S. 637 (1974).) “[T]he appropriate standard of review for such a

                                                  72
                                                                                   18cv0863 GPC (LL)
 1   claim on writ of habeas corpus is ‘the narrow one of due process, and not the broad
 2   exercise of supervisory power.’” Id. (quoting Donnelly, 416 U.S. at 642.) “[T]he
 3   touchstone of due process analysis in cases of alleged prosecutorial misconduct is the
 4   fairness of the trial, not the culpability of the prosecutor.” Smith v. Phillips, 455 U.S.
 5   209, 219 (1982). “Counsel are given latitude in the presentation of their closing
 6   arguments, and courts must allow the prosecution to strike hard blows based on the
 7   evidence presented and all reasonable inferences therefrom.” Ceja v. Stewart, 97 F.3d
 8   1246, 1253 (9th Cir. 1996) (citing United States v. Baker, 10 F.3d 1374, 1415 (9th Cir.
 9   1993)). “Prosecutorial misconduct which rises to the level of a due process violation may
10   provide the grounds for granting a habeas petition only if that misconduct is deemed
11   prejudicial under the “harmless error” test articulated in Brecht v. Abrahamson, 507 U.S.
12   619, 637-38 [citations omitted] (1993).” Shaw v. Terhune, 380 F.3d 473, 478 (9th Cir.
13   2004).
14         Dunham raised these claims in the petition for review he filed in the California
15   Supreme Court. (Lodgment No. 86, ECF No. 31-35.) The California Supreme Court
16   denied the petition without citation of authority. (Lodgment No. 87, ECF No. 28-87.)
17   Accordingly, this Court must “look through” to the state appellate court’s opinion
18   denying the claim to determine whether the denial was contrary to, or an unreasonable
19   application of, clearly established Supreme Court law. Ylst, 501 U.S. at 805-06.
20         i.      Misstatements of Law – Burden of Proof
21         Dunham contends the prosecutor in his case made several misstatements of law
22   during closing argument. He claims the prosecutor made several comments that
23   improperly shifted the burden of proof to the defense and missated the law with regard to
24   the securities fraud counts. The state appellate court concluded that the claims were
25   waived and, in the alternative, they did not amount to misconduct:
26                During closing argument, the prosecutor stated:
27
                  “Either side in this case has the obligation to produce all
28                evidence or call all witnesses imaginable in the case, but if there

                                                   73
                                                                                    18cv0863 GPC (LL)
 1         is logical evidence that could have been presented by either
           side, it is fair to comment on the defense inability to present
 2
           other checks and other money.”
 3
     The court sustained defense counsel’s objections as a misstatement of law on
 4
     the burden of proof and admonished the jury that the court would instruct on
 5   the issue with a specific instruction. During his closing argument, defense
     counsel criticized the People for not producing certain evidence regarding
 6
     ALC and argued that the evidence was nonexistent in light of the fact that
 7   the information would be “available particularly” to the government due to
     subpoena powers. In rebuttal, the prosecutor argued:
 8
 9         “There is an instruction that says neither side is required to call
           all witnesses who may have information about the case or to
10
           produce all physical evidence that might be relevant, so the
11         defendant is presumed innocent, and we’ve always told you
           from day one we have the burden of proof beyond a reasonable
12
           doubt. [Dunham] has no obligation to prove anything, and now
13         we’re being attacked because we didn’t subpoena the eBay
           records. Well, there is no doubt that [ALC] never stopped
14
           selling their eBay lots.”
15
     Defense counsel did not object to or request an admonition for the
16
     prosecutor’s rebuttal comments. On appeal, Dunham argues that the
17   prosecutor’s rebuttal comments were improper.
18
            The prosecutor did not commit misconduct. The prosecutor was
19   anticipating and rebutting the notion that the People failed to produce
     certain records to establish ALC’s sales of lots on eBay. The jury would not
20
     reasonably construe the prosecutor’s comments as shifting the burden of
21   proof, since he made clear that Dunham was not required to call any
     witnesses or produce any evidence and that the People had the burden of
22
     proof.
23
            Dunham also contends the prosecutor misstated the law regarding
24
     securities fraud, unanimity, circumstantial evidence, constructive notice and
25   loss enhancements. In some instances, Dunham did not object to the
     prosecutor’s statements, and, when he did, the court sustained his objections.
26
     Dunham’s counsel did not request any curative admonitions. Based on our
27   review of the record, timely objections and requests for admonition would
     not have been futile. The court sustained defense objections to perceived
28

                                           74
                                                                             18cv0863 GPC (LL)
 1         misstatements in the law regarding the prosecution’s burden and admonished
           the jury that the court would instruct on that issue (see ante.) As a result,
 2
           Dunham’s claim is forfeited as to other alleged misstatements of law.
 3         (People v. Edwards (2013) 57 Cal.4th 658, 736.)
 4
                  Nevertheless, we have reviewed the prosecutor’s remarks and
 5         conclude there was no misconduct. The prosecutor would typically read the
           law from the jury instructions, and then go on to apply the law to the facts.
 6
           The prosecutor reiterated to the jury at the outset of his argument that “the
 7         packet” of written instructions was “the official instruction.” His
           explanation of the law was not misleading simply because he emphasized
 8
           certain legal elements or used shorthand terminology. Closing arguments
 9         were relatively long given the number of crimes and facts to review, and the
           prosecutor was entitled to focus more attention on certain elements to the
10
           exclusion of others. If he misspoke, he would go back to the written
11         instructions. The prosecutor’s methods were not reprehensible or deceptive.
12   (Lodgment No. 83, ECF No. 28-83 at 54-56.)
13         “Prosecutors may comment on the failure of the defense to produce evidence to
14   support an affirmative defense so long as it does not directly comment on the defendant's
15   failure to testify.” Cook v. Schriro, 538 F.3d 1000, 1020 (9th Cir. 2008) (citing Lockett v.
16   Ohio, 438 U.S. 586, 595 (1978)). The prosecutor’s first comment fell within this ambit,
17   as he did not refer to Dunham’s failure to testify but rather noted the defense had not
18   produced evidence to support its claim that Dunham had not defrauded the victims but
19   rather had simply fallen victim to the recession. The second comment was in direct
20   response to the defense attorney’s closing argument in which he attacked the prosecution
21   for failing to subpoena records to support their claim that ALC continuously sold
22   Cherokee Village lots on eBay:
23                [MR. CARLOS]: We know that somebody checked with Bill Clark,
           $10,000 to $14,000 lots. Those were uncontroverted. Do we have one piece
24
           of paperwork one title, one deed? This is the District Attorney’s Office. It
25         is essentially the government. They have the ability – they have subpoena
           powers. They can go and they can go down to title and find out exactly what
26
           lots were sold on eBay by who and for what price. Did we have one piece of
27         evidence presented to you during the six weeks? Not one, not one piece. Is
           it Mr. Dunham’s role to do that? No. The reason – ask yourself why that
28

                                                  75
                                                                                  18cv0863 GPC (LL)
 1         hasn’t been presented. Where is the evidence and where is the proof?
 2
     (Lodgment No. 28, ECF No. 28-28 at 218-219.)
 3
           “In order to make an appropriate assessment, the reviewing court must not only
 4
     weigh the impact of the prosecutor’s remarks, but must also take into account defense
 5
     counsel’s opening salvo.” United States v. Young, 470 U.S. 1, 12 (1985). Here, defense
 6
     counsel called the jury’s attention to the prosecution’s failure to present evidence of
 7
     ALC’s sales, and the prosecutor did not commit misconduct in responding to that
 8
     argument. The state appellate court correctly concluded that the prosecutor’s remarks
 9
     were in response to defense counsel’s closing argument, particularly since the prosecutor
10
     explicitly told the jury that Dunham was presumed innocent, the prosecutor had the
11
     burden to prove Dunham guilty beyond a reasonable doubt, and that Dunham had “no
12
     obligation to prove anything.” (Lodgment No. 29, ECF No. 28-29 at 51.)
13
           ii.    Misstatements of Law – Securities Fraud
14
           Next, Dunham contends the prosecutor misstated the law of securities fraud in two
15
     ways. First, he claims the prosecutor told the jury they need only find that Dunham had
16
     made a material omission and disregarded the requirement that “the omission render the
17
     sales pitch misleading.” (Lodgment No. 80, ECF No. 28-80 at 128-29.) During the two
18
     instances Dunham complains of, the prosecutor explained what a material omission was.
19
     During the first instance, he told the jury that in order to convict Dunham they had to find
20
     he told a “material lie,” or a “material omission.” (Lodgment No. 28, ECF No. 28-28 at
21
     121.) He also told them Dunham had to know the lie or omission was “important.” (Id.)
22
     During the second instance, he told the jury a lie or omission was material if “under all
23
     the circumstances a reasonable investor would consider it important. Did you get all the
24
     facts? Are you an informed investor? Do you feel comfortable giving up your life
25
     savings to this guy? Do you feel like you got all the information you needed?” (Id. 121-
26
     22.) The state appellate court addressed this claim as follows:
27
                  Dunham also contends the prosecutor misstated the law regarding
28

                                                  76
                                                                                   18cv0863 GPC (LL)
 1         securities fraud, unanimity, circumstantial evidence, constructive notice and
           loss enhancements. In some instances, Dunham did not object to the
 2
           prosecutor’s statements, and, when he did, the court sustained his objections.
 3         Dunham’s counsel did not request any curative admonitions. Based on our
           review of the record, timely objections and requests for admonition would
 4
           not have been futile. The court sustained defense objections to perceived
 5         misstatements in the law regarding the prosecution’s burden and admonished
           the jury that the court would instruct on that issue (see ante.) As a result,
 6
           Dunham’s claim is forfeited as to other alleged misstatements of law.
 7         (People v. Edwards (2013) 57 Cal.4th 658, 736.)
                  Nevertheless, we have reviewed the prosecutor’s remarks and
 8
           conclude there was no misconduct. The prosecutor would typically read the
 9         law from the jury instructions, and then go on to apply the law to the facts.
           The prosecutor reiterated to the jury at the outset of his argument that “the
10
           packet” of written instructions was “the official instruction.” His
11         explanation of the law was not misleading simply because he emphasized
           certain legal elements or used shorthand terminology. Closing arguments
12
           were relatively long given the number of crimes and facts to review, and the
13         prosecutor was entitled to focus more attention on certain elements to the
           exclusion of others. If he misspoke, he would go back to the written
14
           instructions. The prosecutor’s methods were not reprehensible or deceptive.
15
     (Lodgment No. 83, ECF No. 28-83 at 54-56.)
16
           The prosecutor did not misstate the law. He accurately described the materiality
17
     requirement of the crime. (See Lodgment No. 7, ECF No. 28-7 at 137.) Moreover, in the
18
     context of this case, a reasonable juror would interpret the prosecution’s statement that
19
     the material lie or omission had to be “important” to mean the lie or omission would
20
     affect a person’s decision had they known about it. This is consistent with the jury
21
     instructions given to the jury. In any event, even if the prosecutor’s statement was
22
     confusing or misleading, the jury had a correct instruction for the securities fraud offense
23
     which they could refer to during deliberations and were also instructed that they were to
24
     refer to the written instructions they were given as the correct statement of the law, not
25
     the statements of the attorneys. (Id. at 101.) Jurors are presumed to follow the
26
     instructions given to them. Richardson v. Marsh, 481 U.S. 200, 206 (1987).
27
           Dunham also argues the prosecutor misstated the law regarding when a transaction
28

                                                  77
                                                                                   18cv0863 GPC (LL)
 1   is an “investment contract” for purposes of the definition of a security because he told the
 2   jury it did not matter whether the victims maintained possession and control of the lots.
 3   (Pet., ECF No. 1 at 5, 69-70, 178-79.) The instruction defining a security included
 4   language directing the jury to “look through the mere form to the substance of the
 5   transaction” to determine whether the transactions were securities as opposed to a simple
 6   land deal. The prosecutor was within the scope of argument to suggest that the form of
 7   the transaction – the sale of lots – obscured its actual substance, which was an
 8   “investment . . . made in a common enterprise [w]ith the expectation of profit . . . [and]
 9   derived from the managerial efforts of others.” (See Lodgment No. 7, ECF No. 28-7 at
10   143.) “Counsel are given latitude in the presentation of their closing arguments, and
11   courts must allow the prosecution to strike hard blows based on the evidence presented
12   and all reasonable inferences therefrom.” Ceja, 97 F.3d at 1253.
13         iii.   Misstatements of Law – Unanimity Instruction
14         Dunham contends the prosecutor improperly argued the prosecutor referred to
15   statements made by Dunham at the La Costa seminar and during his civil deposition,
16   which occurred after the victims purchased Cherokee Village lots and GCREF shares, as
17   supporting the element of false representation for the elder theft counts or
18   misrepresentation of a material fact for the security fraud counts. The prosecutor pointed
19   to those statements, however, as evidence supporting corroborating what Fisher and
20   Martin believed about Dunham and what they communicated to the victims at the time of
21   their purchase:
22                [MR. JIMENEZ]: So what are the material omissions? What are the
           material lies in this case? Let’s talk about, first, let’s talk about the lies.
23
           First, we know that Fisher sold a lot of these lots, and we know Fisher is
24         excited about the defendant’s background. He said it. I don’t remember the
           exact quote, but something along the lines of this is one of the most
25
           extraordinary men I’ve ever met in my life. I thought he was talking about
26         the Dalai Lama. That is the opinion Fisher has of the defendant, and you can
           tell on the video he’s sincere about it. He thinks that.
27
28                Mr. Fisher goes on and on talking about the defendant’s background,

                                                  78
                                                                                    18cv0863 GPC (LL)
 1         how when he was a little boy instead of playing ball on the streets like
           normal kids, he would follow his dad around and learn all about the real
 2
           estate industry, and the defendant says, I also own a broker dealer securities
 3         company and advisor firm on Wall Street.
 4
                                             ....
 5
                 [Dunham] acknowledged in the video that Fisher’s clients are in the
 6
           room. We’re talking about the La Costa video. He acknowledges that
 7         Fisher has been telling them the infomercial is going to air soon, or the exact
           quote is, he’s been sharing with you guys. He told us he’s been sharing with
 8
           you guys about the media campaign we’re going to do. It’s not like Dunham
 9         doesn’t know that Fisher is going around telling people, hey, the infomercial
           is coming. He knows. He says it.
10
11   (Lodgment No. 28, ECF 28-28 at 130-31.)

12         As Respondent notes, the La Costa presentation and the civil deposition were

13   evidence corroborating Fisher’s testimony that he told the victims Dunham was a real

14   estate genius based on lies Dunham told him. As such, the prosecutor’s statements were

15   an appropriate comment on the evidence and reasonable inference that could be drawn

16   from the evidence. Ceja, 97 F.3d at 1253.

17         iv.   Misstatements of Law – Circumstantial Evidence

18         Next, Dunham claims the prosecutor misstated the law regarding circumstantial

19   evidence by stating as follows:

20                [MR. JIMENEZ]: If you can draw two reasonable conclusions, and
           the key term here is reasonable, you have to have two reasonable
21         interpretations. If on reasonable interpretation points to innocence and
22         another reasonable interpretation points to guilt, then you go with the
           innocence if you only have two reasonable interpretations and they both
23         conflict, but if you have one interpretation that arguably can show innocence
24         and when you weigh it against a boatload of interpretations that show guilt –

25               MR. CARLOS: Objection. Misstates the law.
26
                 THE COURT: Sustained.
27
28               MR. JIMENEZ: Let me continue reading the law. If you can draw


                                                    79
                                                                                 18cv0863 GPC (LL)
 1         two or more reasonable conclusions from the circumstantial evidence – so
           that’s the key – can you draw reasonable conclusions from the circumstantial
 2
           evidence? We’re not talking about unreasonable conclusions. Were talking
 3         about reasonable conclusions. Consider the totality of the evidence and
           decide what’s a reasonable conclusion based on this.
 4
 5   (Lodgment No. 28, ECF No. 28-28 at 162.)
 6         The prosecutor attempted to explain, albeit inartfully, that only reasonable
 7   conclusions could be drawn from circumstantial evidence. Upon the objection being
 8   sustained, he then correctly described the circumstantial evidence instruction. The error
 9   does not rise to the level of misconduct. Darden, 477 U.S. at 181.
10         v.     Misstatements of Law – Constructive Notice for the Statute of Limitations
11         Dunham argues the prosecutor misstated the law regarding constructive notice for
12   the statute of limitations instruction. The prosecutor stated:
13         [MR. JIMENEZ]: The statute of limitations begins from the date of
14         discovery or the date that you reasonably should have discovered it. That’s
           basically the rule of the statute of limitations.
15
16                The crime should have been discovered when the victim was aware of
           facts that would have alerted a reasonably diligent person in the same
17         circumstances to the fact that a crime may have been committed, and that’s
18         the key fact here, a crime had been committed.
19               I suspect Mr. Carlos is not going to touch this section because his
20         whole argument is there’s no crime. There’s no lies. There’s no intent. It’s
           the economy’s fault. The defendant did not commit a crime, so he can’t
21         come back and say, but the victims should have known there was a crime.
22         There was no crime, but they should have known it was a crime. He can’t
           argue both.
23
24                                            ....
25                So here’s another table. On the outside date when Mrs. Duncan hired
26         the attorneys from Gaston and Gaston, the outside date when they hired
           Gaston and Gaston – when she hired Gaston and Gaston – was May
27         something, let’s just say May 1st. And the prosecution of her case began
28         March 15th. So that’s three years, ten months, clearly within the statute.

                                                     80
                                                                                 18cv0863 GPC (LL)
 1         That’s assuming she should have known a crime was committed. I suspect
           [sic] to you Mrs. Duncan had no way of knowing. Gaston and Gaston had
 2
           no way of knowing a crime was committed. They hadn’t even deposed the
 3         defendant. The didn’t know about American Land Company. They didn’t
           know about the material misrepresentations. How do you know if there is a
 4
           material omission or misrepresentation, without deposing the defendant,
 5         without knowing about American Land Company?
 6
     (Lodgment No. 28, ECF No. 28-28 at 199-200.)
 7
           The jury instruction for the statute of limitations read, in pertinent part, that in
 8
     order to convict Dunham, the jury had to find that “the prosecution began within 4 years
 9
     of the date the crimes were discovered or should have been discovered.” (Lodgment No.
10
     7, ECF No. 7 at 154.) It further told the jury that “[a] crime should have been discovered
11
     when the victim was aware of facts that would have alerted a reasonable diligent person
12
     in the same circumstances to the fact that a crime may have been committed.” (Id.)
13
     Taking the prosecutor’s comments in context there was no misstatement of law and thus
14
     no misconduct. Darden, 477 U.S. at 181; Smith, 455 U.S. at 219.
15
           vi.    Misstatements of Law – Enhancements
16
           The California Penal Code § 12022.6 enhancement alleged against Dunham
17
     required the jury to find that the loss suffered by the victims was more than $65,000. Cal.
18
     Penal Code § 12022.6(a)(1) (repealed Jan. 1, 2018). Dunham claims the prosecutor
19
     misstated the law when he told the jury that in order to find the § 12022.6(a)(1) allegation
20
     true, they had to determine whether Dunham took or caused a loss of more than $65,000.
21
     (Lodgment No. 28, ECF No. 28-28 at 112.) Dunham contends the penal code section
22
     states the jury must determine whether he took and caused a loss of more then $65,000.
23
     Id.
24
           “Section 12022.6, subdivision (a) states: ‘When any person takes, damages, or
25
     destroys any property in the commission or attempted commission of a felony . . . [and]
26
     the loss exceeds sixty-five thousand dollars ($65,000), the court . . . shall impose an
27
     additional term of one year.” People v. Denman, 218 Cal. App. 4th 800, 810 (2013). As
28

                                                   81
                                                                                     18cv0863 GPC (LL)
 1   the jury instruction states, the elements of the crime are:
 2         1. In the commission of the crime, the defendant took property;
 3
               AND
 4
           2. When the defendant acted, he intended to take the property;
 5
 6             AND
 7
           3. The loss caused by the defendant’s taking the property was greater than
 8            $65,000.
 9
     (Lodgment No. 7, ECF No. 28-7 at 150.)
10
           Assuming the prosecutor misstated the law, the jurors were nonetheless properly
11
     instructed on the elements of the enhancement. (Id.) They were told they were to follow
12
     the written instructions and not the statements of the attorneys regarding the law. (Id. at
13
     101.) Jurors are presumed to follow the instructions they are given. Richardson, 481
14
     U.S. 206. No due process violation occurred.
15
           vii.   Comments About Jury Deliberations
16
           Dunham also points to comments the prosecutor made about jury deliberations as
17
     misconduct. Specifically, he contends the comments communicated to the jury that they
18
     had to reach a verdict, which in turn infringed on the jury’s deliberative process. (Pet.,
19
     ECF No. 1 at 14-15, 69-73.) The state appellate court addressed this claim as follows:
20
                  Dunham contends the prosecutor improperly demanded a verdict from
21         the jury and invited them to consider “extraneous factors.” The prosecutor
           urged the jurors to try and reach a verdict, e.g., “Your goal is not to come
22
           here and waste your time. Your goal is to have a verdict.” The prosecutor
23         had earlier mused to the jury, “Imagine having to do this case over again.”
           Defense counsel’s objections were sustained, and he declined the court’s
24
           offer for a curative admonition.
25
                 The claim is forfeited and, in any event, did not rise to the level of
26
           misconduct. The court properly instructed the jury to “try to agree on a
27         verdict if you can.” The prosecutor corrected himself later on in closing
           argument to specifically refer to the official instruction and urged the jurors
28

                                                   82
                                                                                  18cv0863 GPC (LL)
 1         to be “patient” with each other. In context, the prosecutor’s comments
           merely reiterated the jury’s responsibilities and did not invite them to
 2
           consider factors outside of the evidence.
 3
 4   (Lodgment No. 83, ECF No. 28-83 at 56-57.)
 5         The first instance of the prosecutor infringing on the jury’s deliberation process
 6   occurred when he was explaining to the jury what they needed to decide with regard to
 7   material facts:
 8                 [MR. JIMENEZ]: I want to emphasize another important point in this
 9         question. This is an important point. I want to turn this off so we can talk
           about it. You heard evidence of many material lies, what I submit to you are
10         material lies, and you’ve heard evidence of what I submit to you are material
11         omissions. So the law does not require you to be convinced beyond a
           reasonable doubt that every single omission that I say happened was material
12         or, in fact, was proven or every single lie that the defendant made was
13         material or was, in fact, proven. I want to be crystal clear about this. During
           deliberations, if Juror No. 6 says, I’m convinced beyond a reasonable
14         doubt –
15
                  MR. CARLOS: Objections. Improper argument.
16
17                THE COURT: Sustained.

18               MR. JIMENEZ: Let me rephrase that. If in deliberations – not in
19         deliberations. That’s what got me in trouble, the word deliberations, so let
           me correct that. If one of you says, I’m convinced beyond a reasonable
20         doubt that the fact that he said he had –
21
                  MR. CARLOS: Same objection, your Honor.
22
23                THE COURT: Sustained.

24                MR. JIMENEZ: All right. Let me go to the law. This is what the law
25         says, and then we’ll talk about it. As long as each of you is convinced
           beyond a reasonable doubt that the defendant committed some acts or
26         omissions that prove the course of conduct, you need not all rely on the same
27         acts or omissions to reach that conclusion. So what does that mean?

28   (Lodgment No. 28, ECF No. 28-28 at 128.)

                                                 83
                                                                                 18cv0863 GPC (LL)
 1          While the prosecutor should not have discussed the juror’s deliberation process, it
 2   is clear from the record that the comments were in the context of explaining a particular
 3   jury instruction to the jury. The prosecutor quickly returned to actual text of the
 4   instruction and the jury was also given that instruction before deliberations. Under these
 5   circumstances, the state appellate court’s conclusion that the comments did not constitute
 6   misconduct was not an unreasonable application of Supreme Court law. Bell, 535 U.S. at
 7   694.
 8          The second instance Dunham complains of occurred when the prosecutor was
 9   discussing the need to take deliberations seriously:
10                  [MR. JIMENEZ]: Juries don’t get fooled. Either the evidence is there
            or it’s not. The jury is limited by the evidence they see. They’re not
11
            presented with the evidence, then they can’t make a decision. That’s not the
12          jury’s fault, that’s our fault.
13
                   But the system doesn’t work if people deliberate in a hurry. I know
14          you have hectic lives. I know the defendant and the victims want a verdict
            soon, but please take your time. Please do it right. You only have a little bit
15
            left. Be open minded. Don’t show up to deliberations and say, okay, I made
16          up my mind. Let’s go. Listen and be open to the fact that your fellow jurors
            might have a different point of view. You might be wrong, so please be
17
            kind, be courteous, and listen to what people have to say. Be open to the
18          possibility that you might change your mind.
19
                    Consider only the evidence. Again, the evidence is testimony and
20          exhibits. Use your common sense, use your life experience but don’t – we
            can have a mistrial if you go on googling, researching, talking to friends.
21
            Imagine having to do this case over again. Imagine another jury having to
22          listen to what you listened to six months or a year from now and the victims
            having to testify again is one you doesn’t follow –
23
24                MR. CARLOS: Objection, your Honor. That’s improper argument.
25
                  THE COURT: Sustained.
26
                  MR. JIMENEZ: Please follow the law, consider only the evidence,
27
            deliberate, have no bias, pity or prejudice. I want to emphasize that you are
28          objective, you are neutral here. Don’t think that the defendant is a relative

                                                  84
                                                                                  18cv0863 GPC (LL)
 1         of yours. Don’t treat him like a relative of yours when you are deciding this
           case. Just like if you were a first base umpire, you wouldn’t be allowed to
 2
           be the umpire if your relatives were batting. You wouldn’t be on this jury if
 3         he was relative. Probably hoping your relative wouldn’t do these things, but
           the bottom line is you have to be objective.
 4
 5   (Id. at 167-68.)
 6         The prosecutor’s remarks were given in the context of reminding the jury the
 7   instructions tell them not to go outside what was presented in court and to only consider
 8   the evidence in order not to risk a mistrial. Though the prosecutor’s remarks could have
 9   been clearer, upon objection he immediately returned to the language of CALCRIM No.
10   200 and 3550. (See Lodgment No. 7, ECF No. 28-7 at 101 (“It is up to you, exclusively,
11   to decide what happened, based only on the evidence that has been presented to you in
12   this trial. Do not let bias, sympathy, prejudice or public opinion influence your decision.
13   . . . You must follow the law as I explain it to you, even if you disagree with it.”), at 155
14   (“You should try to agree on a verdict if you can . . . . Your role is to be an impartial
15   judge of the facts, not to act as an advocate for one side or the other.”).) The state court’s
16   determination that this did not amount to prosecutorial misconduct was not an
17   unreasonable application of Supreme Court law.
18         The third instance Dunham complains of occurred during the prosecutor’s
19   discussion of the different elements of each crime and the need for the jurors to consider
20   each count separately:
21                [MR. JIMENEZ]: Now we’re going to talk about grand theft and the
           different theories of culpability. The law says we have multiple counts in
22
           this case and each count – each of the counts charged in this case is a
23         separate crime. They have different requirements. They have different
           requirements. You’re going to hear the term specific intent, specific intent,
24
           to do something. That’s not required in securities law. It’s consumer
25         protection not buyer beware. No reliance. It’s an entirely different crime
           with different requirements.
26
27               What I’m urging you to do is follow this instruction and consider each
           count separately and return a separate verdict for each count. Don’t lump
28

                                                   85
                                                                                    18cv0863 GPC (LL)
 1         them all together. The law is not the same for all these counts. You still
           have to analyze the evidence and determine what are the facts? Who do you
 2
           believe? What are the exhibits? You apply the law that is given – in some
 3         circumstances you are given the option of determining if certain laws apply
           or not, and I’ll talk about that in a minute, and then obviously we need a
 4
           verdict. That’s your goal. We need a verdict. The defendant wants a
 5         verdict. My victims want a verdict.
 6
                  MR. CARLOS: Objection, your Honor. Improper argument.
 7
                  THE COURT: Sustained.
 8
 9               MR. JIMENEZ: That is your goal. Your goal is not to come here and
           waste your time. Your goal is to have a verdict.
10
11                MR. CARLOS: Objection, your Honor. Can we go sidebar?
12
                  THE COURT: Yes.
13
14   (Id. at 169-70.)
15         The state court’s determination that the prosecutor did not commit misconduct was
16   reasonable. Bell, 535 U.S. at 694. As with the preceding instances, when an objection
17   was sustained, the prosecutor returned to the jury instructions he was attempting,
18   inelegantly, to explain. (See Lodgment No. 7, ECF No. 28-7 at 148 [CALCRIM No.
19   3515] (“Each of the counts charged in this case is a separate crime. You must consider
20   each count separately and return a separate verdict for each one.”).) Moreover, the
21   prosecution’s statement that the jury’s goal is to have a verdict is echoed in the final
22   instruction, entitled “Pre-Deliberation Instructions,” which tells the jury that they “should
23   try to agree on a verdict if you can.” (Id. at 155.)
24         “It is . . . improper for the prosecutor to state that the duty of the jury is to find the
25   defendant guilty.” United States v. Sanchez, 176 F.3d 1214, 1224 (9th Cir. 1999). It is
26   also improper for a judge to coerce jurors by telling them they must reach a verdict.
27   Jenkins v. United States, 380 U.S. 445, 446 (1965). But neither of these scenarios are
28   present in Dunham’s case. The prosecutor’s statements could be characterized as

                                                    86
                                                                                      18cv0863 GPC (LL)
 1   inelegant or sloppy characterizations of the law and jury instructions, but they do not rise
 2   to a due process violation. Darden, 477 U.S. at 181.
 3         viii. Comments Denigrating Defense Counsel
 4         Dunham also argues the prosecutor committed misconduct when he made
 5   denigrating comments about and laughed at defense counsel. (Pet., ECF No. 1 at 14-15,
 6   69-73.) The California Court of Appeal analyzed the claim as follows:
 7                Dunham contends the prosecutor frequently denigrated defense
           counsel, citing instances where the prosecutor argued that defense counsel
 8
           was misstating the law and an instance where the prosecutor laughed (and
 9         later apologized) during counsel’s argument that the People had not
           sufficiently investigated Dunham’s real estate experience.
10
11                 “A defendant’s conviction should be based on the evidence adduced at
           trial, and not on the purported improprieties of his counsel. [Citation.]
12
           When a prosecutor denigrates defense counsel, it directs the jury’s attention
13         away from the evidence and is therefore improper. [Citation.] In addressing
           a claim of prosecutorial misconduct that is based on the denigration of
14
           opposing counsel, we view the prosecutor’s comments in relation to the
15         remarks of defense counsel, and inquire whether the former constitutes a fair
           response to the latter.” (People v. Frye (1998) 18 Cal.4th 894, 978.)
16
17                Here, Dunham did not object to any of the prosecutor’s comments and
           therefore forfeited his claim. In any case, the prosecutor did not denigrate
18
           defense counsel or impugn his integrity. The prosecutor explained that the
19         “lack of investigation” argument was ludicrous, as shown by specific
           evidence in the case establishing Dunham’s lack of real estate experience –
20
           his deposition testimony. In addition, when the prosecutor argued that
21         defense counsel had misstated the law, it was in the context of applying a
           specific legal element to the facts. The prosecutor’s remarks were a fair
22
           response to defense argument challenging the sufficiency of evidence to
23         meet certain legal elements. In each instance, the prosecutor refocused and
           redirected the jury to the evidence adduced at trial. The prosecutor’s
24
           comments were not improper.
25
26   (Lodgment No. 83, ECF No. 28-83 at 57-58.)
27         A prosecutor may not attack defense counsel’s ethics or integrity “absent specific
28   evidence in the record.” Williams v. Borg, 139 F.3d 737, 745 (9th Cir. 1998) (citing

                                                  87
                                                                                  18cv0863 GPC (LL)
 1   United States v. Frederick, 78 F.3d 1370. 1380 (9th Cir. 1996)); Bruno v. Rushen, 721
 2   F.2d 1193, 1195 (9th Cir. 1983). But as noted above, “counsel are given latitude in the
 3   presentation of their closing arguments, and courts must allow the prosecution to strike
 4   hard blows based on the evidence presented and all reasonable inferences therefrom.”
 5   Ceja, 97 F.3d at 1253-54. Here, the prosecutor’s remarks were well within the latitude
 6   afforded counsel during closing arguments because they were made in reference to the
 7   application of the law to the facts and were not “ad hominem” attacks on defense
 8   counsel’s integrity or ethics. See Sassounian v. Roe, 230 F.3d 1097, 1106 (9th Cir. 2000)
 9   (declining to find prejudice where the prosecutor implied that defense counsel fabricated
10   evidence, the judge sustained objections to the misconduct and instructed the jury that the
11   attorneys’ arguments did not constitute evidence, and the misconduct was limited to a
12   few incidents during trial); Williams, 139 F.3d at 744-45 (finding no prejudicial
13   misconduct when prosecutor referred to defense’s closing argument as “trash”). As to the
14   prosecutor laughing during defense counsel’s argument, such behavior is clearly
15   inappropriate and the prosecutor acknowledge that it was and apologized. (Lodgment
16   No. 29, ECF No. 28-29 at 45.) But even if such behavior rose to the level of a due
17   process violation, it did not have a substantial and injurious effect on the jury’s verdict.
18   Brecht, 507 U.S. at 622. It was a brief moment in a lengthy trial and during a lengthy
19   closing argument.
20         ix.    Hypotheticals
21         Dunham contends the prosecutor’s use of particular hypotheticals to illustrate how
22   to apply jury instructions was “gratuitously inflammatory.” (Pet., ECF No. 1 at 15, 69-
23   73.) The prosecutor used rape as an example to illustrate circumstantial evidence, child
24   molestation to illustrate the idea that Dunham omitted material facts about Cherokee
25   Village and GCREF, and the mafia to illustrate agency liability. (Lodgment No. 28, ECF
26   No. 28-28 at 119-20, 135, 161; Lodgment No. 29, ECF No. 28-29 at 143-44.) The state
27   appellate court concluded there was no misconduct:
28                Dunham asserts the prosecutor used unnecessarily inflammatory

                                                   88
                                                                                    18cv0863 GPC (LL)
 1         hypotheticals during his closing argument, and the hypotheticals involved
           crimes like rape, molestation, and murder. The claim is forfeited to the
 2
           extent Dunham failed to object and, in any event, did not constitute
 3         prosecutorial misconduct. For example, when explaining the difference
           between direct and circumstantial evidence, the prosecutor used the example
 4
           of a rape victim’s testimony identifying her assailant (direct evidence)
 5         versus DNA (circumstantial evidence). The prosecutor was trying to
           illustrate legal principals relevant to the jury’s role, and no reasonable juror
 6
           would misconstrue the prosecutor’s hypothetical examples. (See People v.
 7         David (1995) 10 Cal.4th 463, 537-538.)
 8   (Lodgment No. 83, ECF No. 28-83 at 58.)
 9         As the state court found, the prosecutor’s comments were used to illustrate specific
10   jury instructions and did not link the defendant to rape and child molestation. Even if the
11   comments were misconduct, they did not have a substantial and injurious effect on the
12   outcome of the trial. Brecht, 507 U.S. at 622. In the context of the trial and closing
13   arguments as a whole, the comments were brief and, as the state court noted, no
14   reasonable juror would have interpreted the remarks as casting Dunham in the same light
15   as a rapist, child molester or mafioso. The state court’s denial of this claim was neither
16   contrary to, nor an unreasonable application of, clearly established Supreme Court law.
17   Bell, 535 U.S. at 694. Nor was it based on an unreasonable determination of the facts.
18   28 U.S.C. § 2254(d)(2).
19         x.     Violation of Court’s Order on Uncharged Acts
20         Finally, Dunham alleges the prosecutor violated the state court’s order regarding
21   uncharged acts evidence. (Pet., ECF No. 1 at 15, 69, 72, 180.) The trial judge ruled
22   pretrial that the uncharged acts could be admitted as evidence of Dunham’s intent but not
23   as evidence of a common scheme or plan pursuant to California Evidence Code 1101(b).
24   (Lodgment No. 12, ECF No. 28-12 at 17-18.) The judge instructed the prosecutor to
25   “craft the instruction to reflect the ruling,” and told the prosecutor he could not argue the
26   uncharged acts were evidence of a common scheme or plan. (Id. at 18.) The jury
27   instructions that went to the jury, however, told the jury they could consider the
28   uncharged acts as evidence of Dunham’s intent to defraud the victims and as evidence

                                                   89
                                                                                   18cv0863 GPC (LL)
 1   that Dunham had a common scheme or plan ‘to commit the alleged offenses. (Lodgment
 2   No. 7, ECF No. 28-7 at 129.) The prosecutor also argued to the jury that they could use
 3   the uncharged acts as evidence of Dunham’s intent to defraud and as evidence of a
 4   common scheme or plan. (Lodgment No. 28, ECF No. 28-28 at 178-87.) The state
 5   appellate court denied the claims as follows:
 6                Dunham contends the prosecutor intentionally violated the court’s
           order regarding the admission of prior misconduct evidence for a limited
 7
           purpose. (See p. III.A.) This claim is meritless. Defense counsel did not
 8         object to the jury instructions or the prosecutor’s recitation of the law, and
           the prosecutor repeatedly argued the prior misconduct evidence was
 9
           introduced to show Dunham’s intent to defraud. The record does not
10         support that the prosecutor intentionally violated a court order.
11   (Lodgment No. 83, ECF No. 28-83 at 58.)
12         The prosecutor’s argument regarding Dunham’s intent to defraud and the
13   uncharged acts evidence is almost 10 pages long. (Lodgment No. 28, ECF No. 28-28 at
14   178-87.) The prosecutor’s reference to the incorrect jury instruction was one line in a
15   lengthy argument that focused the jury’s attention on Dunham’s intent to defraud. There
16   is no evidence the incorrect jury instruction’s inclusion was anything other than an
17   inadvertent error, and, as the state court noted, defense counsel did not object to either the
18   instruction or the argument. (Id. at 179.) Even if the prosecutor’s conduct rises to the
19   level of a due process violation, it did not have a substantial and injurious effect on the
20   outcome of the trial. Brecht, 507 U.S. at 622. Under these circumstances, the state
21   court’s denial of this claim was neither contrary to, nor an unreasonable application of
22   clearly established Supreme Court law. Bell, 535 U.S. at 694. Nor was it based on an
23   unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2).
24         xi.   Cumulative Prosecutorial Misconduct
25         Dunham contends the cumulative effect of the prosecutorial misconduct in his case
26   violated his due process right to a fair trial. (Pet., ECF No. 14-15, 180-81.) The state
27   appellate court addressed this claim as follows:
28                Dunham contends the cumulative impact of the prosecutor’s

                                                   90
                                                                                   18cv0863 GPC (LL)
 1         misconduct and/or trial court’s errors requires reversal. “Under the
           ‘cumulative error’ doctrine, errors that are individually harmless may
 2
           nevertheless have a cumulative effect that is prejudicial.” (In re Avena
 3         (1996) 12 Cal.4th 694, 772, fn. 32.) “‘[A] series of trial errors, though
           independently harmless, may in some circumstances rise by accretion to the
 4
           level of reversible and prejudicial error.’” (People v. Cunningham (2001) 25
 5         Cal.4th 926, 2009 (Cunningham).)
 6
                  As we have discussed, the prosecutor did not commit misconduct and,
 7         in any event, there was no cumulative prejudicial effect. (People v. Martinez
           (2003) 31 Cal.4th 673, 704.) Additionally, based on our review of the entire
 8
           record, the trial court’s few errors were harmless and did not individually or
 9         collectively deprive Dunham of a fundamentally unfair trial. “[Dunham]
           was entitled to ta fair trial but not a perfect one.” (Cunningham, supra, 225
10
           Cal.4th at p. 1009.) There was no violation of due process.
11
12   (Lodgment No. 83, ECF No. 28-83 at 59.)
13         The Ninth Circuit has stated “[t]he Supreme Court has clearly established that the
14   combined effect of multiple trial errors may give rise to a due process violation if it
15   renders a trial fundamentally unfair, even where each error considered individually would
16   not require reversal.” Parle v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007) (citing
17   Chambers v. Mississippi, 410 U.S. 284, 298 (1973)); see also Whelchel, 232 F.3d at
18   1212; United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996) (stating that where
19   no single trial error in isolation is sufficiently prejudicial to warrant habeas relief, “the
20   cumulative effect of multiple errors may still prejudice a defendant”). Where “there are a
21   number of errors at trial, ‘a balkanized, issue-by-issue harmless error review’ is far less
22   effective than analyzing the overall effect of all the errors in the context of the evidence
23   introduced at trial against the defendant.” Frederick, 78 F.3d at 1381 (quoting United
24   States v. Wallace, 848 F.2d 1464, 1476 (9th Cir. 1988)). Cumulative error warrants
25   habeas relief only where the combined effect of the errors had a “substantial and injurious
26   effect or influence on the jury’s verdict.” Parle, 505 F.3d at 927 (quoting Brecht, 507
27   U.S. at 637).
28         This Court has found that none of the claims Dunham has presented amounted to

                                                    91
                                                                                      18cv0863 GPC (LL)
 1   constitutional error. Because no errors occurred, no cumulative error is possible. Hayes
 2   v. Ayers, 632 F.3d 500, 523-24 (9th Cir. 2011) (stating that “[b]ecause we conclude that
 3   no error of constitutional magnitude occurred, no cumulative prejudice is possible”).
 4   Accordingly, the state court’s denial of this claim was neither contrary to, nor an
 5   unreasonable application of, clearly established Supreme Court law, and Petitioner is not
 6   entitled to relief for his cumulative error claim. Williams, 529 U.S. at 412-13.
 7         9. Ineffective Assistance of Counsel (Ground Eleven)
 8         In claim eleven, Dunham argues that as to the claims the state appellate court
 9   concluded were forfeited, trial counsel’s failure to object or ask that the jury be
10   admonished, and thereby forfeiting those claims, constituted ineffective assistance of
11   counsel. (Pet., ECF No. 1 at 16-17, 74-75.) Dunham raised this claim in the petition for
12   review he filed in the California Supreme Court. (Lodgment No. 86, ECF No. 28-86.)
13   Because that court denied the petition without citation of authority, this Court must “look
14   through” to the state appellate court’s opinion denying the claim as the basis for its
15   analysis. That court wrote:
16                Dunham argues that if we conclude that any of his claims were
           forfeited, his trial counsel was ineffective for failing to sufficiently preserve
17
           the issue. His argument lacks merit. As we have discussed, even if the
18         issues were properly preserved, there was no reasonable probability that
           Dunham would have obtained a more favorable ruling. (Strickland v.
19
           Washington (1984) 466 U.S. 668, 694 (Strickland).)
20
                  We also reject Dunham’s assertion that his counsel was ineffective for
21
           failing to object to Investigator Brown’s “chart” concerning the statute of
22         limitations. In evaluating a claim of ineffective counsel, we must “indulge a
           strong presumption” that defense counsel’s conduct constituted sound trial
23
           strategy. (Strickland, supra, 466 U.S. at 689.) Here, defense counsel may
24         have reasonably chosen a strategy of focusing on the lack of any crimes to
           discover rather than appearing to blame the victims for failing to discover
25
           some fact. Indeed, counsel’s failure to assert certain objections with regard
26         to the statute of limitations proceedings in general was consistent with a
           strategy that there was no crime, or underlying facts suggestive of a crime,
27
           for any investor to discover. In addition, the investigator’s chart was based
28         on the evidence and merely showed the amount of time between certain

                                                   92
                                                                                    18cv0863 GPC (LL)
 1         events and the dates of prosecution. On this record, Dunham has not
           established a claim for ineffective assistance of counsel.
 2
 3   (Lodgment No. 83, ECF No. 28-83 at 64-65.)
 4         To establish ineffective assistance of counsel, a petitioner must first show his
 5   attorney’s representation fell below an objective standard of reasonableness. Strickland
 6   v. Washington, 466 U.S. 668, 688 (1984). “This requires showing that counsel made
 7   errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the
 8   defendant by the Sixth Amendment.” Id. at 687. He must also show he was prejudiced
 9   by counsel’s errors. Id. at 694. Prejudice can be demonstrated by showing “there is a
10   reasonable probability that, but for counsel’s unprofessional errors, the result of the
11   proceeding would have been different. A reasonable probability is a probability
12   sufficient to undermine confidence in the outcome.” Id.; see also Fretwell v. Lockhart,
13   506 U.S. 364, 372 (1993).
14         Further, Strickland requires “[j]udicial scrutiny of counsel’s performance . . . be
15   highly deferential.” Strickland, 466 U.S. at 689. There is a “strong presumption that
16   counsel’s conduct falls within a wide range of reasonable professional assistance.” Id. at
17   686-87. The Court need not address both the deficiency prong and the prejudice prong if
18   the defendant fails to make a sufficient showing of either one. Id. at 697. “The standards
19   created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two apply
20   in tandem, review is ‘doubly’ so.” Harrington v. Richter, 562 U.S. 86, 105 (2011)
21   (citations omitted). As the Supreme Court has stated, “[w]hen § 2254(d) applies, the
22   question is not whether counsel’s actions were reasonable. The question is whether there
23   is any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.
24         The state appellate court found the following claims were forfeited because trial
25   counsel failed to object: (1) errors in the verdict forms (ground one); (2) errors in the jury
26   instructions on theft (ground eight); (3) a violation of the pleading requirements for the
27   California Penal Code§ 186.11 allegation (ground nine); and (4) prosecutorial
28   misconduct (ground ten). The state appellate court nonetheless addressed those claims on

                                                   93
                                                                                    18cv0863 GPC (LL)
 1   the merits and found no reversible error. (See Lodgment No. 83, ECF No. 28-83.)
 2   Having found no error as to those claims, the state court determined Dunham was not
 3   prejudiced by counsel’s failure to object. (Id. at 64-65.) That conclusion is consistent
 4   with Strickland, and, in light of the court’s finding that the underlying claims lacked
 5   merit, the denial of this claim was therefore neither contrary to, nor an unreasonable
 6   application of, clearly established Supreme Court law. Bell, 535 U.S. at 694. Nor was it
 7   based on an unreasonable determination of the facts. 28 U.S.C. § 2254(d)(2). Dunham is
 8   not entitled to relief as to his ineffective assistance of counsel claims.
 9   V.    CONCLUSION
10         After considering the Petition, the Answer and Memorandum of Points and
11   Authorities in Support of the Answer, the Traverse, the lodgments and other documents
12   filed in this case, as well as the legal arguments presented by both parties, and for all the
13   foregoing reasons, the petition is DENIED.
14         Rule 11 of the Rules Following 28 U.S.C. § 2254 require the District Court to
15   “issue or deny a certificate of appealability when it enters a final order adverse to the
16   applicant.” Rule 11, 28 U.S.C. foll. § 2254 (West Supp. 2013). A COA will issue when
17   the petitioner makes a “substantial showing of the denial of a constitutional right.” 28
18   U.S.C. § 2253; Pham v. Terhune, 400 F.3d 740, 742 (9th Cir. 2005). A “substantial
19   showing” requires a demonstration that “‘reasonable jurists would find the district court’s
20   assessment of the constitutional claims debatable or wrong.’” Beaty v. Stewart, 303 F.3d
21   975, 984 (9th Cir. 2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here,
22   the Court concludes Dunham has not made the required showing, and therefore a
23   certificate of appealability is DENIED.
24         IT IS SO ORDERED.
25   Dated: June 5, 2019
26
27
28

                                                    94
                                                                                    18cv0863 GPC (LL)
